




Exhibit 10.34




MANAGEMENT AGREEMENT
for
WILD WILD WEST GAMBLING HALL & HOTEL




Dated as of June 16, 2011







        

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITION OF TERMS
1

1.1
Certain Defined Terms    1

ARTICLE II APPOINTMENT OF MANAGER; OPERATION OF THE PROPERTY
17

2.1
Appointment    17

2.2
Delegation of Authority    17

2.3
Limitations on Manager’s Authority    18

2.4
Leases    20

2.5
Legal Action    20

2.6
Standard for Performance by Manager    21

2.7
Name of the Property    21

2.8
Operating Permits and Licenses    22

2.9
Reservation System    22

2.10
Sales, Marketing and Advertising    23

2.11
Compliance with Legal Requirements    23

2.12
Credit Policy    23

2.13
Food and Beverage; Entertainment; Complimentary Services    24

2.14
Internal Control Systems; Surveillance System    24

2.15
Exclusivity    25

2.16
Change in Competitive Sets    25

ARTICLE III TERM; TERMINATION RIGHT FOR PERFORMANCE
26

3.1
Term    26

3.2
At-Will Termination    26

ARTICLE IV WORKING CAPITAL; OPERATING SUPPLIES
26

4.1
Working Capital    26

4.2
Operating Supplies    26

ARTICLE V COMPENSATION OF MANAGER
27

5.1
Fees    27

5.2
Coverage of Manager’s Cost; Owner’s Corporate Overhead    28

5.3
Reimbursements    30

ARTICLE VI INFORMATION TECHNOLOGY; INTELLECTUAL PROPERTY; CUSTOMER DATABASE
30

6.1
Information Technology    30


(i)    
#4847-9875-3801

--------------------------------------------------------------------------------




6.2
Intellectual Property    32

6.3
Customer Database and Business Information    34

6.4
Administration and Management of IP Holdco    36

ARTICLE VII REPAIRS AND MAINTENANCE
38

7.1
Routine Repairs and Maintenance    38

7.2
Capital Improvements    38

7.3
Liens    39

ARTICLE VIII BOOKS AND RECORDS; BANK ACCOUNTS; ANNUAL PLAN AND OPERATING BUDGET
40

8.1
Books and Records    40

8.2
Bank Accounts; Disbursement of Funds    41

8.3
Annual Plan and Operating Budget    42

8.4
Emergency Expenditures    46

8.5
Legal Requirements    47

8.6
Consultation    47

ARTICLE IX POSSESSION AND USE OF THE PROPERTY AND RELATED ASSETS
47

9.1
Owner’s Right to Inspect    47

ARTICLE X INSURANCE; RESPONSIBILITY FOR CLAIMS
48

10.1
Insurance Coverages    48

10.2
Coverage    49

10.3
Costs and Expenses    49

10.4
Policies and Endorsements    50

10.5
Responsibility for Claims    50

ARTICLE XI TAXES
51

11.1
Payment of Taxes    51

ARTICLE XII EMPLOYEES
52

12.1
Employees    52

12.2
Labor Relations    53

12.3
Non-Solicitation    53


(ii)    



--------------------------------------------------------------------------------




ARTICLE XIII DAMAGE, CONDEMNATION AND FORCE MAJEURE
54

13.1
Casualty    54

13.2
Condemnation    54

13.3
Emergencies; Force Majeure    56

13.4
Manager’s Compensation    56

ARTICLE XIV TERMINATION
57

14.1
Termination Rights of Owner    57

14.2
Termination Rights of Manager    58

14.3
Termination Notice    59

14.4
Events on Termination    60

ARTICLE XV MORTGAGES, SALE AND ASSIGNMENT; OWNERSHIP REQUIREMENTS OF MANAGER
62

15.1
Mortgages    62

15.2
Intentionally Omitted.    63

15.3
Assignment by Owner    63

15.4
Assignment by Manager    63

15.5
Binding Effect    63

15.6
Public Offering    63

15.7
Manager Cooperation    64

ARTICLE XVI REPRESENTATIONS AND WARRANTIES
64

16.1
Representations and Warranties.    64

ARTICLE XVII MISCELLANEOUS
65

17.1
Right to Make Agreement    65

17.2
Actions by Manager; Owner Representative    66

17.3
No Lease, Partnership, Joint Venture or Agency Relationship    67

17.4
Applicable Law    67

17.5
Construction of Agreement    67

17.6
Notices    67

17.7
Waiver of Covenants, Conditions or Remedies    69

17.8
Severability    70

17.9
Financial Projections    70

17.10
Obligations of Manager to Owner    70


(iii)    



--------------------------------------------------------------------------------




17.11
Counterparts and Execution    72

17.12
Entire Agreement    72

17.13
Interest    72

17.14
Time of the Essence    72

17.15
Further Assurances    72

17.16
Resolution of Disputes    73

17.17
Limitation on Damages    75

17.18
Attorneys’ Fees    75

17.19
Cooperation with Gaming Authorities    75

17.20
Confidential Information    76

17.21
Estoppel Certificates    77

17.22
Use of Hazardous Substances    77

17.23
Anti-Money Laundering    77

17.24
Not an Interest in Real Estate; No Recordation    78

17.25
Limitations of Personal Liability    78

17.26
Guaranty of Manager Obligations by Fertitta Entertainment    78



Exhibits
Exhibit “A”    Financial Terms
Exhibit “B”    IP License Agreement
Exhibit “C”    Guaranty
Exhibit “D”    Technology Systems License
Schedules
Schedule “1A”    Initial Comparable Manager Properties
Schedule “1B”    Initial Operating Competitive Set
Schedule “2”    Legal Descriptions for Land
Schedule “3”    Approved Annual Plan and Operating Budget 2011
Schedule “4”    Transition Services


    

(iv)    



--------------------------------------------------------------------------------




INDEX
Page(s)
Affiliate
1

Agreement
1

Annual Plan and Operating Budget
2

Anti-Money Laundering Laws
77

Approval
66

Approval Amount
2

Approved Annual Plan and Operating Budget
2

Bank Accounts
2

Bankrupt
2

Base Management Fee
2

Business Day
2

Business Information
3

Cage Cash
3

Cage Cash Minimum Balance
3

Capital Improvements and Replacements
3

Casino
3

Combined Properties
3

Commencement Date
3

Comparable Manager Properties
3

Consumer Price Index
4

Copyrights
4

Corporate Overhead and Expenses
4

Corporate Services
4

CPI
4

Credit Policy
4

Customer Databases
35

Deferred Management Fees
27

Discretionary Amendment
44

Disputes
73

EBITDA
4

Effective Date
1

Emergency Expenditure
46

Employees
52

Equity Holders Agreement
66

Executive Employees
5

FE Proprietary Management Programs and Procedures
5

Fertitta Affiliate
5

Fertitta Controlled Affiliate
5

Fertitta Entertainment
1

Fertitta Family Entities
6

Fertitta Family Parties
6

Fertitta Manager Control Requirements
6


(v)

--------------------------------------------------------------------------------




Fiscal Month
6

Fiscal Quarter
6

Fiscal Year
6

Force Majeure
56

Full Fiscal Year
6

Furniture, Fixtures and Equipment
6

GAAP
7

Gaming
7

Gaming Authority
7

Gaming Laws
7

General Manager
7

Governmental Approvals
7

Governmental Authority
7

Gross Revenues
8

Guaranty
78

GVR Management Agreement
9

Hospitality Product
9

Impositions
10

Improvements
10

Incentive Management Fee
10

Industry Consultant
10

Initial Corporate Overhead Budget
10

Initial Gross Revenues Budget
10

Initial Owned IP
32

Initial Technology Systems
31

Intellectual Property
10

Interim Statements
40

Internal Control Systems
24

IP Holdco
10

IP License
33

Land
11

Landco Credit Agreement
11

Landco Loan Documents
11

Legal Requirements
11

Liabilities
78

Licensed Copyrights
32

Licensed IP
32

Licensed Patents
32

Licensed Trademarks
32

Loan
11

Loan Documents
11

Losses
50

Management Fees
11

Manager
1

Manager Allocation Agreement
11

Manager IP
33


(vi)    



--------------------------------------------------------------------------------




Manager LV Properties
11

Manager Overhead and Expenses
11

Manager Overhead and Expenses
29

Manager Unrelated Subsidiaries
11

Manager’s Executive Staff
12

Manager’s Gross Negligence or Willful Misconduct
12

Material Action
20

Material Default
12

Material Item
66

Material Loan Default
12

Material Nevada Governmental Approval
13

Mortgage
13

Net Income
13

Nevada Gaming Licenses
13

Operating Bank Accounts
13

Operating Competitive Set
13

Operating Consumables
14

Operating Costs
14

Operating Standards
14

Operating Supplies
14

Other Manager Property
14

Owned IP
32

Owned IP Upgrades
32

Owner
1

Owner Account
14

Owner Indemnitees
50

Owner IP
14

Owner Overhead and Expenses
15

Owner Property Interest
25

Owner Representative
66

Owner-Related Affiliates
15

Parties
15

Patent
15

Permitted Variance
46

Person
15

Plan
15

Pre-Opening Expenses
15

Promotional Allowance
15

Promotional Variance
46

Propco IP License
15

Propco Management Agreement
15

Property
15

Property Facilities
15

Property Related Facilities
15

Quarterly Statements
40

Reconciliation Dispute Notice
28


(vii)    



--------------------------------------------------------------------------------




Reimbursable Expenses
30

Reservation Systems
22

Routine Repairs and Maintenance
16

Specially Designated National or Blocked Person
16

Standard Management Programs and Procedures
16

Station Casinos LLC
1

Subsidiary
16

Subsidiary-Owned IP
36

Technology Systems
31

Technology Systems License
31

Technology Systems Upgrades
31

Term
26

Terminating Party
59

Termination
16

Termination Notice
26, 59

Trademarks
16

Transfer
17

Transition Period
17

Transition Services
17

TTMF
17

Variable Expense
44

Working Capital
17

Working Capital Balance
26

Year End Statements
41




(viii)    



--------------------------------------------------------------------------------




MANAGEMENT AGREEMENT
This MANAGEMENT AGREEMENT (this “Agreement”) is executed as of June 16, 2011
(the “Effective Date”), by and between NP TROPICANA LLC, a limited liability
company organized under the laws of Nevada (“Owner”), and FE LANDCO MANAGEMENT
LLC, a limited liability company organized under the laws of Delaware
(“Manager”).
RECITALS
A.Owner possesses a leasehold interest that certain hotel and casino resort
complex commonly known as the “Wild Wild West Gambling Hall & Hotel” located at
3330 W. Tropicana Avenue, Las Vegas, Nevada 89103.
B.    Station Casinos LLC, a limited liability company organized under the laws
of Nevada (“Station Casinos LLC”), is the sole member of NP Landco Holdco LLC, a
limited liability company organized under the laws of Nevada, the sole member of
Owner.
C.    Manager is a wholly-owned subsidiary of Fertitta Entertainment LLC, a
limited liability company organized under the laws of Delaware (“Fertitta
Entertainment”).
D.    Owner desires to have Manager manage and operate the Property for the
benefit of Owner, and Manager is willing to perform such services for the
account of Owner in accordance with the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
adequacy of which hereby are acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITION OF TERMS
1.1    Certain Defined Terms. The following terms when used in this Agreement
shall have the meanings indicated:
“Affiliate” shall mean, with respect to any Person, (i) any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person (excluding employees of a Person, other than officers, directors and
board members of such Person); (ii) any Person who is an officer, director or
board member of any Person described in clause (i) of this definition; or (iii)
with respect to Manager, in addition to any Person described in clause (i) or
(ii) of this definition, each of Fertitta Entertainment, any Fertitta Affiliate
and/or any Fertitta Family Party; provided, however, clause (iii) shall not
apply to any children or grandchildren over the age of twenty-one (21) that
would otherwise be included in the definition of Fertitta Family Party or
Fertitta Affiliate. The term “control” as used in this Agreement (including the
terms “controlling”, “controlled by”, and “under common control with”) shall
mean the possession, directly or indirectly, of the power to (A) vote more than
fifty percent (50%) of the outstanding voting interests of such Person or (B)
otherwise direct management policies of such Person by contract or otherwise.
Without otherwise limiting the foregoing, neither Zuffa, LLC, a

(1)

--------------------------------------------------------------------------------




Nevada limited liability company, nor its Subsidiaries or joint ventures shall
constitute an Affiliate of Manager unless engaged in the investment in,
ownership of, or management of a Hospitality Product or any activity (other than
online gaming) that requires licensing as a casino gaming company.
“Annual Plan and Operating Budget” shall mean the operating plan and budget for
each Fiscal Year during the Term, as proposed by Manager, which sets forth the
information described in Section 8.3(a).
“Approval Amount” shall mean, with respect to the Property, the amount of
$250,000, as adjusted by the percentage increase in the CPI.
“Approved Annual Plan and Operating Budget” shall mean the Annual Plan and
Operating Budget for any Fiscal Year as approved by Owner pursuant to Section
8.3(b) hereof or otherwise resolved pursuant to Section 17.16(c).
“Bank Accounts” shall mean those bank or financial institution accounts as are
necessary for the day-to-day and long-term management and operation of the
Property, including the Operating Bank Account.
“Bankrupt” shall mean, with respect to any Person, the occurrence of any of the
following:
(i)Applying for or consenting to the appointment of a receiver, trustee or
liquidator of the Person or of all or a substantial part of the Person’s assets
which appointment is not discharged within sixty (60) days from the date of such
appointment;
(i)    Filing of a voluntary petition in bankruptcy or for reorganization or for
adoption of an arrangement under the United States Bankruptcy Code, as amended,
from time to time (or any corresponding provisions of succeeding law);
(ii)    Making a general assignment for the benefit of creditors;
(iii)    The entry of an order for relief in the case of an involuntary petition
in bankruptcy; or
(iv)    The assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of such Person’s assets.
“Base Management Fee” shall mean a fee equal to two percent (2%) of Gross
Revenues with respect to each Fiscal Month during the Term.
“Business Day” shall mean a day, other than a Saturday, Sunday, or statutory
holiday, on which banks are open for the transaction of business in both New
York, New York and Las Vegas, Nevada.

(2)

--------------------------------------------------------------------------------




“Business Information” shall mean all files, documents, instruments, papers,
books and records relating exclusively to (i) Owner; (ii) the Property; and
(iii) the business, operations, condition of (financial or other), results of
operations and assets and properties of Owner including, without limitation:
data information generated from or stored in the Technology Systems (e.g.,
financial statements, tax returns and related work papers and letters from
accountants, budgets, pricing guidelines, ledgers, journals, deeds, title
policies, minute books, stock certificates and books, stock transfer ledgers,
contracts, permits, computer files and programs, retrieval programs, operating
data and plans and environmental studies and plans, including employee
documentation); personnel records; construction and design documentation; legal
and contractual documentation; compliance/security/safety documentation;
physical plant and engineering documentation, insurance contracts with third
parties. For the avoidance of doubt, Business Information shall not include the
Standard Management Programs and Procedures or the FE Proprietary Management
Programs and Procedures.
“Cage Cash” shall mean all so-called “cage cash” maintained at the Property in
order to compensate casino patrons for their winnings.
“Cage Cash Minimum Balance” shall mean the sum of the (i) minimum Cage Cash
required for the operation of “non-restricted” (as such term is defined by
applicable Gaming Laws) Gaming at the Property in accordance with applicable
Gaming Laws; and (ii) the additional Cage Cash amount expressly approved by
Owner pursuant to the Annual Plan and Operating Budget, not to exceed $1,800,000
at any one time so long as the Landco Credit Agreement remains in effect.
“Capital Improvements and Replacements” shall mean a capital expenditure, as
defined under GAAP, for a modification, refurbishment, alteration, addition,
improvement or renovation to any portion of the Property, including the
Furniture, Fixtures and Equipment.
“Casino” shall mean that portion of the Property specifically identified as the
casino floor where Gaming is conducted.
“Combined Properties” shall mean the Property, together with any and all
properties subject to the GVR Management Agreement from time to time, the Opco
Management Agreement from time to time and/or the Propco Management Agreement
from time to time.
“Commencement Date” shall mean the later of (i) the effective date of the Plan;
and (ii) the date Owner has taken possession of the Property in accordance with
the Plan which date will be, in either event, memorialized in writing by the
Parties within thirty (30) days thereafter.
“Comparable Manager Properties” shall mean the casino/hotel properties operated
by Fertitta Entertainment or any Fertitta Controlled Affiliates that are most
closely comparable to the Property in quality, price and market. A list of
initial Comparable Manager Properties appears on Schedule “1A”.

(3)

--------------------------------------------------------------------------------




“Consumer Price Index” or “CPI” shall mean the Consumer Price Index, (All Cities
– All Items) (1982-84=100) as published by the United States Department of
Labor, Bureau of Labor Statistics. If such index shall be inapplicable or
discontinued, then it shall mean such substitute comparable and recognized index
as shall be designated by Owner, subject to Manager’s reasonable approval.
“Copyrights” shall have the meaning set forth in the definition of Intellectual
Property.
“Corporate Overhead and Expenses” shall have the meaning set forth in the
Manager Allocation Agreement.
“Corporate Services” shall have the meaning set forth in the Manager Allocation
Agreement.
“Credit Policy” shall mean the policy for extending credit to guests and/or
patrons at the Property as same may be modified pursuant to the provisions of
Section 2.12 hereof, which policy will include, without limitation, the maximum
amount of credit that Manager may extend to any individual patron without
Owner’s consent, the maximum amount of cumulative credit that may be outstanding
at the Property at any one time, and the Property’s policy with respect to when
credit losses will be recognized on the books of the Owner (as used herein,
“credit losses” means a determination that, after reasonable and customary
efforts to collect have failed, a patron is not going to repay a “marker” or
credit extended to such patron for the purpose of participating in Gaming at the
Property).
“EBITDA” shall mean, for the period in question, Net Income for such period PLUS
(without duplication and to the extent and only to the extent actually deducted
in the calculation of Net Income): (i) interest expense, net of interest income,
(ii) income tax expense, (iii) depreciation and amortization, (iv) non-cash
impairment losses, (v) extraordinary, non-recurring losses or expenses as
determined by Owner or on the sale of assets for such period, (vi) losses
attributable to the early extinguishment of indebtedness, (vii) losses
attributable to hedging obligations or other derivative instruments, (viii)
expenses actually reimbursed by an Affiliate of Owner (other than a Subsidiary
of Owner) pursuant to an expense sharing arrangement, (ix) the expense of any
grant of options, warrants, or similar equity-based incentive compensation given
by Owner, (x) the cost and expenses of the current bankruptcy restructuring of
Station Casinos LLC and its Subsidiaries, (xi) the cost and expenses of due
diligence and/or documentation costs associated with any future acquisition or
potential acquisition of new hotels and/or casinos, provided that such costs and
expenses have been approved in advance by Owner; (xii) Pre-Opening Expenses
actually incurred, and (xiii) unallocated corporate expenses incurred by Owner
or Manager for (A) D&O insurance for officers and directors of Station Casinos
LLC and its Subsidiaries, (B) directors fees payable to directors of Station
Casinos LLC or its Subsidiaries, (C) legal costs and expenses incurred in the
representation of directors (in such directors’ capacity as such) of Station
Casinos LLC and/or its Subsidiaries, (D) the initial rating agency fees with
respect to the initial corporate debt of Station Casinos LLC and its
Subsidiaries (but expressly excluding any ongoing rating agency fees associated
therewith), and (E) all lease

(4)

--------------------------------------------------------------------------------




payments and the reasonable and customary operating expenses actually incurred
in connection with Station Casinos LLC’s corporate office, which is currently
located at 1505 S. Pavilion Center Drive, Las Vegas, Nevada, that are not
allocable to Fertitta Entertainment under the Manager Allocation Agreement;
MINUS (without duplication and to the extent and only to the extent actually
included in the calculation of Net Income), (1) non-operating, non-recurring
gains on the sale of assets for such period, (2) gains attributable to the early
extinguishment of indebtedness, (3) gains attributable to hedging obligations or
other derivative instruments, (4) distributions made by Owner to its parent
companies to fund payment of the expenses of such parent companies in an amount
not to exceed the limitations set forth in the Landco Loan Documents, and (5)
extraordinary, non-recurring gains as determined by Owner or on the sale of
assets for such period, in each case, determined on a consolidated basis for
Owner in accordance with GAAP.
“Executive Employees” shall mean and include the General Manager (for both the
hotel and casino components of the Property, as applicable) and, if applicable,
the following to the extent employed at the level of the Property: chief
executive officer, chief operating officer, and/or chief financial officer (or
similar positions in lieu thereof).
“FE Proprietary Management Programs and Procedures” shall mean any proprietary
(i) operating procedures; (ii) know-how; (iii) financial performance and
budgeting processes; (iv) marketing strategies; (v) human resources programs and
documentation; (vi) time, attendance, labor management and scheduling systems;
and (vii) centralized and/or other services offered by Manager or any Fertitta
Controlled Affiliate, in each case, which (A) are wholly developed or acquired
by Fertitta Entertainment, any Fertitta Controlled Affiliate or any combination
thereof, (B) were developed and/or acquired without utilizing resources or
personnel of Owner, Station Casinos LLC or any of their respective Subsidiaries,
and (C) were developed and/or acquired wholly-independent of, unrelated and
separate and apart from Manager’s operation and management of any of the
Combined Properties following the Commencement Date, and during the term of this
Agreement, together with any such files, documents, instruments, papers, books
and records created or developed by Manager or any Fertitta Controlled Affiliate
in connection therewith. For avoidance of doubt, the FE Proprietary Management
Programs and Procedures shall not include all or any portion of the Technology
Systems, the Owned IP, the Licensed IP, the Customer Database, the Reservation
Systems and/or any derivation of any of the foregoing.
“Fertitta Affiliate” shall mean any Affiliate of Owner in which a Fertitta
Family Party has a direct or indirect equity or other beneficial interest.
“Fertitta Controlled Affiliate” means Manager, Fertitta Entertainment, the
Fertitta Family Parties, Frank J. Fertitta III, Lorenzo J. Fertitta and any
Subsidiary of any of the foregoing or any combination thereof; provided that
neither Zuffa, LLC, a Nevada limited liability company, nor any Subsidiaries or
joint ventures of Zuffa, LLC, a Nevada limited liability company, shall
constitute a Fertitta Controlled Affiliate unless engaged in the investment in,
ownership of, or management of a Hospitality Product or any activity (other than
online gaming) that requires licensing as a casino gaming company.

(5)

--------------------------------------------------------------------------------




“Fertitta Family Entities” shall mean, any trust or entity one hundred percent
(100%) owned and controlled by, and established for the benefit of, or the
estate of, any of Frank J. Fertitta III, Lorenzo J. Fertitta or their spouses or
lineal descendants (including adopted children and their lineal descendants).
“Fertitta Family Parties” shall mean Frank J. Fertitta III or Lorenzo J.
Fertitta, such Persons’ spouses and lineal descendants, and any Fertitta Family
Entities.
“Fertitta Manager Control Requirements” shall mean each of the following
requirements: (i) Manager shall be and remain controlled by Fertitta
Entertainment; (ii) Fertitta Entertainment shall be and remain controlled by
Frank J. Fertitta III and/or Lorenzo J. Fertitta; (iii) Manager and Fertitta
Entertainment shall each be and remain at least fifty-one percent (51%) owned by
the Fertitta Family Parties; (iv) Frank J. Fertitta III or Lorenzo J. Fertitta,
as applicable, control the voting of the equity interests in Manager and
Fertitta Entertainment (provided that, any Fertitta Family Entity holds only an
economic interest in Manager and/or Fertitta Entertainment, as applicable); and
(v) either Frank J. Fertitta III or Lorenzo J. Fertitta shall be the chief
executive officer (or equivalent) of Manager and Fertitta Entertainment and
shall dedicate the preponderance of his professional time and attention to the
business and affairs of Fertitta Entertainment and devote reasonable time and
attention to Manager’s performance of its duties under this Agreement and to the
business and affairs of the Property and Owner.
“Fiscal Month” shall mean each calendar month during each Fiscal Year of the
Term; provided, however, that if (i) the first calendar month of the Term shall
commence on a date that is not the first calendar day of a calendar month, such
partial month shall be deemed to constitute a Fiscal Month or (ii) the last
calendar month of the Term shall end on a date that is not the last calendar day
of a calendar month, such partial month shall be deemed to constitute a Fiscal
Month.
“Fiscal Quarter” shall mean each fiscal quarter during each Fiscal Year of the
Term, commencing on January 1, April 1, July 1 and October 1 in each calendar
year.
“Fiscal Year” shall begin on January 1 and end on December 31 in each calendar
year. Any partial Fiscal Year between the Commencement Date and the commencement
of the first full calendar year, or between the end of the last Full Fiscal Year
and Termination shall, for purposes of this Agreement, constitute a separate
Fiscal Year.
“Full Fiscal Year” shall mean any Fiscal Year commencing on January 1 of a
calendar year and ending on December 31. For the avoidance of doubt, if the
initial Fiscal Year commences on or after January 2, the first Full Fiscal Year
shall commence on the next January 1.
“Furniture, Fixtures and Equipment” shall mean all furniture, fixtures and
equipment reasonably required for the operation of the Property (including, but
not limited to, office furniture, computer and communications systems,
specialized hotel equipment necessary for the operation of the Property, food
and beverage equipment, laundries and recreational facilities) as well as all
specialized casino equipment (including, but not limited to, cashier,

(6)

--------------------------------------------------------------------------------




money sorting and money counting equipment, slot machines, table games, video
gaming equipment, and other similar gaming equipment and surveillance
equipment).
“GAAP” shall mean United States generally accepted accounting principles
consistently applied, as in effect, from time to time.
“Gaming” shall mean, as such definition is modified, from time to time, in
accordance with the Nevada Gaming Control Act (as codified in Chapter 463 of the
Nevada Revised Statutes), or other applicable Gaming Laws, to deal, operate,
carry on, conduct, maintain or expose for play any game played with cards, dice,
equipment or any mechanical, electromechanical or electronic device or machine
for money, property, checks, credit or any representative of value (including,
without limiting the generality of the foregoing, sports book, faro, monte,
roulette, keno, bingo, fan-tan, twenty-one, blackjack, seven-and-a-half, big
injun, Klondike, craps, poker chuck-a-luck, Chinese chuck-a-luck (dai shu),
wheel of fortune, chemin de fer, baccarat, pai gow, beat the banker, panguingui,
slot machine, any banking or percentage game or any other game or device
approved by the Nevada Gaming Commission), but does not include games played
with cards in private homes or residences in which no person makes money for
operating the game (except as a player), or games operated by charitable or
educational organizations which are approved by the Nevada State Gaming Control
Board pursuant to the Nevada Gaming Control Act (as codified in the Chapter 463
of the Nevada Revised Statutes).
“Gaming Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or involved in the regulation of Gaming or Gaming activities in
any jurisdiction (including, within the State of Nevada, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and applicable county,
municipal and local authorities).
“Gaming Laws” shall mean those laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permitting authority over Gaming within any
jurisdiction (and within the State of Nevada, the Nevada Gaming Control Act, as
codified in the Chapter 463 of the Nevada Revised Statutes, and the regulations
of the Nevada Gaming Commission and Nevada State Gaming Control Board
promulgated thereunder, as amended from time to time).
“General Manager” shall mean, from time to time, the general manager at the
Property.
“Governmental Approvals” shall mean all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any agency(ies) of the City of Las Vegas, Nevada; Clark County,
Nevada; the State of Nevada and the United States necessary for the operation of
the Property in accordance with this Agreement (including, without limitation,
as required by any Gaming Authority or under any Gaming Laws).
“Governmental Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities or agencies, having jurisdiction over
the business or

(7)

--------------------------------------------------------------------------------




operations of the Property, as applicable, or the matters that are subject to
this Agreement including, without limitation, any Gaming Authority.
“Gross Revenues” shall mean with respect to any period, all revenues and income
(excluding interest income but including the value of all complimentaries,
promotional offers, point play and XPC) of any kind derived by Owner from the
use or operation of the Property and, except as set forth herein, determined in
accordance with GAAP consistently applied, expressly including (i) “gross
revenues” from Gaming activities and without duplication; (ii) income from
rental of guest rooms; (iii) subject to the limitations in clause (vi) of the
definition, income from food and beverage sales; (iv) income from entertainment
programs and merchandise sales; (v) telephone, internet, pay-per-view, WiFi,
telegraph and telex revenues; (vi) rental or other similar payments from
lessees, sublessees and concessionaires and others occupying space or rendering
services at the Property (but not (A) reimbursements for utilities, taxes or
similar matters, or (B) the gross receipts of such lessees, sublessees or
concessionaires except to the extent the same is part of such rental payments);
(vii) income from vending machines; (viii) health club fees; and (ix) the actual
net proceeds of (x) business interruption or similar insurance and (y) temporary
condemnation awards representing compensation for loss of Gross Revenues and, to
the extent applicable, after deducting expenses incurred in connection with the
adjustment or collection thereof; BUT SPECIFICALLY AND EXPRESSLY EXCLUDING (to
the extent included in revenues and income of any kind derived from the use or
operation of the Property and without duplication) any and all:
(a)    proceeds from the sale, financing or refinancing or other disposition of
the Property or all or substantially all of the assets of Owner;
(b)    proceeds from the sale, financing, refinancing or other disposition of
Furniture, Fixtures and Equipment or other capital assets;
(c)    proceeds of any fire, extended coverage or other insurance policies
(excluding any proceeds of business interruption or similar insurance
representing compensation for loss of Gross Revenues);
(d)    receipts from awards or sales in connection with any condemnation (other
than a temporary condemnation) or from other transfers in lieu of and under the
threat of condemnation and other receipts in connection with any taking to the
extent that such amounts are specifically identified as compensation for
alterations or physical damage to the Property;
(e)    refunds, rebates, discounts and credits of a similar nature given, paid
or returned in the course of obtaining Gross Revenues or components thereof
(other than complimentaries, promotional offers, point play and XPC provided to
patrons of the Property in the ordinary course of business and consistent with
the Approved Annual Plan and Operating Budget);
(f)    gratuities or service charges or other similar receipts which are paid to
Employees or others;
(g)    excise, sales, gross receipts, admission, entertainment, tourist, use or
similar taxes or charges collected from patrons or guests or as part of the sale
price for goods, services or entertainment, other than taxes imposed on Gaming
revenues;
(h)    sum and credits received for lost or damaged merchandise;
(i)    credit card processing or servicing fees not retained by Owner;

(8)

--------------------------------------------------------------------------------




(j)    contributions by Owner of any additional Working Capital and any
contributions to any reserve fund (and any interest or other investment income
earned on such amounts deposited);
(k)    refund of taxes that were overpaid in a prior year;
(l)    proceeds from inter-company transfers of cash or dividends;
(m)    proceeds from the settlement or successful prosecution of any legal claim
with respect to an amount that would not have otherwise been included in Gross
Revenue;
(n)    revenues derived from the provision of employee meals to the extent of
the food costs associated therewith and the costs incurred in the provision
thereof;
(o)    security deposits (except as applied or forfeited);
(p)    refunds to any Property guests of any sums previously paid or credits to
any Property customer for lost or damaged items, the price of any merchandise
given in exchange of other merchandise which does not result in additional
income;
(q)    vending machine revenues not payable to Owner or Manager on behalf of
Owner;
(r)    uncollectible amounts as determined by Manager in applying its standards
and practices in the ordinary course; provided that any recovered bad debts
shall again become part of Gross Revenues in the Fiscal Year that they are
recovered to the extent of a previous corresponding deduction; and
(s)    interest accrued or paid on any amounts (including, without limitation,
amounts in the Operating Bank Account) or income derived from securities and
similar property acquired and held solely for investment.
“GVR Management Agreement” shall mean that certain Management Agreement dated as
of the date hereof by and between Station GVR Acquisition LLC, a Nevada limited
liability company, and FE GVR Management LLC, a Delaware limited liability
company.
“Hospitality Product” shall mean any hotel, condo-hotel, timeshare, resort
property or gaming facility or other transient hospitality product (including
any restaurant, bar, tavern or spa and any ancillary uses thereto).
“Impositions” shall mean all taxes, assessments, duties, rates and charges,
levies, license fees, permit fees, inspection fees and other authorized fees and
charges imposed by any Governmental Authority that at any time may be assessed,
levied, confirmed or imposed on the Property its respective operations
(specifically excluding income, franchise or similar taxes imposed on Owner).
“Improvements” shall mean all buildings, structures and improvements situated
on, in, under or over the Land and all Furniture, Fixtures and Equipment
attached to or forming a part thereof (including, without limitation, heating,
lighting, plumbing, sanitation, air conditioning, laundry, refrigeration,
kitchen, elevator and similar items or systems, guest rooms, restaurants, bars
and banquet, meeting and other public areas, commercial space, including
concessions and shops, garage and parking space, storage and service areas,
recreational facilities and areas, public grounds and gardens, permanently
affixed signage, aquatic facilities, and other facilities and appurtenances).

(9)

--------------------------------------------------------------------------------




“Incentive Management Fee” shall mean, subject to and calculated in accordance
with Section 5.1 of this Agreement, a fee equal to five percent (5%) of EBITDA
for each Fiscal Month.
“Industry Consultant” shall mean a reputable hospitality and casino industry
consultant that is mutually acceptable to both Parties, which consultant (i)
shall have not fewer than ten (10) years of experience in the casino/hotel
business; (ii) shall not be an Affiliate of or a person who has any past,
present, or currently contemplated future business or personal relationship with
either Owner or Manager; and (iii) whose compensation is not fixed based upon
the results of the issue at dispute.
“Initial Corporate Overhead Budget” shall have the meaning set forth in the
Manager Allocation Agreement.
“Initial Gross Revenues Budget” shall have the meaning set forth in the Manager
Allocation Agreement.
“Intellectual Property” shall mean all (i) works of authorship (including all
copyrights in website content, functionality and infrastructure, artwork,
images, text, graphics, photography, advertising content, manuals and other
print or textual materials, files, templates, macros, software, databases and
other compilations, source code, object code and documentation) (“Copyrights”);
(ii) patents and patent applications, all claims and inventions therein, any
divisionals, continuations, continuations-in-part, reissues, re-examinations,
foreign counterparts and similar rights arising therefrom (“Patents”); (iii)
intellectual property rights with respect to any trade secrets or know-how; and
(iv) trademarks, service marks, trade names, brand names, logos, domain names or
other indicators of source or origin (“Trademarks”).
“IP Holdco” shall mean NP IP Holdings LLC, a Nevada limited liability company,
and a special-purpose subsidiary of Station Casinos LLC.

(10)

--------------------------------------------------------------------------------




“Land” shall mean the lands described in Schedule “3”, together with the benefit
of all easements and appurtenant rights thereto.
“Landco Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement among CV Propco, LLC, a limited liability company organized under the
laws of Nevada, as borrower, Owner, as leasehold owner, NP Landco Holdco, LLC, a
limited liability company organized under the laws of Nevada, as holdco,
Deutsche Bank AG, Cayman Islands Branch, JP Morgan Chase Bank, N.A. and the
institutions, from time to time, party thereto, as lender and Deutsche Bank AG,
Cayman Islands Branch, as administrative agent, as same may be amended,
restated, refinanced, replaced or otherwise modified, from time to time.
“Landco Loan Documents” shall mean the “Loan Documents” as defined in the Landco
Credit Agreement.
“Legal Requirements” shall mean any federal, state, or local law, statute, code,
rule, ordinance, regulation or order of any Governmental Authority (including,
without limitation, those related to zoning, building, employees, health,
safety, environmental matters and accessibility of public facilities, and the
Gaming Laws).
“Loan” shall mean those certain loans made and letters of credit extended
pursuant to the terms of the Landco Credit Agreement.
“Loan Documents” shall mean (i) the Landco Loan Documents and any subsequent
amendments or modifications of the same and (ii) any loan documents entered into
as a rearrangement, replacement, renewal, refinancing, consolidation,
modification or enlargement of debt, evidenced by the Landco Loan Documents or
other debt of Owner, now or hereafter existing, or to secure new debt of Owner.
“Management Fees” shall mean, collectively, the Base Management Fee and the
Incentive Management Fee.
“Manager Allocation Agreement” shall mean that certain Manager Allocation
Agreement dated as of the date hereof by and between Station Casinos LLC and
Fertitta Entertainment (with Manager and certain other Subsidiaries of Fertitta
Entertainment joining in the execution and delivery of the same), as the same
may be amended modified or restated from time to time.
“Manager LV Properties” shall mean, at any point in time, the Hospitality
Products then operated by Manager or any Fertitta Controlled Affiliate other
than the Property.
“Manager Overhead and Expenses” shall have the meaning set forth in the Manager
Allocation Agreement.
“Manager Unrelated Subsidiaries” shall mean Fertitta Entertainment’s
Subsidiaries (excluding Manager) that are single-purpose Subsidiaries which (i)
have no recourse

(11)

--------------------------------------------------------------------------------




obligation to Manager or Fertitta Entertainment; and (ii) are unrelated to
Manager’s activities at the Property.
“Manager’s Executive Staff” shall mean those designated senior executive
personnel employed by Manager or its Affiliates as more specifically listed in
the Manager Allocation Agreement (and any replacement position or position with
authority and/or duties similar to the foregoing named positions).
“Manager’s Gross Negligence or Willful Misconduct” shall mean the fraud, gross
negligence or willful misconduct of any of Manager, Fertitta Entertainment and
their respective officers, directors and members and the successors and assigns
of each of the foregoing (which shall be deemed to include the Executive
Employees and/or any of Manager’s Executive Staff), including, without
limitation, fraud, gross negligence or willful misconduct in the hiring,
training or supervising the Employees; provided, however, (i) any fraud, gross
negligence or willful misconduct of a member of the Executive Employees and/or
Manager’s Executive Staff acting solely for his or her personal benefit (and
not, for example, at the direction of Manager or Fertitta Entertainment or any
of the Fertitta Family Parties) shall not constitute Manager’s Gross Negligence
or Willful Misconduct so long as Manager promptly takes action to terminate or
permanently remove the applicable member of the Executive Employees and/or
Manager’s Executive Staff from the Property and Manager promptly repays any and
all damages sustained by Owner in connection with such fraud, gross negligence
or willful misconduct; (ii) the act or omission of an Employee who is not an
Executive Employee, which act or omission constitutes fraud, willful misconduct
or gross negligence on the part of such Employee, shall not constitute Manager’s
Gross Negligence or Willful Misconduct unless Manager’s corporate staff or an
Executive Employee acted with gross negligence or willful misconduct in
employing, training, supervising or continuing the employment of such Employee;
and (iii) the violation of Legal Requirements with respect to wages and hours of
labor shall not be deemed to be Manager’s Gross Negligence or Willful Misconduct
if Manager’s actions are consistent with generally prevailing industry
practices, as long as Manager discontinues the practices if Owner requests
Manager to do so.
“Material Default” shall mean any breach or failure by a Party to comply with
any of its covenants and agreements contained in this Agreement following the
expiration of any applicable cure periods contained herein, other than any such
breach or failure that in the context hereof is minor, immaterial or
insubstantial or not reasonably likely to prejudice any other Party or any part
of the Property in any material way.
“Material Loan Default” shall mean, unless amended or waived, (i) a failure to
pay interest required under the Loan Documents when due and payable or failure
to pay principal and/or any prepayment premiums or other regularly accruing fees
under the Loan Documents when due and payable, at maturity or upon acceleration,
each case following the expiration of any applicable grace periods; (ii) a
breach of a financial covenant which remains uncured following the expiration of
any and all applicable cure periods contained in the Loan Documents; or (iii)
Owner becomes Bankrupt or institutes any proceedings of any nature under any law
or statute of any jurisdiction as now existing or hereafter amended or becoming
effective, for the

(12)

--------------------------------------------------------------------------------




relief of debtors wherein Owner is seeking relief as debtor on account of its
insolvency, which proceedings are not discharged or dismissed within a period of
sixty (60) days after the institution thereof.
“Material Nevada Governmental Approval” shall mean any material Governmental
Approval issued by any agency(ies) of the City of Las Vegas, Nevada; Clark
County, Nevada; or the State of Nevada, the denial, revocation or suspension of
which would have a material adverse effect on the economics of Owner and/or the
Property.
“Mortgage” shall mean any and all mortgages, deeds of trust or similar security
instruments now or hereafter encumbering the Property or any part thereof that
are (i) evidenced by the Loan Documents or (ii) other debt of Owner and, in each
case, the purpose of which are for the sole benefit of the Property together
with any subsequent amendment or modification of the same, whether as a
rearrangement, replacement, renewal, refinancing, consolidation, modification or
enlargement of the same.
“Net Income” shall mean, for the period in question, the net income (loss) of
Owner for such period determined on a consolidated basis in accordance with GAAP
(after deduction of the Base Management Fee for such period but prior to any
deduction of the Incentive Management Fee for such period), excluding, without
duplication, (i) the cumulative effect of a change in accounting principles
during such period to the extent included in Net Income, (ii) the purchase
accounting effects of adjustments to property and equipment, software and other
intangible assets and deferred revenue (including the effects of such
adjustments pushed down to Owner) as a result of any acquisitions, or the
amortization or write-off of any amounts thereof, and (iii) the income (or loss)
of any Person that is not Owner or a Subsidiary of Owner (including dividends
and distributions paid to Owner by any Subsidiary during such period (including
pursuant to any tax sharing agreement)).
“Nevada Gaming Licenses” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements, or any waivers thereof or exemptions therefrom, issued by any
Gaming Authority necessary for or relating to the conduct of activities under
the Gaming Laws within the State of Nevada.
“Opco Management Agreement” shall mean that certain Management Agreement dated
as of the date hereof by and between NP Opco LLC, a Nevada limited liability
company and FE Opco Management LLC, a Delaware limited liability company.
“Operating Bank Account” shall mean the Bank Accounts in the name of Owner for
the payment of Operating Costs and any other costs to be paid pursuant to this
Agreement and the deposit of monies related to the Property, which accounts
shall be (i) separate and distinct from any other accounts, reserves or deposits
required by this Agreement, and (ii) interest bearing accounts if such an
account is reasonably available (all interest earned shall be retained in the
Operating Bank Account).
“Operating Competitive Set” shall mean the casino/hotel property(ies) (expressly
excluding any properties owned, operating or licensed by Fertitta Family
Entities) which are identified

(13)

--------------------------------------------------------------------------------




and agreed by the Parties as competing directly in the marketplace with the
Property. A list of the initial Operating Competitive Set appears on Schedule
“1B”.
“Operating Consumables” shall mean all food, beverages and other immediately
consumable items utilized in operating the Property (including, without
limitation, soap, cleaning materials, matches, stationary, brochures, folios,
and other similar items).
“Operating Costs” shall mean, to the extent included within the then-current
Approved Annual Plan and Operating Budget, or to the extent otherwise approved
by Owner at any time and, from time to time, pursuant to the terms of this
Agreement, all costs and expenses properly designated as operating costs as
determined on a consolidated basis in accordance with GAAP (and expressly
excluding Corporate Overhead and Expenses).
“Operating Standard” shall mean with respect to the Property, that the Property
shall be managed, operated, serviced (including, without limitation, customer
service), maintained, repaired and refurbished (i) to a standard of operation
equal to or exceeding the standard of operation at which the Property was
operated as of the Effective Date to the extent that funds available pursuant to
the Approved Annual Plan and Operating Budget, as amended from time to time, or
otherwise provided by Owner, permit the operation, management, service, repair,
maintenance and refurbishment of the Property to such standard, (ii) consistent
with the terms and conditions of this Agreement, and (iii) in accordance with
the standards, policies and programs in effect, from time to time, that are
applicable to the operation of the Property; provided that, to the extent that
funds available pursuant to the Approved Annual Plan and Operating Budget, as
amended from time to time, or otherwise provided by Owner, permit operation of
the Property to such standard, the Operating Standard will not be less than the
standard of operations for (A) the properties in the Operating Competitive Set,
and (B) the Comparable Manager Properties, but in each case taking into account
any differences in age, quality, size, location, amenities, amount of meeting
space, business mix, and other physical and operation variations for such
properties in the Operating Competitive Set and for such properties consisting
of Comparable Manager Properties, and specifically with respect to Comparable
Manager Properties, any differences in Manager’s centralized services that are
provided to such properties and not provided to the Property.
“Operating Supplies” shall mean all non-capital equipment necessary for the
day-to-day operation of the Property (including but not limited to chips,
tokens, uniforms, playing cards, glassware, linens, silverware, utensils and
dishware).
“Other Manager Property” shall mean, collectively the Manager LV Properties and
any other Hospitality Product (other than the Property) which Manager or its
Affiliate owns, manages or licenses (as licensor).
“Owner Account” shall mean the account(s) in the name of Owner that are
designated by Owner to Manager, from time to time, for the remittance of funds
by Manager in accordance with the terms of this Agreement.
“Owner IP” shall mean Owned IP and Licensed IP.
“Owner Overhead and Expenses” shall have the meaning set forth in the Manager
Allocation Agreement.
“Owner-Related Affiliates” shall mean Station Voteco LLC, a Delaware limited
liability company, and Station Holdco LLC, a Delaware limited liability company.

(14)

--------------------------------------------------------------------------------




“Parties” shall mean Owner and Manager.
“Patents” shall have the meaning set forth in the definition of Intellectual
Property.
“Person” shall mean any individual, corporation, limited liability company,
partnership, trust or other entity.
“Plan” shall mean that certain joint plan of reorganization under chapter 11 of
the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 of Station Casinos,
Inc. and certain of its subsidiaries dated as of July 28, 2010.
“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses classified as “pre-opening expenses” on the applicable financial
statements of Owner and its Subsidiaries for that period, prepared in accordance
with GAAP consistently applied.
“Promotional Allowance” shall mean the maximum amount of the retail value of
transportation, complimentary hotel accommodations, food, beverages,
merchandise, chips, tokens, entertainment, or similar products or services
provided to guests or patrons for promotional purposes.
“Propco IP License” shall mean that certain IP License Agreement between Station
Casinos LLC and Owner, dated as of the date hereof.
“Propco Management Agreement” shall mean that certain Management Agreement dated
as of the date hereof by and between Station Casinos LLC and FE Propco
Management LLC, a Delaware limited liability company.
“Property” shall mean (i) the Property Facilities; and (ii) the Furniture,
Fixtures and Equipment, the Operating Supplies and the Operating Consumables
relating thereto and/or used in connection therewith.
“Property Facilities” shall mean (i) the Land; (ii) the Improvements; (iii) the
Property Related Facilities; (iv) any related land, buildings and improvements
which in the future may be owned or leased by Owner; and (v) all entrances,
exits, rights of ingress and egress, licenses and easements related to any of
(i) through (iv) above.
“Property Related Facilities” shall mean (i) the common areas of the Property,
as the same may, from time to time, be altered, reconstructed or expanded, which
are, from time to time, intended, made available and maintained for the use and
enjoyment in common of Manager

(15)

--------------------------------------------------------------------------------




and occupants of the Property; (ii) the parking facilities servicing the
Property; (iii) those rooms within the Property to be used for meetings and
conferences; (iv) the receiving facilities for the delivery of laundry and other
goods and services; (v) the restaurant facilities located within the Property;
(vi) any amenities and facilities made available for the use and enjoyment of
the occupants of the Property; (vii) any land or improvements not within or
located upon the Land, but which provide shared benefits to the Property
pursuant to a separate written agreement approved by Owner (such approval not to
be unreasonably withheld, conditioned or delayed); (viii) any Improvements or
other improvements, whether or not located upon the Land, which Manager is to
manage for the benefit of the Property pursuant to a separate written agreement
approved by Owner (such approval not to be unreasonably withheld, conditioned or
delayed); and (ix) any related land, buildings and improvements which in the
future may be owned or leased by Owner.
“Routine Repairs and Maintenance” shall mean repairs, replacements, corrections
and maintenance items to the Property as shall be required in the normal and
ordinary course of operation of the Property other than Capital Improvements.
“Specially Designated National or Blocked Person” shall mean either: (i) a
person or entity designated by the U.S. Department of Treasury’s Office of
Foreign Assets Control, from time to time, as a “specially designated national
or blocked person” or similar status; (ii) a person or entity described in
Section 1 of U.S. Executive Order 13224, issued on September 23, 2001; or
(iii) a person or entity otherwise identified by a government or legal authority
as a person with whom Manager or Owner, as applicable, is prohibited from
transacting business.
“Standard Management Programs and Procedures” shall mean (i) the general
operating procedures; know-how; generic training manuals and procedures; general
financial performance and budgeting processes; general marketing strategies;
general new hire processes; overall human resources programs and documentation;
general time, attendance, labor management and scheduling systems not specific
and/or unique to any of the Combined Properties whether developed prior to or
after the Commencement Date and during the term of this Agreement; and/or (ii)
any such files, documents, instruments, papers, books and records created or
developed by Manager or any Fertitta Controlled Affiliate in connection
therewith. For avoidance of doubt, the Standard Management Programs and
Procedures shall not include all or any portion of the Technology Systems, the
Owned IP, the Licensed IP, the Customer Database, the Reservation Systems and/or
any derivation of any of the foregoing.
“Subsidiary” shall mean, with respect to any Person, any other Person at least
fifty percent (50%) of the economic or voting interest of which is owned by such
Person.
“Termination” shall mean the expiration of the Term or any sooner cessation of
this Agreement as permitted herein.
“Trademarks” shall have the meaning set forth in the definition of Intellectual
Property.

(16)

--------------------------------------------------------------------------------




“Transfer” shall mean, as a noun, any voluntary or involuntary transfer, sale,
assignment, pledge, hypothecation or other disposition and, as a verb,
voluntarily or involuntarily to transfer, sell, assign, pledge, hypothecate or
otherwise dispose.
“Transition Period” shall have the meaning set forth on Schedule “4”.
“Transition Services” shall have the meaning set forth on Schedule “4”.
“TTMF” shall have the meaning set forth on Exhibit “A”.
“Working Capital” shall mean funds which are reasonably necessary for the
day-to-day operation of the Property’s business (including, without limitation,
amounts sufficient for the maintenance of change, cage cash and petty cash
funds, Operating Bank Account, receivables, payrolls, prepaid expenses and funds
required to maintain the necessary amounts of Operating Supplies and Operating
Consumables).
ARTICLE II

APPOINTMENT OF MANAGER; OPERATION OF THE PROPERTY


2.1    Appointment. Subject to applicable Gaming Laws, Owner hereby appoints and
employs Manager as an independent contractor to supervise, direct and control
the management, personnel and operation of the Property until the expiration of
the Term or earlier termination of this Agreement pursuant to the terms hereof.
Manager accepts said appointment and agrees to manage the Property during the
Term in accordance with all applicable Gaming Laws and the terms, conditions and
limitations hereinafter set forth. Subject to the terms of this Agreement, the
sole responsibility and authority for the management of the Property is vested
in Manager, and Manager shall have the complete right and authority to manage
the Property. The rights, duties and obligations of Manager hereunder are
personal to Manager based on Manager’s unique experience and, except as
expressly set forth in this Agreement, may not be transferred or assigned
without the prior approval of Owner (which approval may be granted or withheld
in Owner’s sole and absolute discretion). Manager acknowledges that the scope of
both Manager’s authority and duties hereunder is limited to the authority and
duties set forth in this Agreement (and reasonably derived therefrom) and
Manager shall not use (and shall use commercially reasonable efforts to not
permit third parties to use) the Property for any purpose not contemplated by
this Agreement. Owner agrees that, subject to all rights and remedies of Owner
pursuant to the terms and conditions of this Agreement, Owner shall use
commercially reasonable, good faith efforts to cooperate with Manager as
reasonably requested by Manager in carrying out its duties under this Agreement
and in complying with any restrictions or obligations placed on Manager or Owner
by any Gaming Authority or under applicable Gaming Laws.
2.2    Delegation of Authority. Subject to the terms of this Agreement
(including, without limitation, Sections 2.1, 2.3, 2.4(a), 2.5, 2.6, 2.7, 2.11
and 2.12 below) and the limitations set forth in the Approved Annual Plan and
Operating Budget, Manager shall have the exclusive supervision, control, right,
authority, obligation and duty to, except as otherwise specifically provided in
this Agreement, operate and manage the Property in accordance with the

(17)

--------------------------------------------------------------------------------




Operating Standard. Subject to the Approved Annual Plan and Operating Budget,
Section 2.3 below and such other limitations as are specifically imposed in this
Agreement or under applicable Gaming Laws, Manager (as an independent
contractor) shall have the right and obligation, free from interference,
interruption and disturbance, to conduct all matters relating to the management
and operation of the Property, including, without limitation, (i) the management
and oversight of all Gaming, hotel and resort operations and other day-to-day
operations of the Property; (ii) all non-day-to-day supervision and operational
and strategic planning of the Property; (iii) customer relations management and
revenue management services; (iv) reservation system operation and management;
(v) sales and marketing services, promotions, promotional services and publicity
(including, without limitation, rewards programs); (vi) Intellectual Property
creation, invention, development, patenting, registration, promotion,
maintenance, perfection, protection, enforcement and management; (vii) food and
beverage services; (viii) human resources; (ix) personnel selection, employment
policies and employee fringe benefits; (x) assistance and cooperation with
internal audit functions to be performed by the Owner Representative;
(xi) purchasing, contracting and leasing, including, without limitation, the
procurement of inventories, supplies and services; (xii) maintenance and repairs
(including, without limitation, physical plant maintenance); (xiii) security
services; (xiv) books and records maintenance; (xv) real estate tax audits and
challenges; (xvi) licensing and regulatory matters; (xvii) Information
Technology services, including maintenance, development, support and Customer
Database management and development as part of the marketing, promotions and
rewards programs; (xviii) the right to provide complimentary items to guests and
patrons of the Property (including complimentary or discounted food, beverages,
lodging or other use of the Property’s facilities, subject to the Promotional
Allowance set forth in the applicable Approved Annual Plan and Operating Budget
(including any permitted Promotional Variance)); (xix) determining charges for
rooms and commercial space; (xx) implementing the approved Credit Policy;
(xxi) receipt, holding and disbursement of funds, and maintenance of bank
accounts; and (xxii) generally, control of all activities necessary for or
reasonably related to the operation of the Property. Except as set forth in
Sections 2.3, 2.4(a), 2.5, 2.6, 2.7, 2.11 and 2.12 below or otherwise in this
Agreement and subject to the Approved Annual Plan and Operating Budget, Manager
shall have the authority to execute on Owner’s behalf and for the account of
Owner, in Owner’s name, all agreements relating to the operation of the
Property, including, without limitation, contracts for electricity, gas,
telephone, cleaning, maintenance, security, pest control, elevator and boiler
maintenance, life/safety systems maintenance, air conditioning maintenance,
laundry and dry cleaning, television service, rooftop license agreements, use of
copyrighted materials (such as music and videos), and other services that
Manager, from time to time, considers (in its commercially reasonable business
judgment) appropriate and, subject to Section 2.5, Manager shall use
commercially reasonable efforts to enforce all such agreements in a manner which
is consistent with sound business practices (as if each agreement was entered
into by Manager for its own account).
2.3    Limitations on Manager’s Authority. Notwithstanding anything to the
contrary set forth in this Agreement, other than as specifically contemplated in
the Approved Annual Plan and Operating Budget (as amended, from time to time
pursuant to Section 8.3(c)), including, without limitation, Manager’s right to
incur costs and expenses as the result of a Permitted Variance, Promotional
Variance and/or Emergency Expenditures, Manager shall not, without

(18)

--------------------------------------------------------------------------------




Owner’s prior written approval (which approval may be granted or withheld in
Owner’s sole and absolute discretion):
(a)    except as otherwise permitted under Section 2.3(g), enter into, amend,
extend, renew, cancel or terminate any contract or other agreement which
provides for (i) payments or potential liability that are, in the aggregate, in
excess of the Approval Amount (including any extensions thereof); and (ii) a
term exceeding one (1) year, unless the same is terminable at will (without
penalty) on no more than sixty (60) days’ notice or less;
(b)    enter into any agreement creating a voluntary lien or encumbrance of any
kind affecting the real property upon which the Property is situated;
(c)    purchase items from Affiliates other than purchases in accordance with
Section 4.2 below and/or enter into, amend, renew, cancel or terminate any
contract or other agreement with an Affiliate; provided, however, that Manager
shall have the right, without Owner’s prior approval, to purchase in cash
personal property from, or sell for cash personal property to, any of the
Combined Properties for the benefit of any of the other Combined Properties at
the fair market value of such personal property as of the date of such purchase
or sale;
(d)    dispose of assets, whether individually or in the aggregate, worth in
excess of the Approval Amount in any Fiscal Year other than the disposition of
Furniture, Fixtures and Equipment that are obsolete (i.e., reached the end of
their respective useful life), and then, only so long as (i) such items of
Furniture, Fixtures and Equipment are concurrently being replaced in accordance
with the Approved Annual Plan and Operating Budget; and (ii) such dispositions
are made in the ordinary course of business;
(e)    except in connection with trade payables for goods and services and other
payments or obligations incurred in accordance with the Approved Annual Plan and
Operating Budget, borrow any money or execute any credit obligation in the name
and on behalf of Owner or any Owner-Related Affiliates or any of their
respective Affiliates and/or Subsidiaries;
(f)    take any action or make any decision which (i) requires approval of any
lender, administrative agent or servicer pursuant to the Landco Loan Documents;
or (ii) otherwise violates any term or limitation of the Landco Loan Documents
(or, with respect to any refinancing of the terms and conditions of the Landco
Loan or any other future financing the terms and conditions thereof are provided
to Manager, take any action or make any decision which requires approval of any
lender, administrative agent or servicer pursuant thereto or otherwise violates
any term or limitation thereof so long as the same does not materially increase
the obligations of Manager and/or materially decrease the rights and remedies
available to Manager under this Agreement);
(g)    enter into, materially amend, extend, renew, cancel or terminate any
lease to a single tenant or license, concession or other similar arrangements
with respect to other space and facilities at the Property, (i) covering more
than five thousand (5,000) square feet of rentable

(19)

--------------------------------------------------------------------------------




area with respect to the Property and having a term of more than ten (10) days;
or (ii) with a term of more than ten (10) years;
(h)    except as permitted or required under this Agreement, take any action or
make any decision which binds Owner or any Owner-Related Affiliate to a third
party; or
(i)    take any action or make any decision which constitutes a Material Item.
2.4    Leases. All leases and occupancy agreements for any portion of the
Property entered into by Manager (i) shall be consistent with the terms of this
Agreement; and (ii) shall require the respective third party thereto to operate
the subject portion of the Property substantially in a manner consistent with
the Operating Standard (to the extent applicable) and the other terms of this
Agreement. Manager shall use commercially reasonable efforts to enforce all
leases or other occupancy agreements in a manner consistent with sound business
practices, as if such lease or occupancy agreement was entered into by Manager
for its own account. Manager shall use commercially reasonable efforts to comply
with and not to default under any and all leases and occupancy agreements unless
such action is approved in writing by Owner (which approval may be granted or
withheld in Owner’s sole and absolute discretion), to the extent so affected.
2.5    Legal Action. Manager shall have the obligation to defend, and the right
to institute, on behalf of and in the name of Owner, any and all legal actions
or proceedings affecting the Property (including, without limitation, to collect
charges, rent or other income from the Property or to remove any tenants,
terminate a lease, license, or concession agreement, a breach thereof or default
entered by any tenant, licensee, concessionaire, supplier, or contractor, or to
protect and/or litigate to final decision in any appropriate forum, any
violation, rule, regulation or agreement concerning the Property); provided,
however, that the prior written approval of Owner (such approval not to be
unreasonably withheld, conditioned or delayed) shall be required with respect to
the hiring of counsel and/or the institution or defense of one or a series of
related actions (or settlement thereof) where there is a reasonable possibility
of (i) loss, cost or expense (including all attorneys’ fees and costs) to Owner
or the Property in excess of the Approval Amount; or (ii) a material adverse
effect on Owner or the operation of the Property (an action under clause (i) or
(ii), a “Material Action”), unless such action is incurred during the ordinary
course of business at the Property (e.g., so-called “slip and fall” claims where
uninsured legal fees and potential claims do not exceed the Approval Amount) in
which case Manager shall be required to provide only prior written notice to
Owner. For avoidance of doubt, Manager shall have the right, without Owner’s
approval, to defend and/or settle any claim or legal action brought against
Manager in connection with the operation of the Property, provided that all
liabilities, costs and expenses (including, without limitation, attorneys’ fees
and disbursements) incurred in defending and/or settling any such claim or legal
action which are not covered by insurance shall be paid by Manager, except to
the extent Owner is obligated to indemnify Manager pursuant to Section 10.5.

(20)

--------------------------------------------------------------------------------




2.6    Standard for Performance by Manager.
(a)    Manager shall use diligent, commercially reasonable efforts to discharge
its obligations hereunder in an expeditious, economical and professional manner
in accordance with the terms of this Agreement, the Operating Standard and the
Approved Annual Plan and Operating Budget. In discharging its obligations
hereunder, Manager shall be held to the Operating Standard for the Property;
provided, however, and notwithstanding anything to the contrary set forth in
this Agreement, Manager’s obligations to meet the Operating Standard for the
Property shall be subject to (i) Owner’s funding of the amounts set forth in the
Approved Annual Plan and Operating Budget for each Fiscal Year and as otherwise
required by the express terms of this Agreement; and (ii) any equitable
adjustment to the Operating Standard pursuant to and in accordance with the
procedures set forth in Sections 8.3(d). For avoidance of doubt, notwithstanding
any limitation on Manager’s obligations to meet the Operating Standard pursuant
to the immediately preceding sentence, Manager shall not be relieved from
otherwise performing Manager’s services, duties and responsibilities under this
Agreement in an expeditious, economical and professional manner (A) to the
extent not adversely impacted by Owner’s failure to fund the amounts under any
Annual Plan and Operating Budget approved by Owner pursuant Section 8.3 (or
otherwise resolved pursuant to Section 17.16), or (B) as equitably adjusted
pursuant to Section 8.3(d).
(b)    Manager shall not be held responsible for the defaults of contractors or
other third parties with whom it deals at arms’ length and Manager’s
responsibility is limited to being professional and prudent in the selection and
supervision of contractors and other third parties. Owner and Manager agree that
if any fiduciary duties are imposed on Manager hereunder, such fiduciary duties
shall be deemed modified by the provisions of this Agreement. Owner and Manager
further agree that it is the intent of the parties that this Agreement be
interpreted and construed solely in accordance with the laws and principles
applicable to commercial contracts. Owner agrees that Owner’s power and right to
terminate this Agreement are solely as expressly provided for in this Agreement.
(c)    Manager shall use its diligent, commercially reasonable efforts, skills
and abilities to perform its obligations under this Agreement and to promote the
interests of Owner. If Manager is managing properties other than the Property,
Manager shall conduct its affairs so as not to prefer the interests and
management of such other properties to the interests and management of the
Property. Owner hereby acknowledges and agrees that Manager and its Affiliates
intend to acquire and manage other Hospitality Products of a similar Operating
Standard, and Owner agrees that the mere ownership and/or operation of such
other Hospitality Products by Manager or any of its Affiliates shall not be
deemed to be a breach of this Section 2.6(c) so long as Frank J. Fertitta III or
Lorenzo J. Fertitta (or the survivor of the two, if applicable) continues to use
his diligent, commercially reasonable efforts, skills and abilities to promote
the interests of Owner with respect to the Property.
2.7    Name of the Property. The Parties agree that the Property shall be
operated under the name “Wild Wild West Gambling Hall & Hotel”, so long as Owner
is permitted to use the Licensed IP as described in Section 6.2 below.
2.8    Operating Permits and Licenses. Manager shall, at Owner’s sole cost and
expense, with Owner’s assistance and cooperation, use commercially reasonable
efforts to (i) obtain, maintain, renew, and keep in full force and effect, all
Governmental Approvals for Manager, the Property and/or Owner (including,
without limitation, Nevada Gaming Licenses and liquor, bar, restaurant, sign and
hotel licenses for all applicable individuals and entities), as may be required
for the ownership and operation of the Property pursuant to the Operating
Standard and the terms and conditions of this Agreement; and (ii) if applicable,
assist Owner with obtaining any Governmental Approvals for the Property as

(21)

--------------------------------------------------------------------------------




soon as reasonably possible taking into consideration all facts and
circumstances; provided, however, that in the event the expenses incurred by
Owner in obtaining any Governmental Approvals obtained by Manager (including,
without limitation, Nevada Gaming Licenses and liquor, bar, restaurant, sign and
hotel licenses for all applicable individuals and entities) pursuant to this
Agreement are utilized by or otherwise benefit Manager by reducing or otherwise
eliminating the actual out-of-pocket costs which would have been incurred by
Manager in obtaining such Governmental Approvals for the benefit of any Other
Manager Properties operated by Manager, Manager shall notify Owner and promptly
reimburse Owner a fair and equitable portion of Owner’s actual out-of-pocket
costs and expenses incurred in connection with obtaining such applicable
Governmental Approvals. Owner shall, with respect to any Governmental Approvals
(including, without limitation, Nevada Gaming Licenses and liquor, bar,
restaurant, sign and hotel licenses for all applicable individuals and entities)
required to be maintained by Owner, in its individual capacity, use commercially
reasonable efforts to maintain, renew, and keep in full force and effect all
requisite Governmental Approvals (including the timely submission of all
applications and disclosures required or requested by the Gaming Authorities and
liquor licensing authorities). Manager shall operate and manage the Property in
a manner that will not materially adversely affect the ability of Owner to
obtain, renew and maintain all Governmental Approvals necessary for the
operation of the Property, but in all events shall use all commercially
reasonable efforts to cause the Property to comply with all conditions or
requirements set out in any Governmental Approvals.
2.9    Reservation System. Without limiting the generality of Section 2.2,
subject to the Approved Annual Plan and Operating Budget, Manager shall manage,
maintain and supervise, directly or indirectly, for the Property and its guests
such global reservation system, web site and other reservations services as
shall be determined by Manager to be reasonably necessary or advisable in
connection with the operation of the Property (the “Reservation Systems”);
provided, however, Manager acknowledges and agrees that all current and future
versions of the Reservation Systems constitute part of the Technology Systems
belonging to Owner and such Reservation Systems shall not be shared with,
cross-referenced or linked to the reservation systems used by the Other Manager
Properties without the prior written approval of Owner (which approval may be
granted or withheld in Owner’s sole and absolute discretion). Notwithstanding
the foregoing, Owner hereby grants Manager a perpetual, royalty-free,
non-assignable, non-sublicensable license permitting the use of all Intellectual
Property owned by Owner (or licensed by Owner, solely to the extent permitted by
such license) and, without limiting the generality of and subject to the
Technology Systems License Agreement set forth in Exhibit “D” attached hereto,
included in the Technology Systems for purposes of establishing and maintaining
separate reservation systems, web sites and other reservation services for the

(22)

--------------------------------------------------------------------------------




Other Manager Properties, provided that, such new reservation systems shall (a)
in no event use any guest data or other guest information of the Reservation
Systems (including, without limitation, any Customer Databases), and (b) be in
all respects wholly-independent of the Reservation Systems.
2.10    Sales, Marketing and Advertising. Subject to the Approved Annual Plan
and Operating Budget and the limitations thereof, Manager shall advertise and
promote (including, without limitation, the development, implementation and
supervision of a sales and marketing program for) the Property, and shall
provide for the planning, publicity, internal communications, organizing and
budgeting activities to be undertaken in connection therewith (which may
include, without limitation, the following to the extent deemed advisable by
Manager in connection with operating the Property: (i) production, distribution
and placement of promotional materials relating to the Property (including
materials for the promotion of employee relations); (ii) development and
implementation of promotional offers or programs that benefit the Property
(including direct mailings, player development and Owner’s player’s club
programs); (iii) selection of and guidance to advertising agency and public
relations personnel; (iv) coordination with tour programs marketed by airlines,
travel agents and government tourist departments; and (v) preparation and
dissemination of news releases for national and international trade and consumer
publications). Additionally, subject to, not only the Approved Annual Plan and
Operating Budget, but also the terms and conditions of Article VI hereof,
Manager shall be responsible for all database management, brand management, call
centers, hotel booking engines and website management.
2.11    Compliance with Legal Requirements. Manager shall take all commercially
reasonable actions necessary to comply in all material respects with, and to
cause the Property to comply in all material respects with, all Legal
Requirements affecting the Property or the ownership or operations thereof.
Additionally, Manager shall prepare and, upon Owner’s approval, file all
statements and reports required under applicable Gaming Laws or by the Gaming
Authorities and all other applicable regulatory agencies. Owner shall, in its
sole and absolute discretion, determine whether to contest any tax payment or
assessment, or any Legal Requirement; provided, however, Manager may take all
such reasonably necessary actions without Owner’s prior approval if the failure
to so comply might (i) expose Manager to criminal or material civil liability;
(ii) materially and adversely affect the operation of the Property; or (iii)
jeopardize any Nevada Gaming License or any other Gaming license held by Manager
or Owner or their respective Affiliates. Manager shall use reasonable efforts to
promptly notify Owner in writing of all material allegations of non-compliance
with, or violations of, Legal Requirements (A) with respect to which Manager
takes any action pursuant to the proviso contained in the immediately preceding
sentence; and (B) with respect to the Property if allegations are made by a
reputable Person and which are known to Manager.
2.12    Credit Policy. Within sixty (60) days following the Effective Date, the
initial Credit Policy for the Combined Properties shall be prepared by Manager
and delivered to Station Casinos LLC for approval. Subject to applicable Legal
Requirements, Manager may extend credit to patrons of the Property as long as
individual credit decisions and the cumulative amount of credit outstanding
conform to the express terms and conditions set forth in the approved

(23)

--------------------------------------------------------------------------------




Credit Policy. Manager may make changes to the Credit Policy, from time to time,
provided that any material changes to terms of the Credit Policy shall be
subject to Owner’s prior approval (such approval not to be unreasonably
withheld, conditioned or delayed); provided, however, that if Owner objects to
any changes made to the Credit Policy during the then applicable Fiscal Year,
Owner and Manager shall revisit such Credit Policy items and discuss Owner’s
objections and Manager shall resubmit a revised Credit Policy for approval as
part of the next Fiscal Year’s Annual Plan and Operating Budget. If Owner
notifies Manager that it reasonably objects to a material change in the terms of
the Credit Policy and the Parties have not reached agreement on such change
within thirty (30) days after the notice of such request has been given, such
dispute shall be submitted to the Industry Consultant pursuant to Section
17.16(c) to determine to whether the requested change is consistent with the
credit policies in place at the applicable properties in the Operating
Competitive Set or is otherwise reasonably required or advisable in connection
with the operation of the Property.
2.13    Food and Beverage; Entertainment; Complimentary Services. Manager shall,
subject to limitations set forth in the Approved Annual Plan and Operating
Budget, and subject to any applicable terms of any third party leases, licenses
or occupancy agreements and all Legal Requirements:
(a)    Establish food and beverage policies (including pricing) with respect to
the Property (including the right to conduct catering operations outside the
Property for the account of the Property);
(b)    Determine all terms for admittance and charges to be made for guest and
function rooms, commercial space privileges, and, subject to any applicable
terms of any third party leases, licenses and occupancy agreements,
entertainment and food and beverages and establish entertainment and amusement
policies (including pricing) with respect to the Property; and
(c)    Subject to the Promotional Allowance (including any permitted Promotional
Variance), provide such guest rooms or other facilities, and any food or
beverages, on a complimentary or discount basis to any guest or patron as
Manager may reasonably determine to be advisable.
2.14    Internal Control Systems; Surveillance System. In accordance with the
applicable Approved Annual Plan and Operating Budget for the Fiscal Year,
Manager shall install systems on behalf of Owner for monitoring of all funds
(the “Internal Control Systems”) which control systems shall be installed with
the intent to comply with all Legal Requirements, and Manager shall make
reasonable efforts to give Owner notice prior to any such change, but in any
event, promptly thereafter. Owner shall have the right to select and retain an
auditor, at Owner’s sole cost and expense, to review the adequacy of the
Internal Control Systems. In accordance with the applicable Approved Annual Plan
and Operating Budget for the Fiscal Year, Manager shall operate and maintain the
Property’s surveillance system (including, without limitation, closed-circuit
television) and propose, from time to time, any and all suggested upgrades
and/or additional systems for monitoring the activities of the customers,
employees, supervisors and

(24)

--------------------------------------------------------------------------------




management personnel, as well as the tracking and movement of all funds into,
within and out of the Property as shall be determined by Manager to be
reasonably required or advisable in connection with the operation of the
Property. Additionally, the Owner Representative shall have the right to inspect
and oversee the Internal Control Systems upon reasonable prior notice and during
business hours.
2.15    Exclusivity. Until the expiration or earlier termination of this
Agreement, Owner hereby agrees that Manager and its Affiliates shall have the
right to manage any Hospitality Product in which Owner or any Fertitta Affiliate
acquires a direct or indirect interest (such interest, an “Owner Property
Interest”). Promptly following Owner or any Fertitta Affiliate entering into an
agreement or term sheet to acquire an Owner Property Interest, Owner shall
provide Manager with written notice of such agreement or term sheet. Owner shall
meet with Manager as soon as reasonably practicable after entering into such
agreement or term sheet but in no event later than fifteen (15) days thereafter,
and the Parties shall negotiate in good faith to enter into a management
agreement for the management by Manager or any of its Affiliates of the
applicable Hospitality Product. Any such management agreement shall (i) include
the same calculations for Management Fees as found herein; (ii) otherwise be on
the same terms and conditions as set forth in this Agreement with any necessary
changes to account for differences in age, quality, size, location, amenities
and other physical and operational variations for such Hospitality Product; and
(iii) be effective as of the closing date of the acquisition of such Owner
Property Interest, provided that such management agreement may allow for a
reasonable transition period for interim management, if applicable, to the
extent necessary to avoid unnecessary costs or other economic detriments to the
owner of such Hospitality Product during the transition period.
2.16    Change in Competitive Sets. If Owner or Manager seeks a change in the
list of the Comparable Manager Properties and/or the Operating Competitive Set
from those listed on Schedules “1A” and/or “1B” respectively, for the reasons
identified in this Section 2.16, (i) with respect to the Comparable Manager
Properties (based upon the engagement by Manager or any of its Fertitta
Controlled Affiliates to operate properties previously not included in the list
Comparable Manager Properties), the Party requesting such change shall notify
the other in writing of such request; and (ii) with respect to the Operating
Competitive Set (based on the commencement of operations of one or more
casino/hotel properties in the Property’s market area, or based on any cessation
of operations or significant change in operations (such as a change in operator
or a change in market positioning) of any of the casino/hotel properties listed
in the then current Operating Competitive Set), the Party requesting such change
shall notify the other in writing of such request. In the event that the Parties
have not reached agreement as to any such change hereby requested pursuant to
clauses (i) or (ii) within thirty (30) days after the written notice of such
request has been given, such dispute shall be submitted to an Industry
Consultant in accordance with Section 17.16(c). A change to the Comparable
Manager Properties and/or the Operating Competitive Set that is agreed upon by
the Parties or is otherwise determined by an Industry Consultant shall be deemed
effective as of the date of notice requesting such change.

(25)

--------------------------------------------------------------------------------




ARTICLE III
TERM; TERMINATION RIGHT FOR PERFORMANCE
3.1    Term. The term of this Agreement shall commence on the Effective Date
and, subject to the earlier termination hereof in accordance with the terms and
conditions of this Agreement, shall expire at 11:59 p.m. on the date which is
the fifth (5th) anniversary of the Effective Date (the “Term”). This Agreement
shall automatically be extended for consecutive one-year renewal terms (each
such renewal term to commence on the day immediately following the last day of
the then-expiring term) unless either party provides written notice of
termination to the other party (“Termination Notice”) at least thirty (30) days
prior to the last day of the then-expiring term. If neither party timely gives
Termination Notice to the other party, (i) the Term shall be extended by one
year from the last day of the then expiring term, and (ii) the expiration date
shall be the last day of the one-year renewal term.
3.2    At-Will Termination. Notwithstanding the provisions of Section 3.1, Owner
shall have the right to terminate this Agreement at any time, for any reason or
no reason upon thirty (30) days’ prior written notice to Manager. Owner’s right
to terminate this Agreement under this Section 3.2 shall not be subject to any
claim by Manager for damages, and shall be without payment of any termination
fee, penalty, fee or other consideration in connection therewith other than the
payment of all unpaid amounts due and owing in accordance with Section 14.4.
ARTICLE IV
WORKING CAPITAL; OPERATING SUPPLIES
4.1    Working Capital. Owner shall approve, as part of the Approved Annual Plan
and Operating Budget, the maximum aggregate amount of Working Capital that may
be retained in the Operating Bank Account on a daily basis for the day-to-day
operation of the Property (the “Working Capital Balance”). Notwithstanding the
establishment and funding of the Working Capital Balance, Manager shall promptly
notify Owner if funds on deposit in the Operating Bank Account are insufficient
to maintain Working Capital at levels reasonably necessary to satisfy the needs
of the Property as operations may, from time to time, require and Owner may
advance such funds, or not, in its sole and absolute discretion, provided that,
to the extent that Owner elects to provide such funds, Owner shall determine the
source of funds for such Working Capital requirements, so long as the source of
such funds is not reserved for, or otherwise allocated to fund costs or expenses
for specific items as set forth in the Approved Annual Plan and Operating Budget
for the thirty (30) day period immediately succeeding the date of determination.
Except as otherwise mutually agreed by the Parties, Manager shall remit to the
Owner Account, on a daily basis, any funds in the Operating Bank Account in
excess of the Working Capital Balance. So long as the Landco Credit Agreement
remains in effect, the Manager shall cause all Operating Bank Account to be
subject to a control agreement in accordance with the requirements of the Landco
Credit Agreement.
4.2    Operating Supplies. The Working Capital Balance shall be inclusive of
funds necessary to supply the Property with Operating Supplies, Operating
Consumables, operating systems, services and equipment to the extent the same
are provided for in the Approved Annual

(26)

--------------------------------------------------------------------------------




Plan and Operating Budget, or as otherwise approved in advance by Owner. Manager
shall, on behalf of Owner, use commercially reasonable efforts to obtain and
maintain such Operating Supplies and Operating Consumables as it deems
reasonably necessary for the operation of the Property subject to the provisions
of this Agreement and the then-current Approved Annual Plan and Operating
Budget. In purchasing goods, supplies, equipment and services for the Property
(including, without limitation, Operating Supplies, Operating Consumables and
long distance telephone services and other telecommunications), Manager may
utilize purchasing procurement services of Affiliates of Manager and/or other
group buying techniques involving other properties managed by Manager, provided
that the cost thereof shall be no more than that which would be charged by
non-affiliated third-party vendors in an arm’s length transaction for goods and
services of comparative quality. Manager shall afford the Property the benefit
of and any savings (without mark-up or fees), rebates, reimbursements or other
payments resulting from any purchasing procurement services and/or group buying
techniques. Owner shall have the right, from time to time, to “opt-out” of or
“opt-in” to any such purchasing procurement services for any one or more groups
or categories of goods and services by delivering written notice to Manager.
ARTICLE V
COMPENSATION OF MANAGER
5.1    Fees.
(a)    In consideration of the services to be performed by Manager, Owner shall
pay to Manager (and Manager shall be entitled to retain from the results of
operation of the Property) the Base Management Fee and, if applicable, the
Incentive Management Fee, payable for each Fiscal Month in arrears on the date
that is ten (10) days following the delivery to Owner of the Interim Statements
for the Property for each Fiscal Month delivered pursuant to Section 8.1(a)
below (including an invoice detailing the monthly Management Fees then due and
payable); provided, however, that payment of the Management Fees (i.e., Base
Management Fee and/or Incentive Management Fee) shall be subordinate to (i)
payment of all amounts taken into account in calculating Net Income and (ii) all
items taken into account in calculating EBITDA in the applicable Fiscal Year or
portion thereof (any such deferred amounts hereinafter referred to the “Deferred
Management Fees). Any Deferred Management Fees shall be accrued and shall remain
as a deferred liability of Owner, payable by Owner in subsequent Fiscal Years to
the extent of net cash flow after paying all amounts referred to in clauses (i)
and (ii) above then due and owing for such Fiscal Year; provided, however, any
Deferred Management Fees due and owing to Manager shall be extinguished,
released and deemed satisfied upon (a) the maturity of the Loan (whether such
maturity is the result of the terms of the Landco Loan Documents or pursuant to
any acceleration of the maturity date permitted thereunder), or (b) the exercise
of the Landco Warrants. Any Deferred Management Fees shall be payable
immediately after the Management Fees for the then current Fiscal Year have been
paid in full by Owner.
(b)    Notwithstanding the foregoing, if EBITDA is negative in any Fiscal Month,
the amount of negative EBITDA shall be carried forward to immediately successive
Fiscal Month(s) (whether in the current or any successive Fiscal Years) and no
Incentive

(27)

--------------------------------------------------------------------------------




Management Fee shall be earned for any successive Fiscal Month unless and until,
and Incentive Management Fee shall be payable only to the extent that,
cumulative EBITDA for all Fiscal Months from and after such Fiscal Month in
which EBITDA was first negative is greater than the amount of cumulative
negative EBITDA (beginning in such Fiscal Month in which EBITDA was first
negative); provided, further, in no event shall Manager be required to repay any
Incentive Management Fee received during Fiscal Months of positive EBITDA on
account of subsequent Fiscal Months with negative EBITDA (for example, if EBITDA
is positive for the first six (6) Fiscal Months following the Effective Date,
but EBITDA is negative in the cumulative amount of $1,000,000 for Fiscal Months
seven (7) through nine (9) following the Effective Date, and EBITDA is positive
in the amount of $1,500,000 for Fiscal Month ten (10) following the Effective
Date, (1) no Incentive Management Fee paid to Manager in Fiscal Months one (1)
through (6) shall be repaid on account of the negative EBITDA in Fiscal Months
seven (7) through nine (9), (2) no Incentive Management Fee shall be payable to
Manager for Fiscal Months seven (7) through nine (9), and (3) an Incentive
Management Fee shall be paid to Manager on EBITDA of $500,000 for Fiscal Month
ten (10)).
(c)    The amount of the Management Fees paid to Manager shall be reconciled
annually by Manager after receipt of the Year End Statements pursuant to Section
8.1(c) below. Upon Owner’s receipt of the audited Year End Statements, Owner
shall have until December 31 of the immediately following Fiscal Year to audit
the proposed reconciliation of Management Fees and notify Manager of any
disputes thereof (the “Reconciliation Dispute Notice”); provided, however, Owner
shall have access to and the right to audit the Year End Statements, and bring a
claim for gross negligence or fraud in the preparation of the Year End
Statements, for three (3) Full Fiscal Years following the Fiscal Year in
question. Manager shall cooperate with Owner and promptly provide Owner with all
reasonably requested supporting documentation required by Owner to conduct the
audit. Upon receipt of the Reconciliation Dispute Notice, Manager shall, within
fifteen (15) Business Days, either, notify Owner that it accepts Owner’s
reconciliation of Management Fees as set forth in the Reconciliation Dispute
Notice, or require the matter to be submitted to arbitration in accordance with
Section 17.16 below. Any adjustments (overpayment or underpayment) thereto shall
be made (i) with respect to the Base Management Fee, on the next monthly
installment of Base Management Fees due after the final reconciliation of the
Base Management Fee (whether by Manager’s acquiescence or upon the final ruling
of the arbitrator in accordance with Section 17.16); and (ii) with respect to
the Incentive Management Fee, on the next monthly installment of Incentive
Management Fees due after the final reconciliation of the Incentive Management
Fee (whether by Manager’s acquiescence or upon the final ruling of the
arbitrator in accordance with Section 17.16).
5.2    Coverage of Manager’s Cost; Owner’s Corporate Overhead


.
(a)    In consideration for the Management Fees payable hereunder, and otherwise
at Manager’s sole cost and expense, Manager shall provide and maintain, and
shall be

(28)

--------------------------------------------------------------------------------




responsible for the payment of Manager Overhead and Expenses. Manager hereby
acknowledges and agrees that Manager shall be liable for the Manager Overhead
and Expenses as allocated under the Manager Allocation Agreement. All Manager
Overhead and Expenses or other amounts allocated to the Manager and/or Fertitta
Entertainment and/or its Subsidiaries pursuant to the Manager Allocation
Agreement shall be paid by Manager (and/or Fertitta Entertainment and/or its
Subsidiaries, as applicable) from its (or their, as applicable) own funds (and
not from Gross Revenues) and Manager shall be deemed to have breached this
Agreement if Manager uses Gross Revenues knowingly and improperly to pay any
Manager Overhead and Expense; provided, however, that if any such amounts are
inadvertently (or in breach of this Agreement are) paid or incurred by Owner or
through the use of Gross Revenues (rather than paid directly by Manager, or
reimbursed by Manager to Owner from Manager’s own funds and not from Gross
Revenues (any such reimbursement to be excluded from Gross Revenues)), Owner
shall have the right (notwithstanding any prohibition on offset otherwise
provided in this Agreement) to reimbursement of such amounts payable pursuant to
and in accordance with the provisions of the Manager Allocation Agreement.
Manager has used commercially reasonable efforts based upon information Manager
reasonably believes to be current and reliable to formulate the Corporate
Overhead Budget and Manager and Owner acknowledge that (i) the projections
contained in the Corporate Overhead Budget may be affected by changes in
financial, economic, market, competitive, natural and other conditions and
circumstances beyond Manager’s control; (ii) in formulating the Initial
Corporate Overhead Budget Manager has used commercially reasonable efforts to
(A) include any and all necessary corporate responsibility and/or functionality
necessary for the ownership of the Property and (B) allocate to Manager Overhead
and Expenses in accordance with the requirements of the Manager Allocation
Agreement. Manager covenants that in no event shall Manager attempt to reduce or
minimize Manager Overhead and Expenses and increase Owner Overhead and Expenses
(as defined in the Manager Allocation Agreement) or otherwise circumvent its (or
Fertitta Entertainment’s or its Subsidiaries, as applicable) obligations and
covenants contained in this Section 5.2 and the Manager Allocation Agreement by
knowingly and improperly allocating any employee and/or responsibilities to the
Property level or any other means of allocation which would result in such costs
and expenses attributable thereto to be treated as Operating Costs or Owner
Overhead and Expenses. For avoidance of doubt, Manager shall (directly or
indirectly through Fertitta Entertainment and/or its Subsidiaries, as
applicable) maintain its levels of operating capacity, functionality and senior
management personnel devoted to the operation of the Property (including all
Corporate Services) that are consistent with those reflected in the allocations
of Corporate Overhead and Expenses and the functionality, cost centers,
personnel and other items to Manager (and Fertitta Entertainment and/or its
Subsidiaries, as applicable) as described in the Manager Allocation Agreement.
The Manager Allocation Agreement is supplemental to this Agreement and
incorporated herein by reference and made a part hereof as if fully set forth
herein. In the event of a conflict or inconsistency between this Section 5.2 and
the Manager Allocation Agreement, the Manager Allocation Agreement shall
control.
(b)    In consideration for the Management Fees payable hereunder and otherwise
at Manager’s sole cost and expense, Manager shall (i) coordinate and supervise
corporate personnel of Owner, which personnel will provide services to the Owner
and the Property and Owner will enter into a Corporate Cost Allocation Agreement
(as such term is

(29)

--------------------------------------------------------------------------------




defined in the Landco Credit Agreement) with Owner to reimburse Owner for (A)
the costs and expenses associated with such personnel, and (B) the allocable
portion of overhead expenses that can be attributed to corporate functions
performed at or for the benefit of the Properties, Owner or any of the Property
Owners; (ii) provide, or shall cause any Fertitta Controlled Affiliate to
provide the Property the full benefit of all centralized services existing as of
the Effective Date and as may be included or updated as part of the Standard
Management Programs and Procedures during the term of this Agreement, together
with, at Owner’s option (which may be exercised in Owner’s sole and absolute
discretion) any centralized services provided by Manager or its Affiliates to
any Other Manager Properties as part of the FE Proprietary Management Programs
and Procedures; and (iii) offer to provide to Owner, for Owner to adopt at
Owner’s option (which may be exercised in Owner’s sole and absolute discretion)
any FE Proprietary Management Programs and Procedures which may be of material
benefit to the operation of the Property. For avoidance of doubt, Owner shall
not be required to pay any additional fee for such FE Proprietary Management
Programs and Procedures.
5.3    Reimbursements. If a specific circumstance arises which necessitates the
direct payment by Manager, on behalf of Owner, of costs and expenses which are
set forth in the applicable Approved Annual Plan and Operating Budget (including
Emergency Expenditures and Permitted Variances as permitted hereunder), and such
direct payment by Manager is necessary for the continuous and uninterrupted
operation and management of the Property in accordance with the Operating
Standard, then in addition to the Management Fees payable to Manager, Owner
shall reimburse Manager and its Affiliates therefor. In addition, Owner shall
reimburse Manager for all other actual out-of-pocket costs incurred by Manager
or its Affiliates (without mark-up or profit by Manager or its Affiliates) in
the performance of this Agreement (“Reimbursable Expenses”), including, without
limitation, reasonable costs of travel, telephone, postage, air express and
other incidental expenses (but expressly excluding Manager Overhead and
Expenses), so long as such Reimbursable Expense (i) is reasonable, (ii) is made
for the benefit of the Property, and (iii) has been approved in advance and in
writing by Owner if not otherwise included in the Approved Annual Plan and
Operating Budget. Any Reimbursable Expense permitted under this Section 5.3 may
be paid by Manager directly from Gross Revenues consistent with the priority set
forth on Exhibit “A.”
ARTICLE VI
INFORMATION TECHNOLOGY; INTELLECTUAL PROPERTY;
CUSTOMER DATABASE
6.1    Information Technology. Owner owns and/or licenses certain technology
platforms which are integral to the management, operation and performance of the
Property, including, without limitation, the Reservation Systems; standard
property management systems; sales, catering and accounting systems; player
tracking systems; slot and table games accounting systems; hotel reservations
systems; ticket-in/ticket-out systems and all other transaction-based systems;
“Front of house ops systems” such as: casino accounting, cage and count;
franchising and merchandising operation systems; performance management (live,
syndicated, televised, pay-per-view); value-added guest services systems (Wi-Fi,
guest internet, lodgenet, pay-per-view, telephone); convention and conference
contract development and management systems;

(30)

--------------------------------------------------------------------------------




safety, security, surveillance systems and CCTV infrastructure; hotel marketing
and reservation channels (including, without limitation, call centers, Internet,
interfaces with external travel brokers); point of sale, kitchen and restaurant
management systems; payroll accounting systems; and all inventory tracking
systems; all related proprietary hardware and software and any other items as
more particularly described in the Plan (the “Initial Technology Systems”).
Manager may, from time to time, develop certain necessary and desirable
improvements, modifications, enhancements, upgrades, derivative works, additions
to and replacements of the Initial Technology Systems (collectively, the
“Technology Systems Upgrades”) in which case Manager shall, to the extent
practicable, cause the Technology Systems Upgrades to be integrated into the
then existing Initial Technology Systems. The Initial Technology Systems and any
Technology Systems Upgrades (collectively, the “Technology Systems”) shall at
all times be made available to and constitute the property of Owner regardless
of whether made by Manager on behalf of Owner, Owner or an entity controlled by
either of them. The Technology Systems shall be used by Manager for the
operation and management of the Property in accordance with this Agreement and
Owner shall license the Technology Systems to Manager or an Affiliate of Manager
designated by Manager on a royalty free basis for such purpose and certain
additional purposes pursuant to a separate license agreement in the form annexed
hereto as Exhibit “D” (the “Technology Systems License”), and pursuant to which
Manager and/or an Affiliate of Manager shall have the right to use the
Technology Systems at Other Manager Properties. The Technology Systems License
shall not be assigned, pledged or encumbered, or sub-licensed by Manager or its
Affiliate, as applicable, and the Technology Systems License shall not extend to
any improvements, modifications, enhancements, upgrades, derivative works or
additions made to the Technology Systems after the Termination of this
Agreement; provided, however, that if such improvements, modifications,
enhancements, upgrade, derivative works or additions would have the effect of
precluding Manager’s ability to continue using the Technology Systems as they
existed at Termination, then Manager shall have a license, on the same terms and
conditions as the Technology Systems License, to use any such improvements,
modifications, upgrades, derivative works or additions that are necessary for
such continued use of the Technology Systems as they existed at Termination.
Manager shall have no right, title or interest in or to the Technology Systems
except for use rights as aforesaid or more specifically granted under the
Technology Systems License. Manager acknowledges and agrees that the Technology
Systems shall be treated in all respects as proprietary information of Owner to
be used by Manager for no purpose other those described in this Section 6.1 or
as otherwise permitted under the Technology Systems License and that the
Technology Systems and any Business Information embedded in the Technology
Systems are subject to the provisions of Section 17.20 herein. To the extent
that any rights in any of the Technology Systems are deemed to accrue to
Manager, Manager hereby irrevocably and automatically assigns and transfers to
Owner any and all such rights at such time as they may be deemed to accrue.
Manager shall not contest the rights of Owner or its Affiliates in respect of
the Technology Systems. The parties hereto expressly agree that, to the fullest
extent allowed by law, any copyrightable material contained in the Technology
Systems developed by Manager shall be considered a “work made for hire,” as that
term is defined in Section 101 of the United States Copyright Act, as amended,
but, if any such works are not considered “works made for hire” for any purpose,
then they are deemed automatically covered by the assignment provisions set
forth in this Section 6.1.

(31)

--------------------------------------------------------------------------------




6.2    Intellectual Property.
(a)    Owner represents that it is the owner of and has the exclusive rights to
certain Intellectual Property (including all Intellectual Property previously
owned by Station Casinos, Inc., or its affiliates and used exclusively in the
operation of the Property but excluding, in each case, Intellectual Property
constituting Licensed IP) (collectively, the “Initial Owned IP”). Owner also is
the owner of and has the exclusive right to use any and all Intellectual
Property containing or derived from the Initial Owned IP (collectively, the
“Owned IP Upgrades” and together with the Initial Owned IP, hereinafter referred
to as the (the “Owned IP”), whether developed by Owner or Manager in connection
with its performance of its duties hereunder. The Parties acknowledge and agree
that Manager may, from time to time, develop and propose certain necessary and
desirable Owned IP Upgrades in which case Manager shall, to the extent
practicable, cause the Owned IP Upgrades to be integrated into the then existing
Owned IP. Manager acknowledges and agrees that Manager shall not acquire any
right, title or interest of any kind or nature whatsoever in or to the Initial
Owned IP and/or any Owned IP Upgrades or the goodwill associated therewith. To
the extent that any rights in any of the Initial Owned IP and/or the Owned IP
Upgrades are deemed to accrue to Manager, Manager hereby irrevocably and
automatically assigns and transfers to Owner any and all such rights at such
time as they may be deemed to accrue. Manager shall not contest the rights of
Owner or its Affiliates in respect of the Initial Owned IP or the Owned IP
Upgrades. The parties hereto expressly agree that, to the fullest extent allowed
by law, any copyrightable material contained in the Owned IP Upgrades developed
by Manager shall be considered a “work made for hire,” as that term is defined
in Section 101 of the United States Copyright Act, as amended, but, if any such
works are not considered “works made for hire” for any purpose, then they are
deemed automatically covered by the assignment provisions set forth in this
Section 6.2.
(b)    Owner is the licensee, pursuant to the Propco IP License, of a
non-exclusive license to: (i) use the trademarks “Station,” “Station Casinos,”
“Boarding Pass,” and “Jumbo” and all brands, trade names, service marks, logos
and/or certain other intellectual property associated therewith as more
particularly described in the Plan (including, without limitation, any
improvements, enhancements, upgrades and additions thereto) (the “Licensed
Trademarks”); (ii) certain Patents related to player tracking systems
(including, without limitation, any improvements, modifications, enhancements,
upgrades and derivative works thereto) (the “Licensed Patents”); and (iii)
certain Copyrights (including, without limitation, any improvements,
modifications, enhancements, upgrades and derivative works thereto) (the
“Licensed Copyrights” and, together with the Licensed Trademarks, Licensed
Patents and any other Intellectual Property licensed to Owner from Persons other
than IP Holdco, the “Licensed IP”). If Owner’s license to use any of the
Licensed IP expires or terminates, Manager shall, without limiting the
generality of its obligations in clause (vi) of Section 2.2 of this Agreement,
use commercially reasonable efforts to cause replacement Licensed IP to be
developed and registered to be used in connection with the Property and develop
and implement a marketing plan for the promotion of such new Licensed IP in
connection with the Property.
(c)    Owner shall license the Owned IP and sublicense the Licensed IP to
Manager or an Affiliate of Manager designated by Manager on a royalty-free
basis, solely for the

(32)

--------------------------------------------------------------------------------




purpose of operating and managing the Property, pursuant to a separate license
agreement in the form attached hereto as Exhibit “B” (the “IP License”). The IP
License shall not be assigned, pledged or encumbered, or sub-licensed by Manager
or its Affiliate, as applicable and the IP License shall not extend to any
improvements, modifications, enhancements, upgrades, derivative works or
additions made to the Licensed IP or Owned IP after the Termination of this
Agreement. Manager shall have no right, title or interest in or to the Licensed
IP or Owned IP except for use rights as aforesaid or more specifically granted
under the IP License. Manager acknowledges and agrees that the Owned IP and the
Licensed IP shall be treated in all respects as proprietary information of Owner
or its licensor to be used by Manager for no purpose other than the operation
and marketing of the Property except as otherwise permitted under the IP License
and shall be subject to Section 17.20 herein. Manager further acknowledges and
agrees that Owner and its Subsidiaries have the right to control the quality of
the goods and services offered under the Trademarks owned by them and the manner
in which such Trademarks are used in order to maintain the validity and
enforceability and its ownership of such Trademarks.
(d)    Manager acknowledges and agrees that all confidential or non-public Owner
IP and the Licensed IP shall be treated in all respects as proprietary
information of Owner to be subject to Section 17.20 herein and to be used by
Manager for no purpose other than the operation and marketing of the Property.
(e)    Owner acknowledges and agrees that Manager may, at Manager’s sole cost
and expense and solely in connection with its permitted management and operation
of properties other than the Property, create Intellectual Property that is
separate from, and not used in connection with the Property (together with any
improvements, enhancements, upgrades and additions thereto, the “Manager IP”).
The Manager IP shall be Manager’s exclusive property and not the property of
Owner. Owner shall not contest, dispute or challenge Manager’s right, title and
interest in and to any Manager IP. In the event that the Manager IP may be used
or useful in connection with the operation of the Property, Manager or the
applicable Fertitta Controlled Affiliate hereby grants Owner a perpetual,
royalty-free license permitting the use of the applicable Manager IP for use in
connection with the ownership and operation of the Properties or any of the
Combined Properties, provided that (i) in the event of a Termination, such
license shall terminate as to any thereafter arising Manager IP; and (ii) Owner
shall have no right to sub-license such Manager IP to third-parties for any
purpose other than a replacement manager subject to the same restrictions on use
required of Owner under this Section 6.2(e).
(f)    In addition to the foregoing duties, and without limiting any of
Manager’s duties set forth in the IP License, Manager shall, subject to the
availability of funds pursuant to the Approved Annual Plan and Operating Budget,
be responsible for the performance of the following services related to the
ongoing maintenance of the Intellectual Property:
(1)    using commercially reasonable efforts to search, screen and clear any
Intellectual Property developed by Manager to assess the risk of potential
infringement;
(2)    using commercially reasonable efforts to file, prosecute and maintain
applications and registrations for any Intellectual Property in Owner’s name
(including,

(33)

--------------------------------------------------------------------------------




without limitation, timely filing of evidence of use, applications for renewal
and affidavits of use and/or incontestability, applications to register
after-arising Trademarks, timely payment of all registration and maintenance
fees, responding to third-party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences or other office or examiner requests or requirements);
(3)    using commercially reasonable efforts to monitor third-party use and
registration of Intellectual Property and taking appropriate actions to oppose
or contest the use and any application or registration for Intellectual Property
that could reasonably be expected to infringe, dilute or otherwise violate such
Intellectual Property or Owner’s rights therein;
(4)    confirming Owner’s legal title in and to the Intellectual Property,
including using commercially reasonable efforts to obtain written assignments of
Intellectual Property to such Owner and, if applicable, record transfers of
title in the appropriate Intellectual Property registry;
(5)    with respect to Owner’s rights and obligations with respect to any
Intellectual Property licensed to third parties, using commercially reasonable
efforts to monitor the licensee’s use of each licensed Trademark and the quality
of its goods and services offered in connection with such Trademarks, rendering
approvals (or disapprovals) that are required under the applicable license
agreement(s), and ensuring that any use of such Trademarks by any such licensee
satisfies the quality control standards and usage provisions of the applicable
license agreement and is in compliance with all applicable laws and the
requirements of the Propco IP License;
(6)    with respect to any Licensed IP, using commercially reasonable efforts to
ensure that Owner’s use of such Licensed IP does not violate the terms of the
applicable license agreements; and
(7)    using commercially reasonable efforts to protect, police, and, in the
event that Manager becomes aware of any unlicensed copying, imitation,
infringement, dilution, misappropriation, unauthorized use or other violation of
the Intellectual Property, or any portion thereof, enforce such Intellectual
Property, including, (i) preparing and responding to and further prosecuting
cease-and-desist, demand and notice letters, and requests for a license; and
(ii) commencing, prosecuting and/or resolving claims or suits involving
imitation, infringement, dilution, misappropriation, the unauthorized use or
other violation of the Intellectual Property, and seeking all appropriate
monetary and equitable remedies in connection therewith; provided that Owner
shall, and hereby agrees to, join as a party to any such suits, at Owner’s
expense, to the extent necessary to maintain standing.
6.3    Customer Database and Business Information. Without limiting Section 6.1
and Section 6.2, the Parties hereby acknowledge and agree to the following:
(a)    Owner owns and/or co-owns certain customer and player databases together
with (i) any and all information obtained or collected by Manager at the
Property from guests or customers); (ii) all related proprietary hardware and
software; and (iii) any necessary

(34)

--------------------------------------------------------------------------------




and desirable improvements, enhancements, modifications, upgrades, derivative
works and additions thereto regardless of whether made by Manager on behalf of
Owner, Owner or an entity controlled by either of them (collectively, the
“Customer Databases”). The Customer Databases shall at all times be made
available to and constitute the exclusive property of Owner. The Customer
Databases shall be used by Manager solely for the operation and marketing of the
Property in accordance with this Agreement and applicable Gaming Laws. Manager
shall maintain and regularly update in electronic form for Owner as part of the
books and records of the Property, the Customer Databases with customer and
guest profiles, contact information including any such information relating
specifically to such guest’s stay at the Property that Manager tracks from such
guest’s folio (including, to the extent reasonably available, guest name,
address, telephone numbers, email address, frequency of visit to the Property,
room type, room rate, amenities and/or in-room services purchased, restaurant,
nightclub or other entertainment reservations and spa appointments, as
applicable), Gaming or device play and other customer histories, preferences and
other information necessary or desirable for the operation of the Property, in
each instance, whether initially available on the Effective Date or thereafter
obtained by Manager or Owner. Any new customers or guests that are identified by
Manager as participating in Gaming at the Property shall be added to the
Customer Database by Manager so that the Customer Database includes a reasonably
current and complete list of all customers and guests for the Property. Manager
shall have no right, title or interest in or to the Customer Databases (except a
non-exclusive right to use the same, solely as necessary to perform its duties,
obligations and responsibilities under this Agreement) and the Customer
Databases shall not be included in the Technology Systems License to Manager.
Manager covenants that the Customer Databases shall be treated in all respects
as proprietary information of Owner to be used by Manager during the Term only
and for no purpose other than the operation and management of the Property and
shall be subject to Section 17.20 herein.
(b)    Owner owns the Business Information and such Business Information, to the
extent obtained by Manager on Owner’s behalf, shall at all times be made
available to and constitute the exclusive property of Owner. Manager shall have
no right, title or interest in or to the Business Information (except a
non-exclusive right to use the same, solely as necessary to perform its duties,
obligations and responsibilities under this Agreement) and the Business
Information shall not be included in the Technology Systems License to Manager.
All Business Information shall be held by Manager as property of Owner and any
reports, records or other information developed by Manager utilizing the
Technology Systems shall similarly be deemed the exclusive property of Owner and
not Manager and be deliverable to Owner in electronically readable format upon
Owner’s request.
(c)    All Business Information and the information contained in the Customer
Databases or Technology Systems is subject to Section 17.20 herein. Without
limiting the foregoing, Manager agrees that it may not: (i) resell or transfer
such information for any reason and may not use, share or store the foregoing in
any commercial manner or for any other purpose, except as necessary to perform
its duties, obligations and responsibilities under this Agreement; (ii) make any
unauthorized copies of any proprietary or Confidential Information; or (iii)
destroy or cause the destruction of any proprietary or Confidential Information.
Manager shall have no right, title or interest in or to the Business Information
(except for the Standard

(35)

--------------------------------------------------------------------------------




Management Programs and Procedures) or the Customer Databases. Manager
acknowledges and agrees that the Business Information and the Customer Databases
shall be treated in all respects as proprietary information of Owner subject to
Section 17.20 herein and will be used by Manager for no purpose other than the
operation and management of the Property. Manager acknowledges and agrees that
its use of Business Information, including, without limitation, information in
the Customer Database and personnel records, shall be subject to the privacy
policies and commitments applicable to the Property and applicable Legal
Requirements.
(d)    Standard Management Programs and Procedures shall constitute the joint
property of Owner, on the one hand, and Manager or a Fertitta Controlled
Affiliate, as applicable, on the other hand, and may be used by such parties as
they see fit, subject to Section 17.20 herein with respect to disclosure to
other Persons, without an accounting to the other party. FE Proprietary
Management Programs and Procedures shall constitute the sole property of Manager
or a Fertitta Controlled Affiliate. Notwithstanding the foregoing, Manager
hereby grants Owner a perpetual, royalty-free license for Owner to use and
exploit all FE Proprietary Management Programs and Procedures at the Property
during the Term of this Agreement and following Termination; provided, however,
that (i) upon the conclusion of the Transition Period, such license shall
terminate solely as to any thereafter arising FE Proprietary Management Programs
and Procedures; (ii) Owner shall only be allowed to use such FE Proprietary
Management Programs and Procedures in connection with the operation of the
Property or other properties owned by Owner or its Subsidiaries; (iii) Owner
shall have no rights to sub-license such FE Proprietary Management Programs and
Procedures to third-parties for any purpose other than to a replacement manager
for purposes of operating the properties described in the preceding cause (ii),
and (iv) any replacement manager’s rights to use the FE Proprietary Management
Programs and Procedures shall be limited to the specific rights and uses set
forth in the preceding clauses (i) through (iii).
6.4    Administration and Management of IP Holdco. To the extent that any
Licensed IP is owned by IP Holdco (such Licensed IP, the “Subsidiary-Owned IP”),
Manager shall perform, in accordance with and subject to Section 2.3 and Section
2.6 herein, for the benefit of IP Holdco, all duties and observe all obligations
with respect to such Subsidiary-Owned IP that Manager would be obligated to
perform under this Article VI for the benefit of Owner if such Subsidiary-Owned
IP were Owned IP (including, without limitation, the duties to maintain the
registration and policing of such Subsidiary-Owned IP to the same extent as if
Owner owned such Licensed IP), and IP Holdco shall be a third-party beneficiary
hereof solely for such purposes. Manager hereby acknowledges that it has no
right, title or interest in or to the Subsidiary-Owned IP and any confidential
or non-public Subsidiary-Owned IP shall be treated in all respects as
proprietary information of IP Holdco consistent with Manager’s obligations in
respect of the Owned IP and Licensed IP generally. In addition to the foregoing,
Manager shall, at the sole cost and expense of Owner, to the extent funds are
provided for such purpose, and to the extent Owner has any of the following
rights or duties, be responsible for the following actions of Owner, on Owner’s
behalf with respect to IP Holdco:

(36)

--------------------------------------------------------------------------------




(a)    selecting and appointing an owner trustee to act on behalf of IP Holdco
and selecting and appointing any managers or directors required to be appointed
under, and in accordance with the requirements of, IP Holdco’s organizational
documents;
(b)    negotiating on behalf of, and performing IP Holdco’s obligations as
licensor under, each of the license agreements to which it is a party as
licensor (including, without limitation, any reporting obligations);
(c)    exercising IP Holdco’s rights under such license agreements (including,
without limitation, in connection with any termination of such license
agreements);
(d)    maintaining proper books of account and complete records of all
transactions undertaken or performed by or on behalf of IP Holdco as well as all
other books and records required to be maintained by IP Holdco under applicable
law or the license agreements to which it is a party (including financial
statements), cooperating in all audits of IP Holdco, and providing access to
such books and records on behalf of Owner to any third parties to the extent
required under the Loan Documents or any documents to which IP Holdco is a
party;
(e)    preparing, or causing its third-party tax advisors to prepare, any tax
returns or tax reporting statements of IP Holdco required under applicable law;
(f)    convening meetings of IP Holdco’s beneficial interest holders and or
directors, from time to time, as may be required under the laws of State of
Nevada or IP Holdco’s organizational documents and to prepare, circulate and
publish the agenda for any such meetings and any papers to be considered at such
meetings;
(g)    generally attending to all routine matters touching or concerning the
affairs of IP Holdco including the making and keeping of all returns and records
required to be made and kept under IP Holdco’s organizational documents to the
extent not maintained by the owner trustee on its behalf;
(h)    providing facilities for the safekeeping of all documents, securities and
other valuable instruments and taking due care of all such documents, securities
and other valuable instruments;
(i)    dealing with and replying to all correspondence and other communications
directed to IP Holdco;
(j)    causing IP Holdco to (i) keep in full effect its existence, rights and
franchises as a Nevada limited liability company; and (ii) observe and comply in
all material respects with (1) all laws applicable to it, and (2) all requisite
and appropriate organizational and other formalities in the management of its
business and affairs and the conduct of the transactions contemplated thereby
(including, without limitation, arranging for the payment of all franchise taxes
and doing business taxes as may be required to be paid by IP Holdco under
applicable law), and taking all other steps as are necessary to maintain IP
Holdco in good standing under the laws of the State of Nevada;

(37)

--------------------------------------------------------------------------------




(k)    ensuring that IP Holdco is operated in accordance with all provisions
designed to maintain its separate existence from Owner and Owner’s other
Affiliates and refraining from taking any actions that would cause IP Holdco to
engage in any business other than that permitted under its organizational
documents;
(l)    keeping confidential all Confidential Information relating to the
business of IP Holdco and not disclosing any of the aforesaid without the prior
consent of IP Holdco and Owner unless Manager shall be required so to disclose
pursuant to any law or regulation; and
(m)    taking any and all ancillary actions as may be necessary to effect the
foregoing obligations of Manager for the benefit of IP Holdco;
provided, however, notwithstanding the foregoing, (i) Manager’s rights remain
subject to all of the terms, conditions and limitations set forth in this
Agreement, (ii) Manager and Owner hereby agree that Manager’s right to implement
any decision or recommendation shall expressly remain subject to Owner’s prior
written approval, and (iii) Owner may revoke any one or more of the rights
granted to Manager pursuant to this Section 6.4; provided, however, that Owner
shall not revoke Manager’s rights granted herein to such a degree that Manager
is unable to perform its duties as described herein in accordance with the
Operating Standard.

ARTICLE VII
REPAIRS AND MAINTENANCE
7.1    Routine Repairs and Maintenance. Each year, as part of the Annual Plan
and Operating Budget delivered to Owner, Manager shall propose and prepare a
budget for expected and reasonably necessary Routine Repairs and Maintenance. In
conjunction therewith and subject at all times to this Agreement and the
limitations set forth in the Approved Annual Plan and Operating Budget, Manager
shall use its commercially reasonable efforts to make all such Routine Repairs
and Maintenance, and except as otherwise limited under Section 2.3 (including,
without limitation, the delivery to Owner of plans and specifications, if any
are required or contemplated, prior to the commencement of any material Routine
Repairs and Maintenance that require material Capital Expenditures), Manager is
authorized to make and enter into in the name of, and for the account of, Owner,
all such contracts and agreements as in Manager’s opinion are reasonably
necessary (and prudent to enter into for such applicable Fiscal Year) for the
repair and maintenance of the Property. The cost of such Routine Repairs and
Maintenance shall be paid from Gross Revenues. The cost of Capital Improvements
and Replacements (other than as described in this Section 7.1), either to the
Property or their Furniture, Fixtures and Equipment, shall be paid for in the
manner described in Section 7.2.
7.2    Capital Improvements.
(a)    Each year, as part of the Annual Plan and Operating Budget delivered to
Owner, Manager shall propose and prepare a budget for expected and reasonably
necessary Capital Improvements and Replacements (if any are required or
contemplated, including the design and specifics thereof). If Owner approves
such Capital Improvements and Replacements (including a budget therefor),
Manager shall use its commercially reasonable efforts to make all

(38)

--------------------------------------------------------------------------------




such Capital Improvements and Replacements to the extent reasonably required or
prudent in such applicable year and, in furtherance thereof but subject to
Section 7.2(c) below, Manager is authorized to make and enter into in the name
of, and for the account of, Owner, all such contracts and agreements as in
Manager’s opinion are reasonably necessary for approved Capital Improvements and
Replacements. All such Capital Improvements and Replacements approved by Owner
shall, to the extent reasonably feasible, be made in a manner that does not
unreasonably interfere with Manager’s operation of the Property in compliance
with the Operating Standard and which will minimize any adverse impact on the
normal operation of the Property.
(b)    Any expenditures for Capital Improvements and Replacements during any
Fiscal Year which have been budgeted in the Approved Annual Plan and Operating
Budget or otherwise approved by Owner in writing may be made by Manager without
additional Owner approval, subject to the applicable limitations set forth in
Section 2.3 (including, without limitation, the delivery to Owner of plans and
specifications prior to the commencement of any Capital Improvements and
Replacements that require material Capital Expenditures); provided that Owner
shall have the right to approve the plans and/or specifications (if any are
required or contemplated), vendors and vendor contracts to be used with respect
to the Capital Improvements and Replacements that require material Capital
Expenditures.
(c)    To the extent the funds available for Capital Improvements and
Replacements are less than the amount required by the Approved Annual Plan and
Operating Budget for the ensuing Fiscal Year, then additional expenditures shall
be subject to the prior written approval of Owner (which approval may be granted
or withheld in Owner’s sole and absolute discretion) and, if such expenditures
are approved, Owner shall determine the source of funds for such Capital
Improvements and Replacements.
(d)    Manager shall not be separately compensated for any technical services in
connection with supervising, consulting and/or completing any Capital
Improvements and Replacements at the Property and Manager shall provide such
services, if applicable, as part of Manager’s services hereunder (it being the
intent of the parties that the Management Fees are intended to cover any such
technical services); provided, however, Manager’s duties hereunder shall not
extend to architectural planning, construction management and similar technical
services for capital improvements for new buildings, expansions to existing
buildings or any major renovations to accomplish a comprehensive repositioning
of the Property that has been approved by Owner.
7.3    Liens. Owner and Manager shall use their respective commercially
reasonable efforts to prevent any liens from being filed against the Property as
the result of any maintenance, repairs, alterations, improvements, renewals or
replacements in, to or of the Property. Both Parties shall cooperate fully in
obtaining the release of any such liens.

(39)

--------------------------------------------------------------------------------




ARTICLE VIII

8.1    Books and Records.
(a)    On or before the twenty-fifth (25th) day of each Fiscal Month during the
Term, Manager shall prepare and deliver to Owner (and Owner’s lender, if
requested by Owner) the following statements (or such different statements and
at such different times as may be required by (i) Owner’s lender all as set
forth in Loan Documents copies of which are from time to time delivered by Owner
to Manager; and/or (ii) the Manager Allocation Agreement)(collectively, the
“Interim Statements”):
(1)    a profit and loss statement in reasonable detail showing the results of
operations of the Property for such immediately preceding Fiscal Month and for
the portion of the Fiscal Year to date;
(2)    a variance report showing any variances (including any Permitted Variance
and/or Promotional Variance) that have occurred or that are anticipated between
the applicable Approved Annual Plan and Operating Budgets and Property’s actual
results;
(3)    the balance of all Bank Accounts and the Owner Account; and
(4)    a reasonably detailed statement of all complimentary hotel
accommodations, food, beverage, merchandise, chips, tokens, entertainment
provided and/or other similar services provided to guests or patrons for
promotional purposes at the Property.
(b)    Within forty-five (45) days after the end of each Fiscal Quarter (other
than the fourth Fiscal Quarter of each Fiscal Year) beginning with the Fiscal
Quarter ended immediately after the Effective Date, Manager shall prepare (or
cause to be prepared) and deliver to Owner (and Owner’s lender, if requested by
Owner), a consolidated balance sheet of Owner and the related (i) consolidated
statements of income or operations for such Fiscal Quarter and for the portion
of the Fiscal Year then ended setting forth in each case in comparative form (A)
the figures for the corresponding Fiscal Quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, and (B) comparisons to
the Approved Annual Plan and Operating Budget for such Fiscal Quarter and the
portion of the Fiscal Year then ended, for the elapsed portion of the Fiscal
Year then ended, all in reasonable detail; (ii) consolidated statements of cash
flows for the portion of the Fiscal Year then ended; and (iii) all such other
information required to be prepared and delivered on a Fiscal Quarter basis
under the Manager Allocation Agreement (the “Quarterly Statements”). The
Quarterly Statements shall be prepared in accordance with GAAP and also include
a computation of Gross Revenue, EBITDA, the Base Management Fee and Incentive
Management Fee for each Fiscal Month of such preceding Fiscal Quarter and the
Fiscal Year to date and an itemization of Emergency Expenditures and
Reimbursable Expense incurred during the Fiscal Quarter in question, if any.

(40)

--------------------------------------------------------------------------------




(c)    Within one hundred twenty (120) days after the end of each Fiscal Year
beginning with the Fiscal Year ended December 31, 2011, Manager shall prepare
(or cause to be prepared) and deliver to Owner (and Owner’s lender, if requested
by Owner) (i) an audited, and consolidated balance sheet of Owner; (ii) the
related consolidated statements of income or operations for such Fiscal Year and
consolidated statements of cash flows for such Fiscal Year, setting forth in
each case in comparative form after the first Full Fiscal Year (A) the figures
for the previous Fiscal Year, and (B) comparisons to the Approved Annual Plan
and Operating Budget for such Fiscal Year; and (iii) all such other information
required to be prepared and delivered on a Fiscal Year basis under the Manager
Allocation Agreement (the “Year End Statements”). The Year End Statements shall
also include a computation of Gross Revenues, EBITDA, the Base Management Fee
and the Incentive Fee, in each case for such Fiscal Year.
(d)    At Owner’s election, Manager shall cause an audit of the Year End
Statements to be performed by and accompanied by a report and opinion of a “Big
Four” accounting firm with expertise in Gaming following the end of each Fiscal
Year (and upon termination of this Agreement if not coincident with the end of
the Fiscal Year). Owner and Manager shall cooperate with and assist the auditor
as necessary in the preparation of the Year End Statements (which auditor shall
report directly to the board of directors of Owner).
(c)    The books and records reflecting the operations of the Property shall be
kept by Manager in accordance with (i) GAAP; (ii) the Securities Act of 1933;
(iii) the Securities Exchange Act of 1934 and/or any other requirements of the
United States Securities and Exchange Commission; (iv) any applicable Gaming
Laws; or (v) any other Federal or state agency regulating the sale, registration
or other handling of securities and shall be maintained in the Las Vegas, Nevada
metropolitan area, provided that, Manager shall also provide Owner, if
available, with electronic access to daily “flash” reports or similar financial
reports and material operating information reflecting the day-to-day operations
of the Property. Owner and its accounting firms shall have the right to examine
and copy the books and records of the Property on reasonable prior notice to
Manager. Manager shall provide the Owner Representative with a copy of such
daily rate and occupancy report as it may prepare and deliver to its home
office.
(f)    Notwithstanding the foregoing, upon at least thirty (30) days prior
written notice from Owner, Manager shall prepare and deliver to Owner (and
Owner’s lender, if requested by Owner) any and all additional books, records,
financial statements and/or reports in form and substance as required under the
Loan Documents.
8.2    Bank Accounts; Disbursement of Funds.
(a)    Subject to the terms and conditions of this Agreement and applicable
Gaming Laws, all funds received from operation of the Property and all sums
advanced by Owner for purposes other than Capital Improvements and Replacements
shall be deposited in the Operating Bank Account. Withdrawals from the Operating
Bank Account shall be made by representatives of Manager whose signatures have
been authorized by both Manager and Owner; provided, however, Manager’s signing
authority shall be limited solely to the specified purposes designated in
writing by Owner and Manager and, provided further, Owner shall have the right

(41)

--------------------------------------------------------------------------------




to rescind, from time to time, in its sole and absolute discretion, the
representatives holding such signing authority so long as Manager can appoint a
replacement representative simultaneously therewith. Manager shall be entitled
to maintain at the Property (i) the Cage Cash Minimum Balance; and (ii)
reasonable change and petty cash funds in amounts consistent with the Approved
Annual Plan and Operating Budget. With respect to each Fiscal Month, Manager
shall, on behalf of Owner, disburse funds from the Operating Bank Account in the
order of priority and to the extent available in accordance with the
Disbursement Priority Schedule set forth on Exhibit “A” with any and all amounts
remaining in the Operating Bank Account following such disbursements being
promptly swept to the Owner Account.
(b)    All payments made by Manager hereunder shall be made from authorized Bank
Accounts or petty cash funds. Manager shall not be required to make any advance
or payment to or for the account of Owner except out of such funds, and Manager
shall not be obligated to incur any liability or obligation for Owner’s account
without sufficient assurances (as reasonably determined by Manager) that
necessary funds for the discharge thereof will be provided by Owner. The
Management Fees, Reimbursable Expenses and/or other amounts payable by Owner to
Manager under this Agreement shall be promptly paid by Owner to the extent funds
are not available for that purpose from the operation of the Property.
8.3    Annual Plan and Operating Budget.
(a) Owner and Manager acknowledge and agree to adopt the annual plan and
operating budget attached hereto as Schedule “4” as the Approved Annual Plan and
Operating Budget for the first Fiscal Year for the Property. Not fewer than
sixty (60) days prior to the commencement of each Full Fiscal Year thereafter
(i.e., on or before November 1st of each Fiscal Year), Manager shall submit a
proposed Annual Plan and Operating Budget to Owner for Owner’s review and
approval. Manager shall use commercially reasonable efforts to base each Annual
Plan and Operating Budget upon current and reliable information then available,
taking into account the location of the Property and Manager’s experience in
operating other comparable hotels, casinos and resorts. Each proposed Annual
Plan and Operating Budget shall include the following:
(1)    Monthly and annual projections of the following: (i) estimated results of
operations (including estimated Gross Revenue, Operating Costs and EBITDA),
together with estimates of total labor costs; projected monthly balance sheets;
and estimates of the Management Fees and Reimbursable Expenses; (ii) a
description of proposed Routine Repairs and Maintenance to be made during such
Fiscal Year pursuant to and in accordance with Section 7.1; (iii) a description
of proposed Capital Improvements and Replacements to be made during such Fiscal
Year; (iv) a statement of cash flow and description of Working Capital
requirements; and (v) the initial Cage Cash Minimum Balance;
(2)    In accordance with the Manager Allocation Agreement, (i) the proposed
allocation of Corporate Overhead and Expenses to the Property for such Fiscal
Year; and (ii) with respect to the Annual Plan and Operating Budget for the 2011
Fiscal Year, the Initial Gross Revenues Budget and Initial Corporate Overhead
Budget, excluding bonuses

(42)

--------------------------------------------------------------------------------




payable to Employees and employees of Manager (and/or Fertitta Entertainment
and/or its Subsidiaries), for the first Full Fiscal Year;
(3)    The proposed Promotional Allowance; and
(4)    Any other items required to be included in the Annual Plan and Operating
Budget pursuant to the terms and conditions of this Agreement and such other
materials reasonably requested by Owner, from time to time.
(b)    Manager shall make its representatives available during normal business
hours to meet with Owner, from time to time, at Owner’s reasonable prior written
request made no later than ten (10) Business Days prior to the proposal meeting
date to review and discuss the proposed Annual Plan and Operating Budget. Owner
shall have the right to approve or disapprove the proposed Annual Plan and
Operating Budget (including, without limitation, each and every line item or the
amount thereof contained therein), and/or to direct Manager to make whatever
changes thereto Owner elects, in Owner’s sole and absolute discretion; provided,
however, notwithstanding anything to the contrary contained herein, subject
further to Manager’s rights to make expenditures pursuant to and in accordance
with Sections 8.4 and 8.5 below, Owner shall not withhold its approval with
respect to: (i) Manager’s reasonable projections of Gross Revenues or the
components thereof; and (ii) subject to Manager’s obligation to use commercially
reasonable efforts to estimate and include all such amounts in the applicable
Annual Plan and Operating Budget, Impositions, reservation fees, utilities,
insurance premiums, license and permit fees as well as amounts necessary to fund
the cost and expense of food safety, life safety, and compliance with Gaming
Laws; provided, further, in the event Owner does not approve in writing any
specific item or items or the amounts thereof referenced in clause (ii)
immediately above set forth in the Annual Plan and Operating Budget and the
Parties are unable to resolve such monetary dispute prior to the commencement of
the Fiscal Year in question, either Manager or Owner may submit the same for
resolution as set forth in Section 17.16(c) below and pending the same, the
specific item or items of expense (not revenue) shall be suspended and replaced
for the Fiscal Year in question by an amount equal to the lesser of (1) that
proposed by Manager for such Fiscal Year or (2) such budget items as set forth
in the immediately prior Approved Annual Plan and Operating Budget (subject to
escalation per item by the percentage increase in the CPI over the twelve (12)
Fiscal Month period immediately preceding the start of the Fiscal Year in
question). In the event that Owner shall approve or disapprove, and/or direct
Manager to make whatever changes to the proposed Annual Plan and Operating
Budget (including, without limitation, each and every line item or the amount
thereof contained therein) in Owner’s sole and absolute discretion, Manager
shall revise such Annual Plan and Operating Budget in accordance therewith and
resubmit the same to Owner for approval and, other than the limitations on
Owner’s approval rights referenced in clauses (i) and (ii) above, Manager shall
have no right to object thereto except that Owner shall not have the right to
disapprove, and/or direct Manager to make changes thereto, that would
effectively prevent Manager from operating the Property (for example, Owner
shall have the right to disapprove and/or direct Manager to make changes to the
security payroll line item in Owner’s sole and absolute discretion but Owner
shall not have the right to disapprove the payroll line item in its entirety or
to make such other changes that would prevent Manager from employing a

(43)

--------------------------------------------------------------------------------




sufficient number of security personnel that are necessary to ensure public
safety, to monitor Gaming operations in an effort to prevent theft and fraud,
and to comply with all Legal Requirements (subject to Owner’s right to contest
any Legal Requirement as permitted pursuant to and in accordance with Section
2.11), or if the failure of Owner to approve a security payroll line item in the
amount thereof would necessitate a closing of the Property and effectively
prevent Manager from operating the Property) and, in any such event, Manager
shall have the right to dispute such disapproval or such changes as Owner may
direct Manager to make and submit the same for resolution as set forth in
Section 17.16(c) below.
(c)    Owner acknowledges that the projections contained in the Approved Annual
Plan and Operating Budget for any particular Fiscal Year may be affected by
changes in financial, economic, market, competitive, labor, natural and other
conditions and circumstances beyond Manager’s control. If, by reason of any of
such changes, Manager determines that, in its reasonable judgment, (i) amounts
set forth in the Approved Annual Plan and Operating Budget are not sufficient to
satisfy the Operating Standard or otherwise permit Manager to perform its
responsibilities in the manner required hereunder, Manager shall notify Owner
with respect to such deficiencies (accompanied by a narrative summary detailing
the reasons for the request for additional funds) and propose revisions to the
Approved Annual Plan and Operating Budget for Owner’s approval; or (ii) that a
major renovation of the Property is required, which renovation is not contained
in the Approved Annual Plan and Operating Budget and is not otherwise permitted
under this Section 8.3, Manager shall notify Owner with respect to such major
renovation (accompanied by a narrative summary detailing the reasons for such
major renovation) and propose revisions to the Approved Annual Plan and
Operating Budget for Owner’s approval (each an “Discretionary Amendment”). If
Owner fails to approve any Discretionary Amendment within thirty (30) days after
the date of such submission, the Property shall continue to be operated in
accordance with the then-current Approved Annual Plan and Operating Budget;
provided, however, Owner’s approval shall be subject to the same standards and
limitations as set forth herein with respect to the initial Annual Plan and
Operating Budget for such Fiscal Year and, further, Owner shall not unreasonably
withhold its approval with respect to variable changes in line items of expense
(unless otherwise required under this Agreement) which are related to and
necessitated by changes in the projected occupancy rate (a “Variable Expense”),
provided that such Variable Expense may be increased or decreased to the extent
such increases or decreases are warranted and the re-projected occupancy rate of
the Property (to which such allocation is sought) for any Full Fiscal Year
exceeds or falls below the projected occupancy and Gross Revenue (for avoidance
of doubt, the Variable Expenses shall not automatically increase proportionately
with increases in occupancy rate or Gross Revenues but shall only increase to
the extent such increases in occupancy rate reasonably require greater
expenditures with respect to the line item in question; for example, an increase
in occupancy rate will require greater and perhaps proportionate expenditures
for housekeeping but will not require greater expenditures for the General
Manager) and, in any such event, Manager shall have the right to dispute such
disapproval or such changes as Owner may direct Manager to make and submit the
same for resolution as set forth in Section 17.16(c) below. If Owner approves
any such Discretionary Amendment, the Annual Plan and Operating Budget, as
amended and approved pursuant to the Discretionary Amendment, shall be the
Approved Annual Plan and Operating Budget for the

(44)

--------------------------------------------------------------------------------




remainder of the Fiscal Year to which the Approved Annual Plan and Operating
Budget, as amended by the Discretionary Amendment, relates.
(d)    Other than those disputes with respect to which Manager shall have the
right to submit the same for resolution under Section 17.16(c) as expressly set
forth in paragraph (b) or (c) above, no proposed Annual Plan and Operating
Budget or any proposed Discretionary Amendment shall be subject to dispute nor
subject to arbitration under Section 17.16; provided, however, if (i) in any
Fiscal Year, Owner disapproves of the proposed Annual Plan and Operating Budget
or any Discretionary Amendment thereto prepared by Manager in accordance with
Sections 8.3(a) or (c), as applicable, with expenditures at levels reasonably
required in order to comply with the Operating Standard; and (ii) Manager can
reasonably demonstrate that Owner’s refusal to approve such proposed Annual Plan
and Operating Budget and/or Discretionary Amendment will have an adverse effect
on the Operating Standard for such Fiscal Year, then Manager shall not be in
breach of the Operating Standard for such Fiscal Year (but Manager shall not be
relieved from the performance of Manager’s services duties and responsibilities
under this Agreement) to the extent Manager was effectively prevented from
complying with such Operating Standard as a result of differences between those
expenditures in the proposed Annual Plan and Operating Budget and/or
Discretionary Amendment and those permitted under the Approved Annual Plan and
Operating Budget. Notwithstanding the foregoing, under no circumstances shall
Manager be relieved from its obligations to maintain the Operating Standard in
any Fiscal Year on account of amounts budgeted for Capital Improvements if Owner
approves an Annual Plan and Operating Budget providing for at least five percent
(5%) of Gross Revenues to be made available for Capital Improvements in the
Approved Annual Plan and Operating Budget. NOTWITHSTANDING THE FOREGOING OR
ANYTHING TO THE CONTRARY SET FORTH HEREIN, OTHER THAN (A) THOSE ITEMS FOR WHICH
OWNER IS EXPRESSLY PROHIBITED FROM WITHHOLDING ITS APPROVAL OVER PURSUANT TO
SECTION 8.3(b) ABOVE; (B) MANAGER’S RIGHTS TO REIMBURSABLE EXPENSES PURSUANT TO
SECTION 8.2(B); (C) EMERGENCY EXPENDITURES AS PERMITTED UNDER SECTION 8.4; (D)
EXPENDITURES REQUIRED TO COMPLY WITH LEGAL REQUIREMENTS AS PERMITTED UNDER
SECTION 8.5; AND/OR (E) OWNER’S OBLIGATIONS TO FUND WORKING CAPITAL SHORTFALLS
UNDER SECTION 4.1, OWNER SHALL HAVE NO OBLIGATION TO ADVANCE OR APPROVE ANY
ADDITIONAL FUNDS FOR THE OPERATION, MANAGEMENT AND MAINTENANCE OF THE PROPERTY
AND NOTWITHSTANDING OWNER’S DETERMINATION NOT TO ADVANCE SUCH FUNDS, MANAGER
SHALL NEVERTHELESS REMAIN OBLIGATED TO PERFORM ANY AND ALL OBLIGATIONS AND
DUTIES SET FORTH HEREIN.
(e)    Manager makes no assurances that the actual performance of the Property
shall correspond to estimates in the Annual Plan and Operating Budget. Manager
shall use diligent, commercially reasonable efforts (but without the obligation
to incur any additional cost to Manager which is not reimbursable by Owner
hereunder) to operate the Property within the Approved Annual Plan and Operating
Budget; provided, however, Manager shall not be required to obtain Owner’s prior
approval for additional expenditures which: (i) will cause the total expenses in
the Approved Annual Plan and Operating Budget to be exceeded by less than five

(45)

--------------------------------------------------------------------------------




percent (5%); (ii) will cause the total expenses for an applicable department of
the Property or each category of undistributed expenses to be exceeded by seven
percent (7%) of the Approved Annual Plan and Operating Budget for such
department or category or (iii) relate to any category of cost or expense beyond
the reasonable control of Manager including, without limitation, utility
charges, insurance premiums, license and permit fees, legal judgments and/or
taxes which shall be deemed increased to the actual cost levels incurred
(provided, however, that items for which variable usage contributes to cost or
for which alternative providers, coverage amounts and competitive bidding are
available, in each case shall be subject to reasonable objection and cooperation
by Owner as to such usage or coverage matters, and any dispute in respect
thereof shall be resolved in accordance with Section 17.16(c) below) (each, a
“Permitted Variance”). For avoidance of doubt, Manager shall not be in default
of Manager’s express obligations to operate in accordance with the Approved
Annual Plan and Operating Budget as set forth throughout this Agreement to that
extent that Manager in its good faith, reasonable discretion exceeds the
Approved Annual Plan and Operating Budget by the Permitted Variance.
(f)    Manager shall use its commercially reasonable efforts to expend funds for
Promotional Allowances and otherwise provide complimentary or discount goods and
services in an amount not to exceed the amount set forth in the Approved Annual
Plan and Operating Budget (excluding any Permitted Variance which the Parties
acknowledge shall not apply to Promotional Allowances). In the event Manager
believes in good faith that expenses in excess of the Promotional Allowance as
provided in any Approved Annual Plan and Operating Budget are reasonably
required or advisable to compete effectively with other hotel-casinos similarly
to the Property, Manager shall have the right to exceed the approved Promotional
Allowance by an amount not to exceed twenty-five percent (25%) for each Fiscal
Quarter (“Promotional Variance”); provided, however, Manager shall give notice
to Owner of any such Promotional Variance and such Promotional Variances will be
subject to review by Owner at the end of the Fiscal Quarter. Any Promotional
Variance exceeding twenty-five percent (25%) shall be subject to Owner’s prior
written approval in its sole and absolute discretion. For avoidance of doubt,
Manager shall not be in default of this Agreement for any Promotional Variance,
not exceeding twenty-five percent (25%) and made by Manager in its good faith,
reasonable discretion.
8.4    Emergency Expenditures. In the event a condition should exist with
respect to the Property of an emergency nature, including structural repairs,
which requires that immediate repairs are necessary to protect the health and
safety of its guests or Employees (an “Emergency Expenditure”), Manager is
authorized to take all steps and to make all Emergency Expenditures reasonably
necessary to repair and correct any such condition, whether or not provisions
have been made in the applicable Approved Annual Plan and Operating Budget for
any such emergency expenditures, up to a maximum of $500,000 for any single
emergency. Manager agrees that it shall make such repairs and replacements only
after it has made a reasonable attempt (if circumstances permit) to inform Owner
of the existence of such emergency, the repairs and replacements it proposes to
make, and the estimated amount of expenditures to be incurred. If Manager has
been unable to advise Owner in advance, it shall promptly notify Owner after
taking any necessary action. Expenditures made by Manager in connection with an
emergency shall be paid from the Operating Bank Account.

(46)

--------------------------------------------------------------------------------




8.5    Legal Requirements. In the event that repairs to, or additions, changes
or corrections in the Property of any nature shall be required by reason of any
purported violation of or change in any Legal Requirements, Manager shall inform
Owner of the existence of the applicable Legal Requirement and the repairs,
additions, changes or corrections it believes are required to be made and the
estimated expenditures to be incurred. Owner shall, in its sole and absolute
discretion, determine whether to contest the validity or application of any such
Legal Requirements or to make such repairs; provided, however, that Manager
shall be authorized and empowered to (i) take all actions it reasonably believes
are necessary to comply with applicable Legal Requirements if the failure to so
comply might expose Manager to criminal liability or material civil liability;
(ii) materially and adversely affect the operation of the Property; or (iii)
jeopardize any Nevada Gaming License or any other Gaming license held by Manager
or Owner or their respective Affiliates. Manager shall promptly notify Owner in
writing of (A) all such orders and notices or requirements that are received by
Manager; and (B) any such action taken by Manager pursuant to the preceding
sentence. The cost of any expenditures provided for in this Section 8.5 shall be
paid for first from the Operating Bank Account and, if sufficient funds are not
available, Manager shall request such necessary amounts from Owner.
8.6    Consultation. When requested to do so, representatives of Manager and the
General Managers shall meet with the Owner Representative to discuss the
performance of the Property and of Manager of its obligations hereunder and
Manager’s plans and expectations for the Property for the remaining Fiscal Year.
Upon request by Owner and at Owner’s expense Manager will arrange for necessary
personnel to attend meetings of the board of directors of Owner.

ARTICLE IX
POSSESSION AND USE OF THE PROPERTY AND RELATED ASSETS
9.1    Owner’s Right to Inspect. Owner, the Owner Representative and/or any
existing or prospective lender or their respective accountants, attorneys and
agents shall have access to the Property at any and all reasonable times for the
purpose of inspecting the Property, reviewing Manager’s operation of the
Property or showing the Property to prospective purchasers or mortgagees. Owner,
the Owner Representative and/or any existing or prospective lender or their
respective accountants, attorneys and agents shall not, however, unreasonably
interfere with Manager’s exercise of its rights and duties hereunder or
otherwise displace or unreasonably interfere with the rights of tenants or
guests of the Property. Manager shall make available to Owner, the Owner
Representative and/or any equity holders of Owner that are not Affiliates of
Manager in a useable manner and format, upon Owner’s request, the Owned IP, the
Technology Systems, the Customer Database, and the other books, records,
contracts, licenses, permits and any other information or data pertaining to the
Property reasonably requested by Owner (other than information not otherwise
owned by Owner or its Affiliates that is subject to a conflicting obligation of
confidentiality to a third party, attorney client privilege or is otherwise
proprietary in favor of a third party) at any and all times during the regular
business hours of Manager.

(47)

--------------------------------------------------------------------------------




ARTICLE X
INSURANCE; RESPONSIBILITY FOR CLAIMS
10.1    Insurance Coverages. Subject to the terms and limitations of the Loan
Documents, Manager shall procure and maintain, or shall cause another Fertitta
Controlled Affiliate or Owner to procure and maintain, at terms and rates and
providing the types of coverage reasonably acceptable to Owner, and with
insurance companies reasonably acceptable to Owner, the following levels of
insurance for the Property, which levels of insurance may be provided by blanket
insurance policies covering one or more of the Combined Properties and Manager
LV Properties with aggregate limits not less than the amounts set forth below:
(a)    Insurance on the Property and contents against loss or damage by fire,
lightning, flood, earthquake (to the extent earthquake coverage is commercially
reasonable), terrorism (covering foreign and domestic acts to the extent the
same is commercially reasonable), ordinance and law and all other risks covered
by the Special Form Property Insurance, and in such amounts and with such
deductible limits as are determined by Owner;
(b)    Boiler and machinery and mechanical breakdown coverage providing for loss
or damage from explosion of boilers, pressure vessels, pressure pipes and
sprinklers installed in the Property;
(c)    Business interruption insurance against interruptions caused by any
occurrence covered by the insurance referred to in Sections 10.1(a) and (b), of
a type and in amounts sufficient to cover loss of profits and rent, any mortgage
payments, real estate taxes, hazard insurance premiums and adequate cleaning,
lighting and maintenance of the Property for a period of at least eighteen (18)
months with an extended period of indemnity clause of one hundred eighty (180)
days, and with a waiting period of no more than seven (7) days;
(d)    Workers’ compensation and employer’s liability insurance as required by
the Legal Requirements of the state in which the Property is located;
(e)    Commercial general liability insurance against claims for bodily injury,
death or property damage occurring on, in or about the Property and with
provisions for liquor liability, with a per occurrence limit for personal
injury, death and property damage in an amount which is not less than that
generally provided in policies of insurance procured by operators of other
hotels/casinos in the county where the Property is located, but in no event less
than $1,000,000 per occurrence and $2,000,000 general aggregate;
(f)    Automobile Liability Insurance on all owned, hired and non-owned vehicles
used for business at the Property to a limit of not less than $1,000,000 for any
one (1) accident or occurrence;
(g)    Garage keeper’s legal liability insurance for vehicles under the
Property’s and/or employee’s responsibility to a limit of not less than
$1,000,000 for any one (1) accident;

(48)

--------------------------------------------------------------------------------






(h)    Crime insurance covering (i) robbery, burglary and theft of property
belonging to the Property or any guest, invitee or licensee; (ii) loss of money
belonging to the Property or in transit; and (iii) a fidelity loss sustained by
the Property by reason of any act of fraud or dishonesty on the part of any
employee, servant or agent of Owner or Manager for a minimum of $5,000,000 per
loss; and
(i)    Umbrella liability insurance coverage to a limit of not less than
$100,000,000 which shall provide excess coverage of all underlying insurance
required hereunder.
Notwithstanding the foregoing and except for commercial liability insurance
under clause (e) above, Owner may, in its reasonable discretion, change (i.e.,
increase or decrease) the limits of insurance coverage and/or deductibles and/or
change the types of coverages set forth clauses (a) through (i) of this Section
10.1 and may reasonably require Manager to carry other additional insurance of
the types and in the amounts generally carried on other Comparable Manager
Properties. Additionally, Manager shall obtain, at Manager’s sole cost and
expense, (A) such industry standard professional liability coverage in respect
of Manager’s liabilities pursuant to this Agreement (including, without
limitation, errors and omissions insurance) that is otherwise generally carried
on other comparable facilities in the marketplace and at commercially reasonable
terms; and (B) an additional policy or rider for all business interruption
insurance against interruptions caused by any occurrence covered by the
insurance referred to in Sections 10.1(a) and (b), of a type and in amounts to
be determined by Manager in its sole discretion (the “BI Policy/Rider”).
10.2    Coverage. All insurance described herein may be obtained by endorsement
or equivalent means under blanket insurance policies covering one or more of the
Combined Properties and the Manager LV Properties, and provided further that
such blanket policies substantially fulfill the requirements specified in this
Article X and shall be issued by reputable companies authorized to do business
in the state where the Property is located and rated A-IX or better in the most
recent AM Best’s Insurance Guide or otherwise reasonably acceptable to Owner.
Upon Owner’s request, Manager shall provide Owner with copies of the policies
and procedures for Manager’s blanket insurance policies. Upon Owner’s request,
Manager shall also provide Owner with evidence that the terms, conditions and
costs of such policies and procedures are comparable to those available from a
competitive outside source. Deductible limits shall be provided in the blanket
policies covering the properties managed by Manager or the Fertitta Controlled
Affiliates, subject to approval by Owner. If Owner does not approve the
deductible limits under one or more blanket policies, Manager shall obtain
insurance coverage under policies with deductible limits approved by Owner.
10.3    Costs and Expenses. Subject to Owner’s approval, Manager may elect to
maintain all or part of the insurance policies required to be maintained under
Section 10.1, directly or indirectly through a Fertitta Controlled Affiliate,
under a policy or policies covering one (1) or more of the risks referred to and
covering one or more hotel/casino properties in addition to the Property in
which Owner maintains an ownership interest. When insurance coverage is obtained
by Manager by endorsement or equivalent means under its or its Affiliates’

(49)

--------------------------------------------------------------------------------




blanket insurance policies, the insurance charges shall be fairly allocated
among all hotel/casino properties covered by such policies. Any reserves,
losses, costs, damages or expenses which are insured, or fall within deductible
limits, together with any costs of administration of the insurance program
allocated to the Property by Manager or its Affiliates, shall be treated as a
cost of insurance.
10.4    Policies and Endorsements.
(a)    All insurance policies (other than workers’ compensation, fidelity bond
and/or Manager’s professional liability coverage which shall be in the name of
Manager and name Owner, Owner’s lenders and their appropriate Affiliates as an
additional insured), provided under this Article X shall name Manager, Owner,
and Owner’s lenders and their appropriate Affiliates as additional insureds and
shall name Owner’s lenders as mortgagee and loss payee for building, contents
and business interruption insurance (but specifically excluding Manager’s own
business interruption insurance). The Party procuring such insurance shall
deliver to the other Party certificates of insurance evidencing all policies so
procured and, in the case of insurance about to expire, shall deliver
certificates of insurance with respect to the renewal concurrent with the
expiration of such policies. Any losses shall be paid to the insureds as their
respective interests may appear. All policies of insurance provided for under
this Article X shall have attached thereto an endorsement that such policy shall
not be canceled or materially changed without at least thirty (30) days’ prior
written notice to each named insured. Manager shall provide Owner with evidence
of renewal of each policy at least thirty (30) days prior to the expiration
thereof.
(b)    Any insurance policy which does not name as an insured Owner, Manager and
other parties entitled to be additional insureds or loss payees pursuant to the
provisions of this Article X shall provide that the insurance company issuing
said policy shall have no rights of subrogation against those parties specified
above which are not so named on the policy.
10.5    Responsibility for Claims.
(a)    Except as otherwise expressly provided herein, all debts and liabilities
arising in the course of business of the Property or otherwise in connection
with the use, occupancy or operation thereof (including, without limitation, all
such liabilities under or with respect to environmental laws, hazards or claims,
and all losses relating to property damage, personal injury or death) during the
Term are and shall be the obligation of Owner, and Manager shall not be liable
or otherwise responsible for any such debts or liabilities by reason of its
management, supervision and operation of the Property during said Term, except
and to the extent any such debt or liability arises because of Manager’s Gross
Negligence or Willful Misconduct. Manager shall defend, indemnify and hold
harmless Owner and its Affiliates, and their respective agents, officers,
employees, directors, members, trustees, partners, managers, employees and
shareholders and the successors and assigns of each of the foregoing
(collectively, the “Owner Indemnitees”), from and against any and all losses,
costs, liabilities, expenses and claims (whether administrative or judicial),
including, without limitation, reasonable attorneys’ fees and expenses (all of
the foregoing being referred to as “Losses”),

(50)

--------------------------------------------------------------------------------




arising from Manager’s Gross Negligence or Willful Misconduct (excluding,
however, any such Losses to the extent of the amounts received pursuant to the
insurance required to be maintained in accordance with this Agreement).
(b)    Except as to specific acts or omissions for which Manager has agreed to
indemnify Owner in paragraph (a) above, Owner hereby agrees to defend, indemnify
and hold harmless Manager and its Affiliates, and their respective agents,
officers, employees, directors, members, trustees, partners, managers, employees
and shareholders and the successors and assigns of each of the foregoing, from
and against any Losses occurring out of or by reason of Manager’s performance of
its duties and obligations under this Agreement or otherwise arising in
connection with the ownership, use, occupancy or operation of the Property to
the extent arising or occurring after the Commencement Date.
(c)    Except as may be set forth in an subordination agreement with a holder of
a Mortgage and as otherwise expressly set forth herein, no Person shall be
deemed to be a third-party beneficiary of any term or provision of this
Agreement (including, without limitation, the terms and provisions of this
Section 10.5), and no Person shall have any rights of subrogation or similar
rights under this Section 10.5, other than Affiliates of Owner and Manager,
respectively, entitled to indemnification pursuant to the provisions of this
Section 10.5. All indemnification obligations under this Agreement and the
provisions of this Section 10.5 shall survive the expiration and any termination
of this Agreement. Notwithstanding anything to the contrary herein, Owner and
Manager acknowledge that Owner’s and Manager’s right, title and interest under
this Agreement and all other agreements related hereto shall be subject to the
valid first priority liens of the administrative agent under the Landco Loan
Documents. Notwithstanding anything to the contrary herein, Owner and Manager
acknowledge that Owner’s and Manager’s right, title and interest under this
Agreement and all other agreements related hereto shall be subject to the valid
first priority liens of the administrative agent under the Landco Loan
Documents.
ARTICLE XI
TAXES
11.1    Payment of Taxes. Except as otherwise agreed upon by the Parties, during
the Term, all taxes, assessments and other fees and charges otherwise qualifying
as Operating Costs as defined herein shall be paid by Manager as Operating Costs
in accordance with the Disbursement Priority Schedule set forth on Exhibit “A”,
before any fine, penalty or interest is added thereto or lien placed upon the
Property or this Agreement, unless contested by Owner pursuant to Section 2.11.
Owner shall promptly provide Manager with copies of any evidence of its contest
of any tax or assessment and any proceedings related thereto. Manager shall,
within the earlier of thirty (30) days after payment or three (3) days following
written demand by Owner, furnish Owner with copies of official tax bills and
assessments and evidence of payment or contest and stay thereof.

(51)

--------------------------------------------------------------------------------




ARTICLE XII
EMPLOYEES
12.1    Employees.
(a)    All personnel employed at the Property, including the General Manager and
the corporate staff of Owner engaged for the operation of the Property
(collectively, “Employees”), shall at all times be the employees of Owner, and
all costs of every kind and nature arising out of the employer-employee
relationship (including costs incurred in connection with governmental laws and
regulations and insurance rules), shall be a direct expense of the Property or
equitably allocated to the Property, as applicable. The salary (including any
bonuses) and employee benefits (including costs of attendance at required
Manager training and other meetings) of the Employees shall be reimbursed to
Manager by Owner, whether the claim or amount for which such reimbursement is
sought arises during or after the Term. Subject to the Approved Annual Plan and
Operating Budget and the limitations on Manager’s authority as set forth in this
Section 12.1(a) and Sections 2.1, 2.3, 12.1(b) and 12.2, Manager shall have
absolute discretion to recruit, hire, promote, supervise, direct, train and
terminate all Employees, to fix their compensation, fringe benefits, pension,
retirement, bonus and employee benefits plans and collective bargaining
agreements, and, generally, to establish and maintain all policies relating to
employment. The general hiring policies and the discharge of employees at the
Property shall in all material respects comply with all “Equal Employment
Opportunity” laws and regulations, and Manager shall take (or cause to be taken)
all reasonably necessary actions to comply with all applicable Legal
Requirements with respect to the recruiting, hiring, promoting, training,
supervising and terminating Employees on behalf of Owner. Owner may consult,
advise or communicate with Manager or the General Manager and or Executive
Employees regarding Employees or problems related to Employees at any time, but
Owner shall not interfere with or give orders or instructions to any Employees.
(b)    Manager shall be required to obtain Owner’s prior written approval (which
approval shall not be unreasonably withheld, conditioned or delayed) with
respect to the hiring, terminating, and replacement of the General Manager for
both the hotel and casino components of the Property, as applicable, and all
other Executive Employees. Prior to appointing any General Manager or Executive
Employee, Manager shall inform Owner of its recommended candidate for any
prospective General Manager or Executive Employee position and provide Owner
with a written summary of such individual’s professional experience and
qualifications and shall offer Owner the opportunity to interview the candidate
at the Property or another mutually acceptable location. In the event Owner
fails to approve or disapprove any such candidate within fifteen (15) days after
Owner’s receipt of a resume or written summary of such individual’s professional
experience and qualifications and opportunity to interview such individual,
Manager shall resubmit the written summary for the proposed candidate along with
a notice stating in bold block letters that “THIS IS A SECOND SUBMITTAL, FAILURE
TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN THE
DEEMED REJECTION BY OWNER OF THE PROPOSED EXECUTIVE EMPLOYEE CANDIDATE,”
provided that if Owner fails to approve or disapprove such candidate within such
five (5) Business Days after Owner’s receipt of the second submittal, Owner
shall be

(52)

--------------------------------------------------------------------------------




deemed to have rejected such candidate; provided, however, Owner shall not
reject and/or be deemed to reject more than three (3) consecutive candidates,
which Manager, in its reasonable judgment, determines are qualified to fill such
General Manager or Executive Employee position; and in the event of three (3)
such rejections and/or deemed rejections, Manager shall have the right to hire a
candidate of its choice that it believes is qualified to fill such General
Manager or Executive Employee position (so long as the same is not one of the
three (3) candidates rejected by Owner). Additionally, the salary, bonuses and
other compensation and benefits of the General Manager and other Executive
Employees shall be approved by Owner as part of the applicable Approved Annual
Plan and Operating Budget.
12.2    Labor Relations. Manager shall keep Owner informed of all negotiations
with labor unions representing Employees and not enter into any union contracts
covering Employees without the prior approval of Owner (which approval may be
granted or withheld by Owner in its sole and absolute discretion), unless
required by law to do so (which contracts, in all cases, shall be furnished to
Owner as soon as reasonably possible after receipt by Manager but in any event
before the execution thereof). Manager shall not agree to, or execute, any
agreement, side letter or collective bargaining agreement with a labor
organization unless written approval has been received from Owner (which
approval may be granted or withheld by Owner in its sole and absolute
discretion). Subject to the foregoing, at Owner’s request, Manager shall
negotiate for the best interests of Owner with any labor unions representing the
Employees, but any collective bargaining agreement or labor contract resulting
therefrom shall be executed by Owner or its Affiliate as the employer of the
Employees. In addition, it is understood that the Parties shall mutually agree
on labor counsel for labor negotiations involving the Property or involving
multi-employer bargaining arrangements applicable to the Property and other
hotel properties not owned or managed by Owner. If the Parties are unable to
mutually agree on labor counsel, Owner shall have the right to select labor
counsel. Prior to hiring any labor counsel, Owner shall inform Manager of its
recommended counsel and provide Manager with a written summary of such counsel’s
professional experience and qualifications and shall offer Manager the
opportunity to interview such counsel at the Property or another mutually
acceptable location. Manager shall forego its right to interview any such
counsel if it or its authorized representative is unwilling or unable to
participate in the interview within fifteen (15) Days following receipt of
Owner’s written offer. Manager shall consult with Owner in advance of, and
during the course of, negotiations with any labor union. Manager shall use its
commercially reasonable efforts to promptly notify Owner of any material
defaults under collective bargaining agreements, proceedings involving material
union disputes and other similar proceedings and otherwise provide Owner the
same level of information and protection provided to Owner in the negotiation of
new agreements as provided in the proviso of the first sentence of this Section
12.2.
12.3    Non-Solicitation. Manager agrees that it shall not (and hereby agrees on
behalf of the Fertitta Controlled Affiliates that none of them shall) directly
or indirectly solicit or hire for employment any Employees at any time during
the Term or within the period that is the later of (i) eighteen (18) months
following the expiration or termination of this Agreement, (ii) six (6) months
following the date Manager has completed transition to replacement management
and vacated the Property upon completion of the Transition Services as
contemplated under Schedule

(53)

--------------------------------------------------------------------------------




“4” without Owner’s prior written approval (which approval may be granted or
withheld by Owner in its sole and absolute discretion) unless such Employee
voluntarily resigns without any solicitation, promise or inducement from
Manager, Fertitta Entertainment and/or any of their respective Affiliates, or
any Person for which Manager or its Affiliates operates any Other Manager
Property on behalf of, and any individual acting directly for or on behalf of
any of them; provided that any general solicitation that is not targeted
specifically to Employees of Owner shall not constitute solicitation for
purposes of this Section 12.3.

ARTICLE XIII
DAMAGE, CONDEMNATION AND FORCE MAJEURE
13.1    Casualty.
(b)    If, during the Term, the Property incurs damage by fire, casualty or
other cause and the cost of restoration at the Property is more than twenty
percent (20%) of the replacement cost of the Property (excluding land), Owner
shall have the option (but not the obligation), in its sole discretion, to
commence and complete repairing, rebuilding or replacement of the Property
(including the Casino) to substantially the same character as existed prior to
the damage or destruction. In the event Owner chooses to not undertake the
repairs, rebuilding or replacements specified above, Manager may terminate this
Agreement upon sixty (60) days’ advance written notice to Owner.
(c)    Actions as to casualty as set forth in this Section 13.1 shall be taken
only in a manner that is consistent with the terms and conditions of the Loan
Documents and in the event of any conflict between those terms and conditions
and the provisions of this Agreement, the Parties hereby acknowledge and agree
that the Loan Documents shall control to the extent that such Loan Documents do
not materially increase the obligations of Manager and/or materially decrease
the rights and remedies available to Manager under this Agreement. No
termination fee, penalty, fee or other consideration shall be owed by one Party
to the other upon any termination of this Agreement pursuant to this Section
13.1.
13.2    Condemnation.
(a)    In the event all or substantially all of the Property shall be taken in
any eminent domain, condemnation, compulsory acquisition, or similar proceeding
by any competent authority for any public or quasi-public use or purpose, or in
the event a portion of the Property shall be so taken, but the result is that it
is infeasible, in the reasonable opinion of Owner or Manager, to restore and
continue to operate the remaining portion of the Property for the purposes and
in accordance with the Operating Standard contemplated herein (as adjusted to
the extent necessary to reflect any changes to the operation of the Property
covered by such taking and restoration), then upon the date that Owner shall be
required to surrender possession of the Property (or portion thereof), this
Agreement shall terminate with respect to the Property (or portion thereof) and
neither Party shall have any further obligation to the other Party in connection
therewith. Notwithstanding the foregoing, in the event of any taking of the
Property (or portion thereof) and the Parties elect not to terminate under the
immediately preceding sentence, but (i) Owner’s lender fails or refuses to make
available to Owner sufficient proceeds

(54)

--------------------------------------------------------------------------------




of such eminent domain proceedings in order to permit Owner to make appropriate
alterations, restorations or repairs to the remainder of the Property so that it
would continue to be operable for the purposes herein contemplated; or (ii)
Owner cannot, despite the exercise of diligent efforts to do so, substantially
complete restoration within a timeframe that the Parties mutually agreed upon
(in good faith) at the time of such taking, then Owner or Manager shall have the
right to terminate this Agreement with respect to the Property (or portion
thereof) upon written notice to the other Party whereupon this Agreement shall
terminate with respect to the Property (or portion thereof) upon the date that
Owner shall be required to surrender possession of the Property (or portion
thereof) to the condemning authority, and neither Party shall have any further
obligation to the other Party with respect to the Property (or portion thereof
surrendered). Owner and Manager shall each have the right to initiate such
proceedings as they deem advisable to recover any damages to which they may be
entitled; provided, however, that except as expressly set forth in Section
13.2(b) below, any and all proceeds resulting from such eminent domain,
condemnation, compulsory acquisition or similar proceeding shall belong solely
to Owner at the time of award, excepting any portion of an award made expressly
to Manager for loss of (A) any personal property owned by Manager or relocation
costs and (B) lost Management Fees.
(b)    In the event a portion of the Property shall be taken by the events
described in Section 13.2(a) or the entire Property is affected but on a
temporary basis, and the result is not to make it infeasible, in the reasonable
opinion of Owner, to continue to operate the Property for the purposes and in
accordance with the Operating Standard contemplated herein, this Agreement shall
not terminate and Owner may elect to repair any damage to the Property or to
alter or modify the Property and so much of any award for any such partial
taking or condemnation as shall be necessary to render the Property a complete
architectural unit which can be operated as a hotel and casino of substantially
the same type and class as before shall be used for such purpose (and the
balance of such award, if any, shall be paid to Owner). If Owner elects not to
repair any damage to the Property or to alter or modify the Property, or Owner
cannot, despite the exercise of diligent efforts to do so, substantially
complete restoration within a timeframe that the Parties mutually agreed upon
(in good faith) at the time of such taking, then Manager shall have the right to
terminate this Agreement with respect to the Property (or portion thereof) upon
written notice to Owner whereupon this Agreement shall terminate with respect to
the Property (or portion thereof) upon the date that Owner shall be required to
surrender possession of the Property (or portion thereof) to the condemning
authority, and neither Party shall have any further obligation to the other
Party with respect to the Property (or portion thereof) surrendered.
Notwithstanding the foregoing, if Owner, by reason of a Force Majeure event
(other than the condemnation), shall be unable to commence or substantially
complete the repairs or restoration thereof, the time during which Owner shall
be able to commence or substantially complete the repairs or restoration shall
be extended (on a day-by-day basis) by the number of days of delay caused by
such Force Majeure event.
(c)    If the Property is taken by the power of eminent domain, Owner and
Manager shall each have the right, subject to applicable Legal Requirements, to
initiate separate claims for any award and to cooperate with the other to enable
the other to pursue any available administrative proceedings as they deem
advisable to recover any damages to which they may be

(55)

--------------------------------------------------------------------------------




entitled; provided, however, that except as expressly set forth in
Section 13.2(b) any and all awards and/or proceeds resulting from such eminent
domain, condemnation, compulsory acquisition or similar proceeding shall belong
solely to Owner at the time of award, excepting any portion of an award made
expressly to Manager for loss of any personal property owned by Manager or
relocation costs.
(d)    Actions as to condemnation as set forth in this Section 13.2 shall be
taken only in a manner that is consistent with the terms and conditions of the
Loan Documents and in the event of any conflict between those terms and
conditions and the provisions of this Agreement, the Parties hereby acknowledge
and agree that the Loan Documents shall control to the extent that such Loan
Documents do not materially increase the obligations of Manager and/or
materially decrease the rights and remedies available to Manager under this
Agreement. For avoidance of doubt, no termination fee, penalty, fee or other
consideration shall be owed to one Party by the other upon a termination of this
Agreement by either Party with respect to the Property pursuant to and in
accordance with this Section 13.2.
13.3    Emergencies; Force Majeure.
(a)    Except as otherwise provided in Sections 13.1 and 13.2 above, if at any
time it becomes necessary in Manager’s reasonable judgment to cease operations
of all or any part of the Property to protect the Property from material and
adverse consequences and/or to protect the health, safety or welfare of the
guests, invitees or Employees of the Property, then Manager may close and cease
operations of that portion of the Property, reopening the same when Manager
reasonably believes that such event has passed; provided, however, that Manager
shall (i) immediately notify Owner of such event; and (ii) shall keep that
portion of the Property closed for the minimum reasonable period of time
necessary to avoid such emergency and the adverse affects associated therewith.
(b)    With respect to any obligation to be performed by a Party during the
Term, such Party shall in no event be liable for failure to perform such
obligation when prevented by any Force Majeure. The time within which such
obligation shall be performed shall be extended for a period of time equivalent
to the delay resulting from such Force Majeure cause. As used herein, the term
“Force Majeure” shall mean war, insurrection, strikes, walkouts, riots, floods,
earthquakes, fires, casualties, acts of God, acts of the public enemy,
epidemics, quarantine restrictions, freight embargoes, lack of transportation,
unusually severe weather, inability to secure necessary labor, materials or
tools, delays of any contractor, subcontractor or supplier outside the
reasonable control of the affected Party; provided, however, that such event
actually affects such Party’s ability to perform and only for so long as it does
affect such Party’s ability to perform.
13.4    Manager’s Compensation.
(a)    At any time during a closure or partial closure of the Property as a
result of damage, condemnation or Force Majeure, Manager shall continue to be
paid Management Fees that would have been paid to Manager during such period of
closure based on the average monthly Management Fees paid during the period of
time provided for under the BI Policy/Rider

(56)

--------------------------------------------------------------------------------




prior to such casualty had such damage or loss not occurred, provided that (i)
Manager has paid the portion of the business interruption insurance costs
attributed to the payment of interim Management Fees out of Manager’s own funds
as provided in the last sentence of Section 10.1 above; and (ii) such business
interruption proceeds are actually received by Owner, Manager or their
respective Affiliates, as applicable, and all proceeds of such insurance shall
be paid to Manager upon receipt by Owner notwithstanding the same is included in
a lump sum or other amounts received by Owner in settlement of all such claims.
For avoidance of doubt, if Owner settles any insurance claim and there is no
separate allocation made by the carrier with respect to business interruption
and/or the lost Management Fees, so long as Manager has paid the portion of the
business interruption insurance costs attributed to the payment of interim
Management Fees, Owner shall promptly pay to Manager an amount equal to the lost
Management Fees for the applicable period pursuant to and in accordance with the
policy or rider actually obtained by Manager pursuant to Section 10.1.
(b)    Notwithstanding anything to the contrary contained herein, (i) Manager
shall receive one hundred percent (100%) of all proceeds of insurance from the
BI Policy/Rider if a separate award is received from any insurance company
following a casualty or condemnation of all or any part of the Property, (ii) if
such insurance company(ies) pays one amount in settlement of all claims arising
under any insurance policy maintained hereunder in lieu of separate awards to
such Parties, Manager shall receive its pro rata share of such amount based on
the percentage that the Management Fees bear to the aggregate amount of the
claim made by Owner and Manager and (iii) Manager shall have the sole right to
negotiate, settle or adjust any claims arising from or relating to the BI
Policy/Rider.
ARTICLE XIV
TERMINATION
14.1    Termination Rights of Owner. In addition to Owner’s rights to terminate
this Agreement as set forth in Sections 3.2 and 13.2(a), Owner shall have the
right to terminate this Agreement in the event any of the following occur:
(a)    The occurrence and continuance of (i) a Material Loan Default on the part
of Owner that remains uncured following the expiration of any applicable cure
period under any Mortgage encumbering the Property or the Loan Documents related
thereto; or (ii) any actual acceleration of the Loan or any future replacement
secured loans;
(b)    (i) The denial, revocation, suspension or non-renewal of (A) any Nevada
Gaming License of Manager or Fertitta Entertainment; (B) any Nevada Gaming
License of Owner which is caused, directly or indirectly, by any action or
inaction of Manager, Fertitta Entertainment or their respective Affiliates; (C)
any Material Nevada Governmental Approval of Manager or Fertitta Entertainment;
or (D) any Material Nevada Governmental Approval of Owner which is caused,
directly or indirectly, by any action or inaction of Manager, Fertitta
Entertainment or their respective Affiliates; or (ii) the commencement of any
action by the applicable Gaming Authority seeking such a revocation or
suspension that, if adversely determined, would be more likely than not to
result in the denial, revocation, suspension or non-

(57)

--------------------------------------------------------------------------------




renewal of (w) any Nevada Gaming License of Manager or Fertitta Entertainment;
(x) any Nevada Gaming License of Owner which is caused, directly or indirectly,
by any action or inaction of Manager, Fertitta Entertainment or their respective
Affiliates; (y) any Material Nevada Governmental Approval of Manager or Fertitta
Entertainment; or (z) any Material Nevada Governmental Approval of Owner which
is caused, directly or indirectly, by any action or inaction of Manager,
Fertitta Entertainment or their respective Affiliates; provided, however,
Manager shall have the lesser of (1) one hundred eighty (180) days from the
commencement of such action, (2) such other time period as may be granted by the
applicable Gaming Authority and (3) such time period required by Owner (as
reasonably determined based upon the advice of outside legal counsel) to avoid
the denial, revocation or suspension of any Nevada Gaming License or Material
Nevada Governmental Approval held by Owner, as applicable, to cure any event
giving rise to the commencement of such action described in clause (ii) hereof.
(c)    Manager shall have failed to remedy a Material Default on the part of
Manager within thirty (30) days after notice thereof given by Owner; provided,
however, if (i) the Material Default is not susceptible of cure within such
thirty (30) day period; (ii) the default cannot be cured solely by the payment
of a sum of money; and (iii) the default would not expose Owner to an imminent
and material risk of criminal liability or of material damage to its business
reputation, the thirty (30) day cure period shall be extended for up to an
additional ninety (90) days (for an aggregate cure period of up to one hundred
twenty (120) days if Manager commences to cure the default within such thirty
(30) day period and thereafter proceeds with reasonable diligence to complete
such cure);
(d)    Manager engages in an act or omission that constitutes Manager’s Gross
Negligence or Willful Misconduct and such action or omission has a material
adverse effect on the Property or Owner;
(e)    Intentionally Omitted;
(f)    Manager fails to disburse any amounts, subject to the restrictions set
forth in the Loan Documents, as provided for in this Agreement within ten (10)
Business Days following the date on which written notice of such failure has
been delivered by Manager by Owner; or
(g)    If Fertitta Entertainment commits a monetary default pursuant to the
terms and conditions of the Guaranty and/or Fertitta Entertainment breaches any
of the material representations and warranties set forth therein and such
monetary default or breach continues beyond all applicable grace periods set
forth therein.
14.2    Termination Rights of Manager. In addition to Manager’s rights to
terminate this Agreement as otherwise expressly set forth in this Agreement,
including under Sections 13.1(b) and 13.2(a), Manager shall have the right to
terminate this Agreement without penalty upon not fewer than thirty (30) days’
prior written notice (subject to Manager’s obligation to provide the Transition
Services, provided Manager's obligation to provide Transition Services is
subject to Manager being paid the Base Management Fee, Reimbursable Expenses
and/or other sums payable or owed to Manager (expressly excluding the Incentive
Management Fee), on a current

(58)

--------------------------------------------------------------------------------




basis, under this Agreement and in accordance with the provisions of Schedule
“4” but in all cases subject to any subordination agreement entered into by
Manager) if any of the following occur:
(a)     Owner fails to make any payment of Management Fees or Reimbursable
Expenses or other amounts due and owing to Manager (unless such payment shall be
the subject of a bona fide dispute, with that portion of such fees which are not
subject to a bona fide dispute being paid when due) within ten (10) Business
Days following written notice thereof given by Manager;
(b)    The institution by (i) Owner or its direct or indirect Subsidiaries,
other than the Owner Unrelated Subsidiaries; or (ii) the Owner-Related
Affiliates, of proceedings of any nature under any law or statute of any
jurisdiction as now existing or hereafter amended or becoming effective, for the
relief of debtors wherein such Person is seeking relief as debtor on account of
its insolvency, which proceedings are not discharged or dismissed within a
period of sixty (60) days after the institution thereof;
(c)    The denial, revocation, suspension or non-renewal of Owner’s Nevada
Gaming License, or any other material licenses of Owner related to the Property,
the denial, revocation, suspension or non-renewal of which would have a material
adverse affect on Manager or the Property except to the extent caused, directly
or indirectly, by any action or inaction of Manager, Fertitta Entertainment or
their respective Affiliates; or
(d)    Owner shall have failed to remedy a Material Default on the part of Owner
within thirty (30) days after written notice thereof given by Manager; provided,
however, if (i) the Material Default is not susceptible of cure within such
thirty (30) day period; (ii) the default cannot be cured solely by the payment
of a sum of money; and (iii) the default would not expose Manager to an imminent
and material risk of criminal liability or of material damage to its business
reputation, the thirty (30) day cure period shall be extended for up to an
additional ninety (90) days (for an aggregate cure period of up to one hundred
twenty (120) days if Owner commences to cure the default within such thirty (30)
day period and thereafter proceeds with reasonable diligence to complete such
cure).
14.3    Termination Notice.
(a)    Notwithstanding anything to the contrary contained herein, if either
Owner or Manager elects to terminate this Agreement (as applicable, the
“Terminating Party”) in accordance with its rights under Section 14.1 or Section
14.2 above, respectively, it shall give the other Party notice of its desire to
terminate this Agreement (a “Termination Notice”) within ninety (90) days after
such Terminating Party has actual knowledge of the events giving rise to the
right to terminate this Agreement. If the Terminating Party does not give such
written notice to the other Party within such ninety (90) day period, then
except as required under applicable Gaming Laws or by the Gaming Authorities,
such Terminating Party shall not have a right to terminate this Agreement based
on the grounds for which it had such actual knowledge; provided, however, that
nothing herein shall prevent the Terminating Party from terminating this
Agreement if it subsequently has actual knowledge of further ground(s) for
termination.

(59)

--------------------------------------------------------------------------------




(b)    Owner’s right to terminate this Agreement under Sections 3.2 and 13.2(a)
shall be Owner’s sole remedy and shall not be subject to any claim by Owner for
damages, other penalty or liability of Owner or the obligation to pay any
termination fee, penalty, fee or other consideration in connection therewith
other than the payment of all unpaid amounts in accordance with Section 14.4.
(c)    Manager’s right to terminate this Agreement under Sections 13.1(a)(ii)
and 13.2(a) shall be Manager’s sole remedy and shall not be subject to any claim
by Manager for damages, other penalty or liability of Manager in connection
therewith other than the payment of all unpaid amounts in accordance with
Section 14.4.
(d)    Notwithstanding anything to the contrary set forth in this Agreement, (i)
in the case of Owner, if Manager breaches Section 14.1(a) through (g); and (ii)
in the case of Manager, if Owner breaches Sections 14.2(a) through (d) (each an
“Event of Default”), neither the right of termination nor the right to sue for
damages nor any other remedy available to Owner or Manager, as applicable,
hereunder shall be exclusive of any other remedy given hereunder or now or
hereafter existing at law and/or in equity. In avoidance of doubt, in the event
that either Party commits an Event of Default and, as a result, a claim is made
by a third party against the other Party, the Party against whom such claim is
made may include in its damage claim against the Party that committed such
breach or default any and all attorneys’ and other fees and costs and all
amounts paid to such third party and other damages suffered thereby. Except as
expressly stated otherwise, this Agreement shall terminate upon the date
specified in the applicable Termination Notice, which date shall not be less
than thirty (30) days (or such shorter time as may be required to avoid an
adverse impact on the Terminating Party (e.g., fraud, misappropriation, etc.)
and/or any Nevada Gaming Licenses held by such Terminating Party) nor more than
one hundred twenty (120) days after such Termination Notice is delivered.
(e)    No dispute regarding either Party’s right to terminate this Agreement
under this Article XIV shall be submitted to the dispute resolution process
pursuant to Section 17.16 hereof.
14.4    Events on Termination. If this Agreement is terminated, expired, or is
deemed to have been terminated pursuant to the provisions hereof, the following
provisions shall apply:
(a)    Manager shall render a final accounting within sixty (60) days after the
end of the month of termination, regardless of the reason for such termination,
which final accounting shall set forth any amounts due and payable to either
Party hereunder. If Owner objects to all or any matter set forth in the final
accounting (i) Owner shall pay the amount which is not in dispute Owner and the
remaining disputed amount shall be placed by Owner into escrow; and (ii) the
Parties shall work in good faith to resolve such dispute, failing which either
Party may submit the matter to arbitration in accordance with Section 17.16 for
the determination of such disputed amounts. Upon the resolution of such dispute,
the proceeds in escrow shall be paid to the prevailing party. Manager shall
again render a final accounting in accordance with this Section 14.4(a) within
sixty (60) days of the end of any Transition Period

(60)

--------------------------------------------------------------------------------




that may occur in accordance with this Agreement (which, for avoidance of doubt,
may be disputed by Owner as provided in the immediately preceding sentence);
(b)    except as may be set forth in any subordination agreement with a holder
of a Mortgage, all amounts due and owing between the Parties under this
Agreement accrued to the Termination shall become due and payable (including any
accrued, unfunded or underfunded liabilities under any pension plans,
disability, worker compensation or other benefit plans benefiting the Employees
and any unpaid Management Fees and other charges and reimbursements due Manager
hereunder) within ten (10) Business Days following receipt of the final
accounting described in Section 14.4(a);
(c)    Manager shall transfer to Owner all of Owner’s books and records which
are in the custody and control of Manager, so as to ensure the orderly
continuance of the operation of the Property, but such books and records shall
thereafter be available to Manager as reasonably necessary to perform the
Transition Services, as applicable, and otherwise at all reasonable times, upon
reasonable notice, for inspection, audit, examination and transcription for a
period of three (3) years;
(d)    Manager shall, to the extent permitted by applicable laws, and at the end
of any Transition Period, assign and transfer to Owner Manager’s right, title
and interest (if any) in and to all liquor, restaurant and other licenses and
permits (if any) used by Manager in the operation of the Property, and shall
cooperate with Owner, at the sole cost of Owner, in obtaining all consents
necessary therefor;
(e)    Manager shall peaceably and quietly surrender and deliver up to Owner
possession of the Property in accordance with its obligations contained herein,
with the specific intent to effectuate a smooth transition of management of the
Property to Owner or a third party so as to minimize any potential disturbance
of customers and guests, and in connection with the foregoing, if requested by
Owner in writing, Manager shall, in consideration for the fees set forth in
Schedule “4” (subject to the restrictions set forth in Schedule “4”), provide
the Transition Services for the duration of the Transition Period;
(f)    upon the Termination of this Agreement in connection and upon payment to
Manager of all amounts due and owing to Manager hereunder, all remaining amounts
in the Property’s accounts shall be transferred to Owner at the end of any
Transition Period; and
(g)    In consideration for the fees set forth in Schedule “4” (subject to the
restrictions set forth in Schedule “4”), Manager shall provide the holder of any
Mortgage with assistance similar to the obligations set forth in this Section
14.4 to the extent requested by such holder (including, without limitation, the
Transition Services), provided that such assistance shall not materially
increase Manager’s obligations under this Section 14.4 or Manager’s potential
liability as result of the actions contemplated under this Section 14.4.
This Section 14.4 shall survive the expiration or Termination of this Agreement.

(61)

--------------------------------------------------------------------------------




ARTICLE XV

15.1    Mortgages. Owner shall have the right to grant, either in connection
with original financing and/or renewals, replacements, refinancings and
extensions thereof, a Mortgage encumbering all of the assets that comprise the
Property (any part thereof or any interest therein) and, in furtherance thereof,
to assign to any mortgagee (as collateral security for any loan or other
extension of credit secured by a Mortgage) and/or all of Owner’s right, title,
and interest in and to this Agreement. Manager’s interests hereunder (and all
Management Fees and/or the Termination Fee) shall be subordinate to any Mortgage
placed on the Property by Owner pursuant to any Loan Documents and to any and
all advances made or to be made thereunder, to the interest thereon and all
other amounts owing in respect thereof or thereunder, all renewals,
replacements, refinancings and extensions thereof. The provisions of this
Section 15.1 shall be self-operative and shall not require the execution of any
further documentation; provided, however, Manager shall upon the request of such
holder of such Mortgage, subordinate its rights under this Agreement, including
its rights to be paid the Management Fees and the Termination Fee and its rights
under Sections 13.1 and 13.2 with respect to a casualty or condemnation (but
expressly excluding Manager’s rights under Section 13.4 in connection
therewith), respectively, to such Mortgage, and shall deliver a subordination
and attornment agreement to each holder of a Mortgage satisfactory to such
holder of a Mortgage. For avoidance of doubt, Manager shall not be required to
return or reimburse Owner or any holder of a Mortgage for all or any portion of
the Management Fees and/or Reimbursable Expenses paid to and received by Manager
pursuant to and in accordance with the terms of this Agreement and not otherwise
prohibited to be paid by the terms of any subordination agreement; provided,
however, that Manager shall not accept any payments of the Management Fees or
Termination Fees in advance of being earned or, in the case of Reimbursable
Expenses, actually incurred; provided, further, that if any Management Fees
and/or Reimbursable Expenses due and owing to Manager are withheld pursuant to
the terms of any Mortgage, the Base Management Fees and/or Reimbursable Expenses
due and owing, but expressly excluding any Incentive Management Fees, shall
accrue to the benefit of Manager (but may remain unpaid) and Manager’s sole
recourse for any non-payment of the Base Management Fee and/or any Reimbursable
Expenses shall be as provided under Section 14.2(a) (including, without
limitation, the right to terminate this Agreement as provided therein and seek
remedies against Owner in accordance with Section 14.3). Subject to the terms
and provisions hereof, Manager shall use commercially reasonable efforts to
cooperate with Owner and any current or prospective holder of a Mortgage, and
shall execute and deliver such commercially reasonable documents as may be
required by any such holder of a Mortgage, including, without limitation, a cash
management agreement and a collateral assignment of Owner’s rights under this
Agreement and under all contracts and permits relating to the Property to the
holder of a Mortgage. In addition, such subordination and attornment agreement
shall provide such holder of such Mortgage with a separate right to terminate
this Agreement, without fee or penalty, upon the occurrence of (i) a foreclosure
or deed-in-lieu of foreclosure of the Property; (ii) in the event Owner becomes
Bankrupt; and/or (iii) pursuant to any right Owner would have otherwise had
under the terms of this Agreement. Owner shall pay the reasonable out-of-pocket
costs and

(62)

--------------------------------------------------------------------------------




expenses of Manager and Manager’s counsel pertaining to the negotiation,
execution and delivery of any agreements to be entered into by Manager in
connection with any Mortgage.
15.2    Intentionally Omitted.Assignment by Owner. Owner, without the consent of
Manager, shall have the right to transfer its interests in this Agreement or any
ownership interests in Owner to any Party whatsoever as determined by Owner in
its sole and absolute discretion.
15.4    Assignment by Manager. Manager shall not assign or in any manner sell,
Transfer, encumber or pledge as security for any indebtedness (or other
obligation) any of its rights and interests as Manager hereunder to any Person
whatsoever without the prior written consent of Owner (which approval may be
granted or withheld in Owner’s sole and absolute discretion), provided that
Manager may make any direct or indirect Transfer of ownership or other
beneficial interests in Manager so long as such Transfer does not constitute a
breach of the Fertitta Manager Control Requirements or violate applicable Gaming
Laws or the terms of any Nevada Gaming License. Notwithstanding the generality
of the foregoing:
(a)    Manager may request in connection with an organizational restructuring of
Manager that Owner consent to an assignment and assumption of this Agreement by
the successor to Manager’s business, and Owner’s consent shall not be
unreasonably withheld; provided that (i) assignment and assumption documentation
reasonably satisfactory to Owner is completed by Manager and the successor to
Manager’s business; (ii) such successor obtains and maintains a Nevada Gaming
License and the other material licenses of Manager set forth herein that are
required for the operation of the Property; (iii) the Fertitta Manager Control
Requirements shall be and continue to be satisfied by the successor to Manager’s
business; and (iv) Fertitta Entertainment shall remain liable under this
Agreement and the Guaranty; and
(b)    Manager shall have no right to encumber and pledge, as security for any
loan or other indebtedness (or obligation) incurred by Manager and/or its
Affiliates, Manager’s interest in the Management Fees and any other proceeds of
Manager and its Affiliates under this Agreement without the prior written
approval of Owner (which approval may be granted or withheld in Owner’s sole and
absolute discretion); provided, however, Manager shall have the right to
collaterally assign up to fifty percent (50%) of its interest in the Management
Fees without Owner’s approval.
15.5    Binding Effect. Subject to the restrictions on assignment set forth
elsewhere in this Agreement, this Agreement shall be binding upon and inure to
the benefit of Owner and its successors and assigns, and shall be binding upon
and inure to the benefit of Manager and its successors and assigns.
15.6    Public Offering. Neither any Transfer of publicly traded stock nor any
public offering of equity ownership interests (whether partnership interest,
corporate stock, shares or otherwise) in Owner or by its parent company, or
other owner of Owner, or entity that itself or through its ownership of legal or
beneficial interests in one or more other entities holds legal or beneficial
interests or voting power in such an owner shall be deemed to be a Transfer
under this Article XV.

(63)

--------------------------------------------------------------------------------




  
15.7    Manager Cooperation. In addition to the Transition Services, Manager
shall reasonably cooperate with Owner and any prospective purchaser, lessee,
holder of a Mortgage or other lender in connection with any proposed Transfer,
lease or financing of or relating to the Property but shall not be required to
release any information that is confidential or proprietary to Manager or its
Affiliates unless such prospective purchaser, lessee or mortgagee or other
lender executes a commercially reasonable confidentiality agreement upon terms
and conditions acceptable to each party thereto. Owner shall reimburse Manager
for any associated out of pocket expenses (including reasonable attorneys’ fees)
actually and reasonably incurred by Manager in connection therewith.

ARTICLE XVI
REPRESENTATIONS AND WARRANTIES
16.1    Representations and Warranties. As of the Effective Date, Owner and
Manager, hereby make each of the representations and warranties applicable to
Owner or Manager as set forth in this Article XVI, and such representations and
warranties shall survive the execution of this Agreement, and be for the benefit
of Owner and Manager:
(a)    Due Incorporation or Formation; Authorization of Agreement. Such Person
is a limited liability company, it is duly organized or duly formed, validly
existing, and in good standing under the laws of the jurisdiction of its
organization or formation and has the corporate, limited liability company, or
partnership power and authority to own its property and carry on its business as
owned and carried on at the date hereof and as contemplated hereby. Such Person
is duly licensed or qualified to do business and in good standing in each of the
jurisdictions in which the failure to be so licensed or qualified would have a
material adverse effect on its financial condition or its ability to perform its
obligations hereunder. Such Person has the limited liability company power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and the execution, delivery, and performance of this Agreement has
been duly authorized by all necessary limited liability company action. This
Agreement constitutes the legal, valid, and binding obligation of such Person
enforceable in accordance with its respective terms (except as enforceability
may be limited by applicable bankruptcy, insolvency or other similar laws
affecting creditor’s rights generally, and except that the availability of
equitable remedies is subject to judicial discretion).
(b)    No Conflict With Restrictions; No Default. Neither the execution,
delivery, and performance of this Agreement nor the consummation by such Person
of the transactions contemplated hereby (i) will conflict with, violate, or
result in a breach of any of the terms, conditions, or provisions of any law,
regulation, order, writ, injunction, decree, determination, or award of any
court, any governmental department, board, agency, or instrumentality, domestic
or foreign, or any arbitrator, applicable to such Person; (ii) will conflict
with, violate, result in a breach of, or constitute a default under any of the
terms, conditions, or provisions of the articles of organization or operating
agreement of such Person or of any material agreement or instrument to which
such Person is a party or by which such Person is or may be bound or to which
any of its material properties or assets is subject; (iii) will conflict with,
violate, result in a breach of, constitute a default under (whether with notice
or lapse of

(64)

--------------------------------------------------------------------------------




time or both), accelerate or permit the acceleration of the performance required
by, give to others any material interests or rights, or require any consent,
authorization, or approval under any indenture, Mortgage, lease agreement, or
instrument to which such Person is a party or by which such Person is or may be
bound; or (iv) will result in the creation or imposition of any lien upon any of
the material properties or assets of such Person.
(c)    Governmental Authorizations. Any registration, declaration or filing with
or consent, approval, license, permit or other authorization or order by, any
Governmental Authority, domestic or foreign, that is required in connection with
the valid execution, delivery, acceptance, and performance by such Person under
this Agreement or the consummation by such Person of any transaction
contemplated hereby has been completed, made, or obtained on or before the
Effective Date, except as set forth in this Agreement.
(d)    No Broker. Such Person has not sought the services of a broker or agent
in this transaction, and neither has employed nor authorized any persons to act
in that capacity.
(e)    Litigation. Except for the pending bankruptcy cases of Station Casinos,
Inc., and its affiliated debtors, to such Person’s actual knowledge, there is no
litigation or proceeding pending or threatened against such Person or any
Affiliate of such Person that could adversely affect the validity of this
Agreement or the ability of such Person to comply with the obligations under
this Agreement.
(f)    Specially Designated National or Blocked Person. To such Person’s actual
knowledge: (i) neither it (including its directors and officers), nor any of its
Affiliates, subsidiaries, respective shareholders, beneficial owners of non
publicly traded shareholders or, to such Person’s knowledge, the funding sources
for any of the foregoing is a Specially Designated National or Blocked Person;
(ii) neither it nor any of its Affiliates, subsidiaries, respective
shareholders, or beneficial owners of non publicly traded shareholders is
directly or indirectly owned or controlled by the government of any country that
is subject to an embargo or economic or trade sanctions by the United States
government; (iii) neither it nor any of its Affiliates, subsidiaries, respective
shareholders, or beneficial owners of non publicly traded shareholders is acting
on behalf of a government of any country that is subject to such an embargo; and
(iv) neither it nor any of its Affiliates, subsidiaries, respective
shareholders, or beneficial owners of non publicly traded shareholders is
involved in business arrangements or otherwise engaged in transactions with
countries subject to economic or trade sanctions imposed by the United States
government. From and after the Effective Date, such Person shall notify the
other Party in writing immediately upon the occurrence of any event which would
render the foregoing representations and warranties of this Section 16.1(f)
incorrect; provided that, notwithstanding such Person’s obligations herein, it’s
inadvertent or unintentional failure to disclose such information shall not be a
breach of this Section 16.1(f).
ARTICLE XVII
MISCELLANEOUS
17.1    Right to Make Agreement. Each Party warrants, with respect to itself,
that neither the execution of this Agreement nor the performance of the
obligations contemplated hereby

(65)

--------------------------------------------------------------------------------




shall violate any provision of law or any judgment, writ, injunction, order or
decree of any court or governmental authority having jurisdiction over it;
result in or constitute a breach or default under any indenture, contract, other
commitment or restriction to which it is a party or by which it is bound; or
require any consent, vote or approval which has not been obtained. Each Party
covenants that it has and will continue to have throughout the Term and any
extensions thereof, the full right to enter into this Agreement and perform its
obligations hereunder.
17.2    Actions by Manager; Owner Representative.
(a)    Where by a provision of this Agreement an approval, consent or agreement
of a Party (individually or collectively, an “Approval”) is required, the
request for such Approval shall be in writing, shall be accompanied by
reasonable detail if the circumstances require and shall refer to the Section
pursuant to which such approval is requested, and, unless a different time
period in which to respond is expressly provided, (i) the Party whose Approval
is requested shall, within five (5) calendar days after receipt of a request for
approval, notify the requesting Party in writing either that it grants or that
it withholds its Approval, setting forth in reasonable detail its reasons for
withholding its approval; (ii) if the notification referred to in clause (i) is
not given within the applicable period of time, the Party whose Approval is
requested shall be deemed to have disapproved the proposed request as submitted;
and (iii) a dispute as to whether or not an Approval has been unreasonably
withheld shall be resolved by arbitration as provided in Section 17.16.
(b)    Manager has received a copy of the limited liability company agreement
and other governing documents of Station Casinos LLC (the “Equity Holders
Agreement”) and hereby acknowledges that the same contain provisions requiring
the approval of applicable thresholds of the direct and/or indirect equity
holders of Owner for certain actions specified therein (each a “Material Item”).
Without limiting any restrictions on Manager’s authority set forth herein,
Manager agrees that it will use commercially reasonable efforts to avoid taking
any action pursuant to this Agreement which is the subject of a Material Item
unless it receives evidence in writing from Owner that the appropriate approvals
of the direct and/or indirect equity holders of Owner have been obtained.
(c)    Notwithstanding Section 17.2(a), all of the rights and remedies of Owner
under this Agreement, including, without limitation, the right of Owner to
consent to certain matters as described more fully herein, shall be exercised on
behalf of Owner by a representative(s) of Owner as appointed, from time to time,
by Owner (the “Owner Representative”) and designated to Manager in writing by
Owner. Simultaneously with the execution of this Agreement, Owner shall notify
Manager in writing of the identity of the initial Owner Representative. The
Owner Representative shall be responsible for the internal audit, monitoring and
administration of this Agreement on behalf of Owner, including, without
limitation, monitoring of Corporate Overhead and Expenses and the corresponding
allocation procedures set forth in the Manager Allocation Agreement. In
connection therewith, Manager shall use its commercially reasonable efforts to
assist and cooperate with the Owner Representative and provide the Owner
Representative with reasonable access to (i) the Property; (ii) the executive
officers of Manager; and (iii) the books and records and any other information

(66)

--------------------------------------------------------------------------------




or data pertaining to the Property in accordance with Section 9.2 as may be
reasonably requested by the Owner Representative. Manager may conclusively rely
on, and shall be protected from acting or refraining from acting on, any
instruction or direction of the Owner Representative. In the event that Manager
disagrees with any determination made by the Owner Representative, such matter
shall be submitted to the board of directors of Owner and determined in
accordance with the provisions of the Equity Holders Agreement.
17.3    No Lease, Partnership, Joint Venture or Agency Relationship. Manager and
Owner are independent contractors. Nothing contained in this Agreement shall be
construed to be or create a lease, partnership, agency or joint venture between
Owner, its successors or assigns, on the one part, and Manager, its successors
and assigns, on the other part. Notwithstanding the terms and conditions of this
Agreement, nothing in this Agreement, nor the actions of the Parties pursuant to
the provisions of this Agreement, shall, directly or indirectly, expressly or
impliedly, create, establish or impose any principal agent relationship between
Owner, its successors or assigns, as principal, and Manager, its successors or
assigns, as agent, nor create, establish or impose any fiduciary duty under the
laws governing principal agent relationships or otherwise; provided, however,
that Manager shall be a limited agent for purposes of executing documents on
Owner’s behalf to the extent expressly permitted under this Agreement.
17.4    Applicable Law. This Agreement shall be construed and interpreted under
and shall be governed by the laws of the State of New York without regard to
such jurisdiction’s principals of conflicts of law.
17.5    Construction of Agreement. The Article and Section headings used in this
Agreement are for reference purposes only, and are not intended to be used in
construing this Agreement. The Exhibits and Schedules attached hereto are
incorporated herein by reference and expressly made a part of this Agreement for
all purposes. References to any Exhibit or Schedule in this Agreement shall be
deemed to include this reference and incorporation. As used in this Agreement,
the masculine gender shall include the feminine and neuter, and singular number
shall include the plural, and vice versa. Each Party hereto acknowledges,
represents and warrants that (i) each Party hereto is of equal bargaining
strength; (ii) each such Party has actively participated in the drafting,
preparation and negotiation of this Agreement; (iii) each such Party hereto and
such Party’s independent counsel have reviewed this Agreement; and (iv) any rule
of construction to the effect that ambiguities are to be resolved against the
drafting Party shall not apply in the interpretation of this Agreement, any
portion hereof, any amendments hereto, or any Exhibits or Schedules attached
hereto. Unless otherwise specified in this Agreement, references to any number
of days set forth in this Agreement shall refer to calendar days.
17.6    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered or sent, as the case may
be, by any of the following methods: (i) personal delivery; (ii) overnight
commercial carrier or delivery service; (iii) registered or certified mail (with
postage prepaid and return receipt requested); (iv) facsimile; or (v) e-mail.
Any such notice or other communication shall be deemed received

(67)

--------------------------------------------------------------------------------




and effective upon the earlier of (A) if personally delivered, the date of
delivery to the address of the Party to receive such notice; (B) if delivered by
overnight commercial carrier or delivery service, one (1) Business day following
the receipt of such communication by such carrier or service from the sender, as
shown on the sender’s delivery invoice from such carrier or service, as the case
may be; (C) if mailed, three (3) Business Days after being deposited in the
United States mail, postage prepaid, return receipt requested; (D)  if given by
facsimile, when sent; or (E) if given by e-mail, when sent. Any notice or other
communication sent by facsimile or e-mail must be confirmed within forty-eight
(48) hours by letter mailed or delivered in accordance with the foregoing. Any
reference herein to the date of receipt, delivery or giving, as the case may be,
of any notice or other communication shall refer to the date such communication
becomes effective under the terms of this Section 17.6. Rejection or other
refusal to accept, or the inability to deliver because of a changed address of
which no notice was given, shall be deemed to constitute receipt of the notice
or other communication sent. The addresses for giving notice are as follows:
If to Owner, to:
c/o Station Casinos LLC
1505 S. Pavilion Center Drive
Las Vegas, Nevada 89135
Attn: Thomas M. Friel
Fax No.: (702) 495-4245
E-mail: tom.friel@stationcasinos.com

with a copy to:
German American Capital Corporation
60 Wall Street, 10th Fl.
New York, New York 10005
Attn: Robert W. Pettinato, Jr.
Fax No.: (212) 797-4489
E-mail: robert.pettinato@db.com

and to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attn: Charles E. Schrank
Fax No.: (312) 853-7036
E-mail: cschrank@sidley.com

and to:
Paul, Hastings, Janofsky & Walker LLP
515 S. Flower Street, 25th Fl.
Los Angeles, California 90071
Attn: Rick S. Kirkbride
Fax No.: (213) 996-3261
E-mail: rickkirkbride@paulhastings.com


(68)

--------------------------------------------------------------------------------




and to:
JP Morgan Chase, N.A.
383 Madison Avenue, 31st Fl.
New York, New York 10179
Attn: Scott Dauer
Fax No.: (917) 463-0946
E-mail: Scott.Dauer@jpmorgan.com

and to:
Cadwalader, Wickersham & Taft
700 Sixth Street, N.W.
Washington, DC 20001
Attn: Peter M. Dodson
Fax No.: (202) 862-2400
E-mail: peter.dodson@cwt.com

If to Manager, to:
FE Landco Management LLC
c/o Fertitta Entertainment LLC
10801 W. Charleston Blvd.
Suite 600
Las Vegas, Nevada 89135
Attn: Frank J. Fertitta, III
Fax No.: (702) 362-5889
E-mail: ffertitta@fertitta.com

with a copy to:
Fertitta Entertainment LLC
10801 W. Charleston Blvd.
Suite 600
Las Vegas, Nevada 89135
Attn: Marc J. Falcone
Fax No.: (702) 362-5889
E-mail: mfalcone@fertitta.com

and to:
Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa St., 30th Fl.
Los Angeles, California 90017
Attn: Peter Benudiz
Fax No.: (213) 892-4714
E-mail: pbenudiz@milbank.com

Additionally, Owner may, from time to time, designate in writing additional
officers or employees of Owner (including the Owner Representative) or the
members of Owner, who shall be entitled to receive copies of all notices
delivered by Manager pursuant to this Agreement.
17.7    Waiver of Covenants, Conditions or Remedies. The waiver by one Party of
the performance of any covenant, condition or promise under this Agreement shall
not invalidate this Agreement, nor shall it be considered a waiver by it of any
other covenant, condition or promise under this Agreement. The waiver by either
or both Parties of the time for performing any act

(69)

--------------------------------------------------------------------------------




under this Agreement shall not constitute a waiver of the time for performing
any other act or an identical act required to be performed at a later time. The
exercise of any remedy provided in this Agreement shall not be a waiver of any
consistent remedy provided by law, and the provision in this Agreement for any
remedy shall not exclude other consistent remedies unless they are expressly
excluded.
17.8    Severability. If any provision of this Agreement or application to any
Party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such Person or
circumstances, other than as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision shall be valid
and shall be enforced to the fullest extent permitted by law.
17.9    Financial Projections. Financial projections, budgets or similar
forecasts as may have been prepared or in the future are prepared by Manager or
its Affiliates do not take into account, nor make provisions for, any rise or
decline in local or general economic conditions or other factors beyond the
control of Manager. Manager and its Affiliates cannot and do not warrant or
guaranty in any way said financial projections, budgets or other forecasts;
provided, however, Manager shall utilize its expertise and professional judgment
in preparing the same. Owner hereby acknowledges that in entering into this
Agreement, Owner has not relied on any projection of earnings, statements as to
the possibility of future success, or other similar information which may have
been prepared by Manager or its Affiliates. Owner further understands and
acknowledges that no guaranty is made or implied by Manager or its Affiliates as
to the cost, or the future financial success or profitability, of the Property.
17.10    Obligations of Manager to Owner. Subject to the approval rights vested
in Owner and/or Owner’s board of directors, and in consideration for, and as an
inducement to Owner entering into this Agreement, at Owner’s sole cost and
expense (which for avoidance of doubt, shall not be an Operating Cost) but for
no additional consideration except for the Management Fees payable hereunder,
Manager on behalf of itself and its Affiliates (including, without limitation,
Fertitta Entertainment), hereby covenants and agrees to use its diligent and
commercially reasonable efforts to manage the corporate business and affairs of
Owner and the Owner-Related Affiliates. In furtherance thereof, Manager is
hereby delegated the following actions:
(a)    advise Owner’s board or directors with respect to the existing and future
capital structure evidenced by the Loan Documents and any subsequent financing
and/or refinancing of Owner and/or any Owner-Related Affiliates including,
without limitation, to identify new equity sources and recommending
modifications, amendments and/or alternative financing opportunities;
(b)    subject to the terms and conditions of this Agreement, implement all
decisions and resolutions approved by Owner’s board of directors;
(c)    cause to be prepared and filed all required federal, state and local
income tax returns and related documentation for Owner and the Owner-Related
Affiliates;

(70)

--------------------------------------------------------------------------------




 
(d)    maintain copies of the federal, state and local income tax or information
returns and reports, if any, for the six (6) most recent taxable years of Owner
and the Owner-Related Affiliates;
(e)    use commercially reasonable efforts to cause to be sent to each member of
Owner and the Owner-Related Affiliates (within one hundred twenty (120) days
after the end of each Fiscal Year or at such later time as is necessary taking
into account Manager’s receipt of information), a copy of Schedule K-1 (or any
successor form) indicating such member’s share of income in Owner and the
applicable Owner-Related Affiliate, and any other information reasonably
requested by Owner in connection therewith;
(f)    recommend to Owner and the Owner-Related Affiliates, all applicable
elections, determinations and other decisions under the Internal Revenue Code of
1986, as amended, from time to time, and under applicable state and local tax
law, including the positions to be taken on the federal, state and local
information returns of Owner and the Owner-Related Affiliates, as applicable,
provided such elections, determinations and other decisions are consistent with
the allocation provisions contained in Owner’s organizational documents and are
reasonably intended to legitimately reduce the taxable income of Owner and the
Owner-Related Affiliates, as applicable, and thus the taxable income allocable
to all members thereto, for the Fiscal Years in question;
(g)    maintain the corporate existence of Owner and the Owner-Related
Affiliates;
(h)    schedule and manage shareholder meetings for each of Owner and the
Owner-Related Affiliates;
(i)    maintain copies of Owner’s organizational documents;
(j)    cause to be prepared and maintained all books and records and financial
statements as required under Section 8.1 and/or as otherwise required under the
Loan Documents;
(k)    prepare and submit to Owner for Owner’s approval, any and all filings as
required under the Securities Act of 1933 and/or the Securities Exchange Act of
1934 and/or any other requirements of the United States Securities and Exchange
Commission or any other Federal or state agency regulating the sale,
registration or other handling of securities (including, without limitation, any
notices required under the Sarbanes–Oxley Act of 2002), as requested by the
board of directors of Owner and the Owner-Related Affiliates, as applicable;
(l)    prepare and submit to Owner for Owner’s approval, any and all filings as
may be required to obtain or maintain any Government Approvals for any Person
with respect to Owner and/or the Owner-Related Affiliates in connection with the
ownership and operation of the Property;

(71)

--------------------------------------------------------------------------------






(m)    recommend and cause to be maintained corporate employee benefit plans and
welfare plans for Owner and the Owner-Related Affiliates;
(n)    maintain or cause to be maintained copies of all material contracts and
agreements of Owner and the Owner-Related Affiliates, including any amendments
thereto, including, without limitation, all Loan Documents;
provided, however, notwithstanding the foregoing, (i) Manager’s obligations
under this Section 17.10 remain subject to all of the terms, conditions and
limitations set forth in this Agreement; (ii) Manager shall not be in breach of
this Section 17.10 if Owner and/or the Owner-Related Affiliates, as applicable,
refuse to reasonably cooperate with Manager and/or otherwise prevent Manager to
comply with this Section 17.10; (iii) Manager and Owner hereby agree that
Manager’s right to implement any decision or recommendation under this Section
17.10 shall expressly remain subject to Owner’s prior written approval; and (iv)
Owner may revoke any one or more of the rights granted to Manager pursuant to
this Section 17.10.
17.11    Counterparts and Execution. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one and the same instrument. The signature page or
any counterpart may be detached therefrom without impairing the legal effect of
the signature thereon so long as such signature page is attached to any other
counterpart of this Agreement identical thereto.
17.12    Entire Agreement. This Agreement, together with the Manager Allocation
Agreement, contains the entire agreement between the Parties and all prior
negotiations and agreements are merged herein. Neither this Agreement nor any
provision hereof may be changed, waived, altered or modified, except by written
instrument signed by the Party against which enforcement of the change, waiver,
discharge or termination is sought. The failure of either Party to enforce at
any time, or for any period of time, any provision of this Agreement shall not
be construed to be a waiver of such provision.
17.13    Interest. Any amount payable to Manager or Owner by the other which has
not been paid when due shall accrue interest at the lesser of: (i) the highest
legal limit in the state in which the Property is located, which limit shall
remain fixed; or (ii) two percent (2%) over the published base rate of interest
charged by Citibank, N.A., New York, New York (or successor thereto), which rate
shall float based on such published base rate, to borrowers on ninety (90) day
unsecured commercial loans, as the same may be changed, from time to time.
17.14    Time of the Essence. Time is of the essence with respect to each of the
material provisions of this Agreement.
17.15    Further Assurances. The Parties agree to execute such further documents
and take such other actions as may be reasonably necessary to implement the
purposes, objectives, terms and provisions of this Agreement.

(72)

--------------------------------------------------------------------------------






17.16    Resolution of Disputes.
(a)    General. Except as otherwise prohibited in this Agreement, if any
dispute, controversy, claim or disagreement arising out of or relating to this
Agreement (collectively, “Disputes”), the Parties shall use all reasonable
endeavors to resolve the matter amicably. If one Party gives the other written
notice that a Dispute exists and the Parties are unable to resolve the Dispute
within thirty (30) days of service of notice, the such Dispute shall be referred
to the American Arbitration Association for binding arbitration under the then
existing Commercial Arbitration Rules of the American Arbitration Association
pursuant to and in accordance with Section 17.16(b). Without prejudice to a
Party’s rights under Section 17.16(b), neither Party shall resort to arbitration
against the other under this Agreement until thirty (30) days after the
referral. This shall not affect a Party’s right, where appropriate, to
immediately seek equitable relief in an appropriate federal or state court which
relief may consist of a temporary restraining order, preliminary injunction, an
order compelling specific performance or similar order enforcing the obligations
under this Agreement. The Parties expressly waive any right or entitlement they
may otherwise have to a jury trial in the event such action is filed.
(b)    Arbitration.
(1)    The Parties agree that, except those Disputes which are expressly
required to be resolved by an Industry Consultant pursuant to Section 17.16(c)
and those matters expressly excluded from arbitration pursuant to the terms and
conditions of this Agreement (e.g., Annual Plan and Operating Budget Disputes
and/or Disputes over a Party’s right to terminate this Agreement), all other
Disputes with respect to this Agreement or any other agreement between Owner and
Manager shall be resolved by arbitration administered by the American
Arbitration Association as provided in this Section 17.16(b) and the then
existing Commercial Arbitration Rules of the American Arbitration Association,
except that to the extent the Commercial Arbitration Rules of the American
Arbitration Association are inconsistent with the provisions of this Section
17.16(b), the terms hereof shall control. The arbitration shall be governed by
the United States Federal Arbitration Act and this Section 17.16(b), and
judgment upon the award entered by the arbitrator may be entered in any court
having jurisdiction. Such arbitration shall be conducted by a single arbitrator
be selected in accordance with such rules to conduct the arbitration; provided,
however, that such single arbitrator shall have not fewer than ten (10) years of
experience in the casino/hotel business in the market area where the Property is
located, and shall not be an Affiliate of or a person who has any past, present,
or currently contemplated future business or personal relationship with either
Owner or Manager. The arbitrator shall be instructed to apply the internal laws
of the State of New York (without regard to conflict of laws principles) in
resolving the subject dispute, controversy or claim. The decision of the
arbitrator shall be made within thirty (30) days of the close of the hearing
with respect to the arbitration (or such longer time as may be agreed to, if
necessary, which agreement shall not be unreasonably withheld, conditioned or
delayed) and when such decision is reduced to writing and signed by the
arbitrator shall be final, conclusive and binding upon the Parties hereto, and
may be enforced in any court having jurisdiction. The arbitration shall be held
in New York, New York, and, except for those procedures specifically set forth
in this Section 17.16(b), including, without limitation, the application of the
internal laws of the State of New

(73)

--------------------------------------------------------------------------------




York (without regard to conflict of laws principles), shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association as in effect on the date thereof. The arbitrator shall be directed
to establish (i) a schedule for the conduct of the arbitration which shall yield
a conclusion within one hundred twenty (120) days following the appointment of
the arbitrator and (ii) economic or procedural sanctions (which may include
default judgment) for any Party the arbitrator determines has intentionally
delayed the conduct of the proceedings.
(2)    The arbitrator may consolidate proceedings with respect to any Dispute
under this Agreement with proceedings with respect to any related controversy
under this Agreement. However, except as specifically set forth in the preceding
sentence: (i) arbitration only will be conducted on an individual, not
class-wide, basis; (ii) only Manager (and its Affiliates and their respect
officers, directors, owners, employees, agents and representatives) and Owner
(and its Affiliates and their respect officers, directors, owners, employees,
agents and representatives) may be parties to any arbitration proceeding
described in this Section 17.16; and (iii) no such arbitration proceeding shall
be consolidated with any other arbitration proceeding involving Manager and/or
any other Person. Except in connection with claims by third parties for which a
party is entitled to indemnification pursuant to this Agreement (including
claims where such third party is seeking multiple, exemplary or punitive
damages), the award may not include, and the parties specifically waive any
right to an award of multiple, exemplary or punitive damages.
(3)    During the pendency of the arbitration, the Parties shall share equally
the fees and expenses of the arbitrator. As part of the award, the arbitrator
shall designate the Party whose position is substantially upheld, who shall
recover from the other Party all of its reasonably attorneys’ fees, costs and
expenses, including its share of the fees and costs paid to the arbitrator,
expert witness fees, compensation for in-house counsel, and all other fees and
expenses incurred in connection with the arbitration. The arbitrator may
determine that neither Party’s position was substantially upheld or otherwise
allocate the fees and expenses in accordance with the relative extent to which
either Party’s position was upheld.
(c)    Industry Consultant Determination. All Disputes relating to any of the
(i) Operating Competitive Set; (ii) Comparable Manager Properties; (iii)
Variable Expenses or those matters expressly reserved under Section 8.3(b) for
resolution hereunder; and/or (iv) the Credit Policy shall be resolved according
to this Section 17.16(c). If a Party is entitled to and elects to have an
Industry Consultant designated, it shall notify the other Party in writing and
the Parties shall attempt to designate a mutually acceptable Industry Consultant
within five (5) Business Days of such notice. If the Parties are unable to
select an Industry Consultant, then each of Owner and Manager shall select one
(1) Industry Consultant and the two (2) selected Industry Consultants shall
thereafter meet in good faith within five (5) Business Days and select a third
Industry Consultant in accordance with the qualifications set forth in this
Agreement, in which instance, the decision of the majority of the Industry
Consultants shall be binding. The Industry Consultant(s) shall establish the
procedure for resolving the dispute, including what evidence to consider,
whether to allow written submissions, and whether to hold a hearing, subject to
the following: unless otherwise agreed by the Parties, the Industry
Consultant(s) shall

(74)

--------------------------------------------------------------------------------




hold at least one (1) proceeding at which the Parties present and respond to
evidence, which shall take place on a Business Day not later than fifteen (15)
Business Days, nor earlier than five (5) Business Days, from the date notice of
the dispute is given or as soon thereafter as the Industry Consultant(s) is/are
available. Unless otherwise agreed, all proceedings shall be conducted at the
Property;
(1)    no discovery may be conducted between the Parties;
(2)    no attorneys may appear on behalf of either Party (although either Party
may use attorneys for their own consultation or advice);
(3)    the Industry Consultant shall schedule and conduct all proceedings with
the objective of resolving the dispute as quickly and efficiently as possible;
and
(4)    the Parties shall not engage in any communications with any Industry
Consultants except in response to formal requests by a Industry Consultant or at
proceedings scheduled by a Industry Consultant.
All decisions of the Industry Consultant(s), absent fraud, willful misconduct or
demonstrated conflict of interest, are final and binding on the Parties (without
appeal or review) and are enforceable in any court of competent jurisdiction.
The Parties shall bear their own costs and expenses of the Industry Consultant
resolution proceedings, including each Party’s respective attorneys’ fees and
costs.
17.17    Limitation on Damages. In no event shall either Party be liable for any
consequential, indirect, punitive or special damages relating to its performance
of its duties under this Agreement, excepting only damages caused by such
Party’s willful misconduct or fraud.
17.18    Attorneys’ Fees. If either of the Parties hereto obtains a judgment
against the other Party in connection with a dispute arising under or in
connection with this Agreement (whether in an action or through arbitration),
the prevailing Party shall be entitled to recover its court (or arbitration)
costs, and reasonable attorneys’ fees and disbursements incurred in connection
therewith (including reasonable fees of experts or consultants required in
connection therewith) and in any appeal or enforcement proceeding thereafter, in
addition to all other recoverable costs. Any such attorneys’ fees and other
expenses incurred by a Party in enforcing a judgment in its favor under this
Agreement shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.
17.19    Cooperation with Gaming Authorities.
(a)    This Agreement and all other agreements contemplated herein shall be
executed and performed subject to all required approvals and authorizations, if
any, by all applicable Governmental Authorities, including, without limitation,
any Gaming Authorities. Owner, at its expense, promptly after the date hereof
shall take such commercially reasonable

(75)

--------------------------------------------------------------------------------




actions as may be reasonably required to record, register, provide or file, as
applicable, this Agreement with, or obtain such required approval or
authorization from, the applicable Governmental Authorities as and if required
by law and all related agreements, and permit Owner to make the payments
required to be made to Manager under this Agreement and all related agreements.
Owner and Manager each agree to cooperate with all applicable Gaming Authorities
in connection with the administration of their regulatory jurisdiction over
Owner, Manager and their respective Affiliates, including the provision of such
documents or other information as may be requested by such Gaming Authorities
relating to Owner, Manager or any of their Affiliates or to this Agreement;
provided, however, any cooperation by Owner with respect to any properties owned
and/or operated by Manager and its Affiliates other than the Property shall be
at Manager’s sole cost and expense.
(b)    If any Governmental Authority requires, as a condition of its approval of
the initial effectiveness of this Agreement, directly or indirectly, the
modification of any terms or provisions of this Agreement, the Parties shall use
their diligent, commercially reasonable efforts to comply with such request;
provided, however, that if such requested modification would have a material and
adverse effect to any Party, then such Party shall have the right to terminate
this Agreement by giving written notice to the other Party within thirty (30)
days after receipt of such request for modification, with no liability
whatsoever to the other Party for such termination.
17.20    Confidential Information. Except for those disclosures and/or uses
expressly permitted under this Agreement and the accompanying exhibits hereto
(including, without limitation, Manager’s right to use the Technology Systems at
Other Manager Properties as described herein), Owner and Manager agree that any
confidential, non-public or proprietary information in any form or media
(including oral, written, computerized or electronic) received, shared or made
available by the other Party during the performance of this Agreement, regarding
Manager, on the one hand, and Owner, on the other hand, whether or not marked or
identified as confidential, or similar information provided to a Party by a
third party with an obligation of confidentiality (the “Confidential
Information”), will be treated by the other Party (the “Receiving Party”) in
full confidence and will not be (a) used for any purpose other than to perform
hereunder or (b) disclosed, provided or made available to any other Persons,
other than (x) a Party’s employees and attorneys (and, subject to reasonable
confidentiality agreements to be provided upon request, contractors), on a “need
to know” basis for a Party to perform hereunder or (y) to Owner’s lenders and
other financing sources. “Confidential Information” will not include any
information that (i) is independently developed by a Party without reliance on
Confidential Information; (ii) is acquired by a Party from another legitimate
source; (iii) is disclosed by a disclosing Party to another person without a
further obligation of confidentiality; (iv) becomes generally known to the
industry or public through no fault of the disclosing Party; (v) is required to
be disclosed to enforce a Party’s rights under this Agreement; or (vi) is
required to be disclosed pursuant to any Legal Requirement, provided that any
Receiving Party subject to such Legal Requirement (including interrogatories,
document requests, subpoenas, civil investigative demands or similar processes)
shall promptly notify the other Party and cooperate with any attempt by such
Party to seek a protective order. This provision shall survive the termination
of this Agreement for a period of two (2) years.

(76)

--------------------------------------------------------------------------------




17.21    Estoppel Certificates. Manager and Owner each agree, at any time and,
from time to time, but in no event more often than two (2) times in any rolling
twelve (12) month period, upon not less than ten (10) days’ prior notice by the
requesting party and/or any holder of any Mortgage or any prospective mortgagee,
to provide a statement in writing (i) that attaches a true and correct copy of
this Agreement (as amended, if applicable); (ii) certifying that the attached
copy of the Agreement is unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications); and (iii) stating whether or not to the
knowledge of the signer of such certificate, there exists any default in the
performance of any obligation contained in this Agreement, and if so, specifying
each such default of which the signer may have knowledge, it being intended that
any such statement delivered pursuant hereto may be relied upon by Manager,
Owner, any proposed assignee or transferee of Owner or the holder of any
Mortgage or any prospective mortgagee or purchaser, as the case may be.
17.22    Use of Hazardous Substances. Manager shall take all commercially
reasonable actions necessary to not cause or knowingly permit any hazardous or
toxic substance, material, or waste that is or becomes regulated by any federal,
state, or local governmental entity to be generated, brought onto, used, stored,
released, or disposed of in or about the Property by Manager or its agents,
employees, contractors, or invitees. The preceding sentence will not be
interpreted to prohibit Manager from using limited quantities of standard office
or janitorial supplies containing chemicals as long as such use is in compliance
with Legal Requirements in all material respects.
17.23    Anti-Money Laundering. Manager hereby represents, warrants and
covenants as follows:
(a)    No officer, director or employee of Manager (i) has been convicted or
charged with a felony relating to money laundering or other similar or related
illegal activity; or (ii) is, to the knowledge of Manager, under investigation
by any governmental authority relating to money laundering or other similar or
related illegal activity.
(b)    Manager will comply, and will cause the Property to comply, in all
material respects with the U.S. Bank Secrecy Act, as amended, the U.S. Money
Laundering Control Act of 1986, as amended, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, as amended, all similar foreign laws and regulations, and
the rules and regulations administered to date by the U.S. Treasury Department’s
Office of Foreign Assets Control, to the extent such laws, rules and regulations
are applicable (collectively, “Anti-Money Laundering Laws”).
(c)    Manager shall take any and all actions customary and standard of hotel
and casino operators located within the Las Vegas market, in order to cause the
Property to, maintain and comply with reasonably adequate “Know-Your-Customer”
and risk-based anti-money-laundering procedures, including, without limitation,
procedures to identify and verify the identities of their respective customers,
detecting and identifying transactions that raise suspicions of money laundering
or other illicit activities, and screening for persons, entities, and

(77)

--------------------------------------------------------------------------------




jurisdictions that may be subject to the sanctions regime administered by the
U.S. Treasury Department’s Office of Foreign Assets Control. Without limiting
the generality of the foregoing, such procedures shall be subject to the
approval of Owner (such approval not to be unreasonably withheld, conditioned or
delayed), and Manager will implement, and cause the Property to implement, all
modifications to such procedures or additions to such procedures as Owner may
reasonably request.
17.24    Not an Interest in Real Estate; No Recordation. Manager and Owner agree
that it is not the intention of the Parties to this Agreement to convey or
create an interest in real property. Neither this Agreement nor any memorandum
hereof shall be recorded against the Property and any recordation or attempted
recordation of this Agreement or any memorandum of this Agreement by Manager
shall constitute a Material Default, and in addition to any other remedies
therefor, Owner is hereby granted a power of attorney (which power is coupled
with an interest and shall be irrevocable) to execute and record on behalf of
Manager a notice or memorandum removing this Agreement or such memorandum of
this Agreement from the public records or evidencing the termination hereof (as
the case may be). ALL RECORDING OFFICERS ARE HEREBY DIRECTED NOT TO RECORD THIS
AGREEMENT.
17.25    Limitations of Personal Liability. Except for Fertitta Entertainment’s
obligations pursuant to Section 17.26, the principals, partners, shareholders,
members, managers, officers, directors, trustees, employees, agents,
representatives and Affiliates of Manager and/or Owner shall never be personally
liable for any monetary claim, damages, costs or expenses (including attorneys’
fees awarded under this Agreement) arising from or related to any defaults
described in this Agreement (altogether, “Liabilities”) and there shall be no
levy of execution against the assets of such Persons on account of any
Liabilities. Notwithstanding the foregoing, the foregoing limitations shall not
apply to any Liability which is proven by final judgment to have resulted from
the gross negligence, fraud or the knowingly willful misconduct of Manager or
Owner, as applicable (provided, however, that the foregoing shall not be deemed
to make any such partner, shareholder, officer, director, trustee, employee,
agent representative or Affiliate personally liable for such Liability except to
the extent that such Liability would otherwise exist under applicable Legal
Requirements), nor shall this Section 17.25 limit non-monetary equitable
remedies and relief or the return of overpaid fees. This Section 17.25 shall
survive any termination or expiration of this Agreement.
17.26    Guaranty of Manager Obligations by Fertitta Entertainment. For value
received, and in consideration for, and as an inducement to Owner entering into
this Agreement, Fertitta Entertainment has executed that certain Guaranty dated
as of the date hereof by Fertitta Entertainment for the benefit of Owner, a copy
of which is attached hereto as Exhibit “C” (the “Guaranty”) whereby Fertitta
Entertainment unconditionally and irrevocably guarantees to Owner and Owner’s
successors and assigns, the full performance and observance of all the
covenants, conditions and agreements, herein provided to be performed and
observed by Manager.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



(78)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first written above.
OWNER:
NP TROPICANA LLC,
a Nevada limited liability company


By:    /s/ Thomas M. Friel__________________
Name___Thomas M. Friel_________________
Title:    _Senior Vice President______________


MANAGER:

FE LANDCO MANAGEMENT LLC,
a Delaware limited liability company


By:    __/s/_Marc J. Falcone_ __
Name:__Marc J. Falcone ____
Title:    ___Executive Vice President __________
AGREED AND ACCEPTED BY:
FERTITTA ENTERTAINMENT, LLC,
a Delaware limited liability company


By:    __/s/_Marc J. Falcone_ __
Name:__Marc J. Falcone ____
Title:    ___Executive Vice President __________













        



--------------------------------------------------------------------------------






EXHIBIT “A”
FINANCIAL TERMS
DISBURSEMENT PRIORITY SCHEDULE
Manager shall disburse funds from the Operating Bank Account on monthly basis in
the following order of priority and to the extent available:
(i)when due, all Operating Costs (excluding the Management Fees);
(i)    when due, the payment of debt service with respect to other loans under
any Loan Documents and/or from third parties;
(ii)    the payment of the Management Fees;
(iii)    the payment for emergency expenditures to the extent paid from the
Operating Bank Accounts;
(iv)    any reserves established by Owner for anticipated expenditures,
liabilities or contingencies.
In following the priorities set forth above, Manager will reserve funds in the
Operating Bank Account each Fiscal Month for payment of any Operating Costs for
any of the above items which Manager has a duty to pay that are not paid on a
monthly basis (e.g., real estate taxes, insurance premiums and so on).






    EXHIBIT “A”    
    -1-    
#4847-9875-3801

--------------------------------------------------------------------------------




EXHIBIT “B”
IP LICENSE AGREEMENT
This IP LICENSE AGREEMENT (this “Agreement”), dated as of June 16, 2011 (the
“Effective Date”), is entered into by and between CV PROPCO, LLC, a Nevada
limited liability company (“Licensor”), and FE LANDCO MANAGEMENT, LLC, a
Delaware limited liability company (“Licensee”, and each a “Party”).
RECITALS
WHEREAS, Licensor and Licensee have entered into that certain Management
Agreement of even date herewith (as amended, waived modified or restated from
time to time, the “Management Agreement”) with respect to the casino currently
operated in Las Vegas, Nevada under the name Wild Wild West Gambling Hall &
Hotel (“Property”);
WHEREAS, Licensor owns or licenses certain Intellectual Property, and Licensor
desires to grant to Licensee, and Licensee desires to accept from Licensor, a
license or sublicense to such Intellectual Property solely for the purpose of
operating and managing the Property pursuant to the terms of the Management
Agreement; and
WHEREAS, Section 6.2(c) of the Management Agreement requires, in consideration
of the services to be performed by Licensee thereunder and the fees to be paid
by Licensor thereunder, that the Parties enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Licensor and Licensee hereby agree as follows:
ARTICLE I – DEFINITIONS
1.1    Definitions. The following definitions shall apply to this Agreement:
(a)    Copyrights: “Copyrights” shall have the meaning set forth in the
definition of “Intellectual Property” in Section 1.01 of the Management
Agreement.
(b)    Intellectual Property: “Intellectual Property” shall have the meaning set
forth in Section 1.01 of the Management Agreement.
(c)    IP Holdco: NP IP Holdings LLC, a Nevada limited liability company.
(d)    IP Owner: With respect to any Licensed IP, the applicable owner thereof
which has licensed such Licensed IP to or in favor of Licensor.
(e)    Licensed IP: “Licensed IP” shall mean that “Licensed IP,” as defined in
Section 6.02(b) of the Management Agreement, that Licensor has the right to
sublicense to Licensee hereunder.
(f)    Licensor Intellectual Property: All Owned IP and Licensed IP.
(g)    Manager IP: “Manager IP” shall have the meaning set forth in Section
6.2(e) of the Management Agreement.


    EXHIBIT “B”    
    -1-    
#4847-9875-3801

--------------------------------------------------------------------------------




(h)    Owned IP: “Owned IP” shall have the meaning set forth in Section 6.2(a)
of the Management Agreement.
(i)    Patents: “Patents” shall have the meaning set forth in the definition of
“Intellectual Property” in Section 1.01 of the Management Agreement.
(j)    Subsidiary-Owned IP: “Subsidiary-Owned IP” shall have the meaning set
forth in Section 6.4 of the Management Agreement.
(k)    Third-Party Licensed IP: “Third-Party Licensed IP” shall mean all
Licensed IP that is not Subsidiary-Owned IP.
(l)    Trademarks: “Trademarks” shall have the meaning set forth in the
definition of “Intellectual Property” in Section 1.01 of the Management
Agreement.
(m)    Upgrades: “Upgrades” shall mean improvements, modifications,
enhancements, upgrades, derivative works, additions to and replacements of.
1.2    General. Any other capitalized terms used in this Agreement and not
defined herein shall have the meanings set forth in the Management Agreement.
For all purposes of this Agreement, except as otherwise expressly provided, or
unless the context otherwise requires, (i) words in the plural include the
singular and vice versa, (ii) the words “herein,” hereof” and “hereunder” refer
to this Agreement as a whole and not to any particular Article or Section, and
(iii) the term “including” and words of similar import shall be deemed to be
followed by the phrase “without limitation.”
1.3    Licensor’s Other Licensees. The Parties agree that all licenses and
sub-licenses granted hereunder are non-exclusive and that Licensor or the
applicable Intellectual Property Owner may grant to its Affiliates or any other
Persons the same or similar rights to those granted to Licensee hereunder.
ARTICLE II – OWNERSHIP
2.1    Ownership. Licensee acknowledges and agrees that, after the Effective
Date, as between Licensee, on the one hand, and Licensor and IP Owner on the
other hand, Licensor or IP Owner, as the case may be, owns all right, title, and
interest in and to the Licensor Intellectual Property. Licensee shall not
contest, dispute, or challenge Licensor’s or such IP Owner’s right, title, and
interest in and to the Licensor Intellectual Property or seek any applications,
registrations or reservations thereof; provided that Licensee’s obligations in
this sentence with respect to any Third-Party Licensed IP shall not extend
beyond the duties of Licensor or IP Holdco as the licensee of such Third-Party
Licensed IP. All goodwill generated by Licensee’s use of any Trademarks included
in the Licensor Intellectual Property shall inure to the benefit of Licensor.
2.2    Retained Rights. For clarity, except as expressly set forth herein, no
assignment or license of Intellectual Property is made or granted by any Party
to the other Party, and each Party reserves all rights with respect thereto.
This Agreement does not govern the Parties’ rights with respect to Manager IP,
FE Proprietary Management Programs and Procedures, Standard Management Programs
and Procedures, Business Information or Customer Databases, which are governed
solely by the Management Agreement.
ARTICLE III – IP ASSIGNMENT


    -2-    



--------------------------------------------------------------------------------




3.1    Intellectual Property Assignment. Notwithstanding Section 2.1, to the
extent any rights in any Licensor Intellectual Property are deemed to accrue to
Licensee, Licensee (on behalf of itself and its Affiliates) hereby assigns and
transfers same, at the time any such rights may accrue, to Licensor or IP Owner,
as the case may be.
3.2    Trademark License.
3.2.1    Trademark License. Licensor hereby grants to Licensee a non-exclusive,
worldwide, fully paid-up, royalty-free, perpetual (subject to Section 6.2),
non-sublicensable license to use all Trademarks included in the Owned IP (and
sublicense, with respect to Trademarks included in the Licensed IP)
(collectively, the “Licensed Marks”) and all advertising, marketing and
promotional materials related thereto, including use as a metatag, Internet key
word or similar methods to increase search engine rankings and/or in social
networks and other new media, in each case, solely in connection with Licensee’s
performance of its duties and responsibilities under the Management Agreement.
3.3    Quality Control. Licensee agrees to use all Trademarks included in the
Licensed IP only in connection with products and services bearing or offered
under a level at least equal, in all material respects, to the standards
prevailing in the operation of the Property as of the Effective Date. Licensee
shall use the Licensor Intellectual Property in compliance with all applicable
Legal Requirements (as defined in the Management Agreement).
3.4    Notices/Legal Compliance. Licensee agrees to use all notices and legends
with the Licensor Intellectual Property in accordance with all applicable Legal
Requirements (as defined in the Management Agreement) or as reasonably requested
by Licensor and consistent with Licensor’s own use of such notices.
3.5    Non-Trademark Use. Nothing in this Agreement shall prevent either Party
from using or licensing any Trademarks owned by the other Party (i) in a
non-trademark, descriptive or generic manner; (ii) in a non-trademark manner to
describe the history of its business, to the extent permitted by applicable
Legal Requirements; or (iii) in a nominative “fair use” matter, so long as the
use does not create confusion as to a current affiliation or association between
the Parties or their respective products or services.
3.6    Prohibited Uses. Licensee agrees not to use the Trademarks owned by
Licensor, except as otherwise permitted herein. The Parties agree that this
prohibition includes using such Trademarks as a metatag, Internet key word or
similar method to increase search engine rankings and/or in social networks and
other new media.
ARTICLE IV – COPYRIGHTS & PATENTS
4.1    Copyright License. Licensor hereby grants to Licensee a non-exclusive,
worldwide, fully paid-up, royalty-free, perpetual (subject to Section 6.2),
non-sublicensable license to exercise all rights under copyright (including the
right to create derivative works) with respect to all Copyrights included in the
Owned IP (and sublicense, with respect to Copyrights included in the Licensed
IP), in each case, solely in connection with Licensee’s performance of its
duties and responsibilities under the Management Agreement.
4.2    Patent and Trade Secret License. Licensor hereby grants to Licensee a
non-exclusive, worldwide, fully paid-up, royalty-free, perpetual (subject to
Section 6.2), non-sublicensable license to exercise all rights with respect to
all Patents, trade secrets or know-how included in the Owned IP (and sublicense,
with respect to Patents, trade secrets or know-how included in the Licensed IP),
in each case solely in connection with Licensee’s performance of its duties and
responsibilities under the Management Agreement. Licensee agrees to use all
notices and confidentiality measures with respect to its use of the


    -3-    



--------------------------------------------------------------------------------




Licensed Patents and Trade Secrets in accordance with all Legal Requirements (as
defined in the Management Agreement), or as reasonably requested by Licensor and
consistent with Licensor’s own use of such notices and confidentiality measures.
ARTICLE V – DISCLAIMERS
5.1    Disclaimer by Licensor. LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE LICENSOR INTELLECTUAL PROPERTY .
5.2    Disclaimer by License. LICENSEE MAKES NO REPRESENTATIONS OR WARRANTIES,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO ANY INTELLECTUAL PROPERTY ASSIGNED TO
LICENSOR HEREUNDER.
ARTICLE VI – TERM & TERMINATION
6.1    Term. The term of this Agreement shall commence on the Effective Date and
shall last in perpetuity, subject to Section 6.2.
6.2    Termination. The Parties may terminate this Agreement at any time upon
mutual agreement in their sole discretion. In addition, if the Management
Agreement is terminated in accordance with its terms, then this Agreement and
the rights of Licensee hereunder shall automatically terminate without the need
for any further action hereunder. Notwithstanding the foregoing, all obligations
of the Parties under Section 2.1 and all obligations of the Licensee under
Section 3.1 of this Agreement shall survive any such termination.
ARTICLE VII – MISCELLANEOUS
7.1    Submission to Jurisdiction; Consent to Service of Process. Without
limiting a Party’s right to appeal any order of the Bankruptcy Court, to the
extent required under the Plan (i) the bankruptcy court overseeing the
bankruptcy case of Station Casinos, Inc. and certain of its subsidiaries (the
“Bankruptcy Court”) shall retain exclusive jurisdiction to enforce the terms of
this Agreement and to decide any claims or disputes which may arise or result
from, or be connected with, this Agreement or any breach or default hereunder,
and (ii) any and all proceedings related to the foregoing shall be filed and
maintained only in the Bankruptcy Court, and the parties hereby consent to and
submit to the jurisdiction and venue of the Bankruptcy Court and shall receive
notices at such locations as indicated in Section 7.4; provided that if the
Bankruptcy Court closes the above-referenced case, the Parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the
state and federal courts sitting in Clark County, Nevada, and any appellate
court from any thereof, for the resolution of any such claim or dispute. The
Parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such dispute brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each Party agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Party consents to process being served
by the other Party in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 7.4. EACH PARTY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR PROCEEDING REGARDING THIS
AGREEMENT OR ANY PROVISION HEREOF.
7.2    Entire Agreement; Amendments and Waivers. This Agreement represents the
entire understanding and agreement between the Parties hereto with respect to
the subject matter hereof. This


    -4-    



--------------------------------------------------------------------------------




Agreement may not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each Party. Any term or
provision of this Agreement may be waived by the Parties only if the waiver is
authorized in writing by an authorized representative of such Party. No action
taken pursuant to this Agreement, including, any investigation by or on behalf
of any Party, shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by a Party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of a Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. Except as otherwise provided herein, all remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
7.3    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.
7.4    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (i) when delivered personally by hand
(with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) one business day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a Party may have specified by notice given to the other
Party pursuant to this provision):
If to Licensor, to: c/o Station Casinos LLC
1505 S. Pavilion Center Drive
Las Vegas, Nevada 89135
Attn: Thomas M. Friel
Fax No.: (702) 495-4245
E-mail: tom.friel@stationcasions.com
with a copy to:
German American Capital Corporation
60 Wall Street, 10th Fl.
New York, New York 10005
Attn: Robert W. Pettinato, Jr.
Fax No.: (212) 797-4489
E-mail: robert.pettinato@db.com

and to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attn: Charles E. Schrank
Fax No.: (312) 853-7036
E-mail: cschrank@sidley.com

If to Licensee, to: FE Landco Management, LLC
c/o Fertitta Entertainment, LLC
10801 W. Charleston Blvd.
Suite 600
Las Vegas, Nevada 89135



    -5-    



--------------------------------------------------------------------------------




Attn: Frank J. Fertitta, III
Fax No.: (702) 362-5889
E-mail: ffertitta@fertitta.com
With a copy to:
Fertitta Entertainment
10801 W. Charleston Blvd.
Suite 600
Las Vegas, Nevada 89135
Attn: Marc J. Falcone
Fax No.: (702) 362-5889
E-mail: mfalcone@fertitta.com

and to:
Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa St., 30th Fl.
Los Angeles, California 90017
Attn: Peter Benudiz
Fax No.: (213) 892-4714
E-mail: pbenudiz@milbank.com



    -6-    



--------------------------------------------------------------------------------




7.5    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as its economic or legal substance is not affected
in any manner materially adverse to a Party. Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a reasonably
acceptable manner.
7.6    Binding Effect; Assignment; Sub-Licensing. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by a Party without the
prior written consent of the other Party in its sole discretion. For purposes of
this Section 7.6 and Section 7.7, a change in control, merger or reorganization
of a Party shall constitute an “assignment” hereunder, regardless of whether the
Party hereto survives such transaction. In addition, Licensee may not
sublicense, encumber or pledge any or all of its rights hereunder to use the
Licensor Intellectual Property without the prior written consent of Licensor.
Notwithstanding the foregoing, Licensor may assign this Agreement, together with
all rights, interests, and obligations hereunder, without the prior written
consent of Licensee, if the assignment is to (a) an entity in which Licensor has
a majority ownership and right of control, (b) any successor entity to Licensor
in connection with a merger, reorganization, divestiture, consolidation, or
other corporate restructuring of Licensor, or (c) any purchaser of substantially
all of Licensor’s assets, provided that any such successor entity or purchaser
is not a Disqualified Institution as set forth in Exhibit A hereof
(collectively, a “Permitted Assignment”). In addition, Licensor may, in the
event of any foreclosure or other enforcement action under any documents
evidencing indebtedness of Licensor, assign its rights hereunder to any
transferee or representative of the holders of such indebtedness which acquires
all or substantially all the assets or equity interests in Licensor as a result
of such enforcement action and such foreclosure action shall also constitute a
Permitted Assignment. In the event of a Permitted Assignment, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns, and any permitted assignee must
assume the assigning Party’s obligations herein in writing. Any purported
transaction in violation of the foregoing will be void. For clarity, the
foregoing does not prevent either Party from granting a security interest in its
rights under this Agreement, provided that any assignment to any party under
such security agreement must comply with the foregoing.
7.7    Assumption. Notwithstanding any provision to the contrary, in the event
Licensee declares bankruptcy and elects to assume this Agreement in the
bankruptcy proceeding, Licensor hereby consents to such assumption by Licensee,
provided that Licensee agrees to comply with all of the terms and conditions of
this Agreement. The provisions in Section 7.6 will continue to apply with
regards to any contemplated assignment to a third party.
7.8    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
7.9    Third-Party Beneficiaries. The Parties hereby agree that IP Holdco shall
be an express third-party beneficiary under this Agreement, and the rights of
Licensor hereunder shall accordingly inure to the benefit of IP Holdco. Subject
to the foregoing, nothing in this Agreement shall create or be deemed to create
any third-party beneficiary rights in any Person not a Party to this Agreement,
except as provided herein.
7.10    Further Assurances. Each Party shall take all further actions, at the
reasonable request and expense of the other Party, to further the intents and
purposes of this Agreement. Without limiting the generality of the foregoing,
Licensee agrees to execute any further documents or take any further actions


    -7-    



--------------------------------------------------------------------------------




required to effect the intent of Sections 3.1, 4.1, and 4.4 herein and to
perfect Licensor’s or the IP Owner’s ownership of the Intellectual Property.
7.11    Section 365(n). The Parties agree that the licenses in Article IV are
intended to be licenses to “intellectual property” under Section 365(n) of the
Bankruptcy Code. If, Licensor enters into bankruptcy, the Parties agree that (i)
Licensee shall have all rights of a licensee to “intellectual property” under 11
U.S.C. § 365(n) with respect to the licenses in Article IV; (ii) the license in
Section 3.2 shall be deemed inextricably tied to the Article IV licenses, such
that Section 365(n) should be deemed to protect Licensee’s rights under all
licenses in this Agreement; and (iii) the Intellectual Property assignments
herein shall be deemed non-executory and irrevocable.
[remainder of page intentionally left blank]


    -8-    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date.


LICENSOR:                     LICENSEE:


 

By:    
 
 
 
By:   
Name:
Title:
 
Name:
Title:





    -9-    



--------------------------------------------------------------------------------




 




    -10-    



--------------------------------------------------------------------------------




EXHIBIT “C”

GUARANTY
This GUARANTY (this “Guaranty”) is executed as of June 16, 2011, by FERTITTA
ENTERTAINMENT LLC, a Delaware limited liability company (“Guarantor”), in
consideration of, and as required by, that certain Management Agreement (the
“Agreement”) on this date by FE LANDCO MANAGEMENT, LLC, a Delaware limited
liability company (“Manager”) and NP TROPICANA LLC, a Nevada limited liability
company (“Owner”).
Guarantor, on behalf of itself, its successors and assigns, does hereby
irrevocably, absolutely and unconditionally covenant and agree with Owner, its
successors and assigns, to be liable for and to guaranty the full and timely
payment and performance when due of, each and every undertaking, agreement,
covenant, liability and obligation of Manager as and to the extent set forth in
the Agreement and any other agreements executed by Manager in connection
therewith. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Agreement. The terms of the Agreement
(notwithstanding its prior termination), as the same may be modified without
notice to Guarantor, are incorporated herein by reference as if the terms of the
Agreement were stated herein.
This Guaranty is a primary and original obligation of Guarantor, is not merely
the creation of a surety relationship, and is an absolute and unconditional, and
continuing guaranty of payment and performance. It shall be enforceable against
Guarantor, its successors and assigns, without the necessity for any suit or
proceedings by Owner against Manager, its successors and assigns, and without
the necessity of any notice of non-payment, non-performance, or non-observance
or any notice of acceptance of this Guaranty or any other notice or demand to
which Guarantor might otherwise be entitled, all of which Guarantor hereby
expressly waives. Guarantor agrees that the validity of this Guaranty and the
obligations of Guarantor shall in no way be terminated, affected or impaired by
reason of the assertion or the failure or delay to assert by Owner against
Manager, or Manager’s successors and assigns, any of the rights or remedies
reserved to Owner pursuant to the provisions of the Agreement. The single or
partial exercise of any right, power or privilege under this Guaranty shall not
preclude any other or the further exercise thereof or the exercise of any other
right, power or privilege by Owner Guarantor waives: (1) acceptance and notice
of acceptance by Manager of the foregoing undertakings; (2) notice of demand for
nonperformance of any obligations guaranteed; (3) protest and notice of default
to any party with respect to the nonperformance of any obligations guaranteed;
(4) any right Guarantor may have to require that an action be brought against
Manager or any other person as a condition of liability; (5) any right to assert
or claim that Guarantor is exonerated by any action taken by Owner which impairs
Guarantor’s rights to be subrogated to Owner’s rights against Manager; (6) the
right to enforce any remedies that Owner now has, or later may have, against
Manager until such time as all indebtedness of Manager (relative to Owner) has
been satisfied; (7) any right to participate in, proceed against, or exhaust any
security now or later held by Owner; (8) all notices of the existence, creation
or incurrence of new or additional obligations under the Agreement; (9) any duty
of Owner to advise Guarantor of any information known to Owner regarding the
financial condition of Manager; (10) the right to proceed against Manager or
pursue any particular remedy in Owner’s power; and (11)


    EXHIBIT “C”    
    -1-    
#4847-9875-3801

--------------------------------------------------------------------------------




any defense by reason of any disability of Manager. Guarantor agrees that:
(a) it shall render any performance of obligations guaranteed upon demand;
(b) liability shall not be contingent or conditioned upon pursuit by Manager of
any remedies against Manager or any other person; and (c) liability shall not be
diminished, relieved or otherwise affected by any extension of time, or other
indulgence which Manager may grant to Manager or to any other person, including
the acceptance of any payment or performance, or the compromise or release of
any claims, none of which shall in any way modify or amend this guarantee, which
shall be continuing and irrevocable until all obligations guaranteed are
satisfied.
Guarantor hereby represents, acknowledges and agrees that:
(a)    Guarantor’s liability under this undertaking shall be direct, immediate,
and independent of the liability of, Manager;
(b)    Guarantor shall render any performance of obligations guaranteed upon
demand if Manager fails or refuses punctually to do so;
(c)    This undertaking will continue unchanged by the occurrence of any
bankruptcy with respect to Manager or any assignee or successor of Manager or by
any abandonment of the Agreement, by a trustee in bankruptcy of Manager. Neither
the Guarantor’s obligations to render performance in accordance with the terms
of this undertaking nor any remedy for enforcement shall be impaired, modified,
changed, released or limited in any manner whatsoever by any impairment,
modification, change, release or limitation of the liability of Manager or its
estate in bankruptcy or of any remedy for enforcement, resulting from the
operation of any present or future provision of the U.S. Bankruptcy Act or other
statute, or from the decision of any court or agency;
(d)    Owner may proceed against Guarantor and Manager jointly and severally, or
Owner may, at its option, proceed against a Guarantor, without having commenced
any action, or having obtained any judgment against Manager;
(e)    In any collection or attempt to collect amounts due pursuant to this
undertaking or any negotiations relative to the obligations hereby guaranteed or
in enforcing this undertaking against Guarantor, the Party whose position is
substantially upheld shall recover from the other Party all of its reasonable
attorneys’ fees and all costs and other expenses in connection therewith;
(f)    Guarantor directly, or indirectly through a direct or indirect
wholly-owned Subsidiary, has all right, title and interest to the management,
franchise and/or licensing fees payable in connection with all Other Manager
Properties. Guarantor agrees that it will notify Owner in writing promptly upon
the occurrence of any event which would render the foregoing representation
incorrect;
(g)    Guarantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization;


    -2-    



--------------------------------------------------------------------------------




(h)    Guarantor has the requisite power and authority to execute, deliver and
perform the terms and provisions of this Guaranty. Guarantor has duly executed
and delivered this Guaranty, and this Guaranty constitutes its legal, valid and
binding obligation enforceable in accordance with its terms;
(i)    Neither the execution, delivery or performance by Guarantor of this
Guaranty, nor compliance by it with the terms and provisions hereof, (i) will
contravene any provision of any applicable law binding upon Guarantor, or (ii)
will conflict or be inconsistent with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default in
respect of, any material agreement, contract or instrument to which Guarantor is
a party or by which it or any of its property or assets is bound or to which it
or it may be subject;
(j)    There is no litigation, action, suit, investigation, claim or proceeding
pending or, to Guarantor’s knowledge, threatened with respect to this Guaranty;
(k)    Guarantor is not insolvent;
(l)    Guarantor is immediately benefited by the Agreement, and Owner’s
execution and delivery of the Agreement and Owner’s engagement of Manager
thereunder to manage the Properties;
(m)    Guarantor has such knowledge and experience in financial and business
matters that Guarantor is capable of evaluating the merits and risks of this
transaction and of guaranteeing the obligations guaranteed hereby;
(n)    Guarantor is currently informed of the financial condition of Manager and
of all other circumstances which a diligent, commercially reasonable inquiry
would reveal and which bear upon the risk of nonpayment of the obligations
guaranteed hereby. Guarantor further represents and warrants to the Owner that
it has read and understands the terms and conditions of the Agreement; and
(o)    The validity, construction and enforceability of this Guaranty shall be
governed in all respects by the laws of the State of New York, without regard to
its conflicts of laws rules. Guarantor agrees to be bound by the arbitration
obligations under the Agreement. Guarantor also agrees to submit to the
jurisdiction of the state court or federal court located in New York County, New
York as the exclusive jurisdiction for all actions arising under the Agreement
and waive any objections it may have to the jurisdiction of or venue in those
courts.
This Guaranty (and the rights of Owner hereunder) may be pledged and/or assigned
by Owner to any current or future mortgagee or other lender possessing a secured
interest in the Property.


    -3-    



--------------------------------------------------------------------------------






This Guaranty may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which is an original but all of which
together constitute one and the same instrument. Facsimile signatures shall
constitute original signatures.


 
FERTITTA ENTERTAINMENT LLC,
a Delaware limited liability company




__________________________________
By:
Its:











    -4-    



--------------------------------------------------------------------------------




EXHIBIT “D”
TECHNOLOGY SYSTEMS LICENSE
This TECHNOLOGY SYSTEMS LICENSE AGREEMENT (this “Agreement”), dated as of June
16, 2011 (the “Effective Date”), is entered into by and between CV PROPCO, LLC,
a Nevada limited liability company (“Licensor”), and FE LANDCO MANAGEMENT, LLC,
a Delaware limited liability company (“Licensee”, and each a “Party”).
RECITALS
WHEREAS, Licensor and Licensee have entered into that certain Management
Agreement of even date herewith (as amended, waived modified or restated from
time to time, the “Management Agreement”) with respect to the casino currently
operated in Las Vegas, Nevada under the name Wild Wild West Gambling Hall &
Hotel (“Property”);
WHEREAS, Licensor owns or licenses certain Technology Systems as defined below,
and Licensor desires to grant to Licensee, and Licensee desires to accept from
Licensor, a license or sublicense to access and use such Technology Systems
solely for the purpose of operating and managing the Property pursuant to the
terms of the Management Agreement and certain other casinos operated by
Licensee; and
WHEREAS, Section 6.1 of the Management Agreement requires, in consideration of
the services to be performed by Licensee thereunder and the fees to be paid by
Licensor thereunder, that the Parties enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Licensor and Licensee hereby agree as follows:
ARTICLE I – DEFINITIONS
1.1    Definitions. The following definitions shall apply to this Agreement:
(a)    Initial Owned IP: “Initial Owned IP” shall have the meaning set forth in
Section 6.2 of the Management Agreement.
(b)    Intellectual Property: “Intellectual Property” shall have the meaning set
forth in Section 1.01 of the Management Agreement.
(c)    Other Manager Properties: “Other Manager Properties” shall have the
meaning set forth in Section 1.01 of the Management Agreement.
(d)    Technology Systems: “Technology Systems” shall have the meaning set forth
in Section 6.1 of the Management Agreement, and for clarity, excludes the
Customer Databases.
(e)    Technology Systems IP: “Technology Systems IP” shall mean all Owner
Intellectual Property contained in the Technology Systems, other than as set
forth in Section 2.2.
(f)    Technology Systems Upgrades: “Technology Systems Upgrades” shall have the
meaning set forth in Section 6.1 of the Management Agreement, and for clarity,
excludes the Customer Databases.

SCHEDULE “4”
-1-    



--------------------------------------------------------------------------------




1.2    General. Any other capitalized terms used in this Agreement and not
defined herein shall have the meanings set forth in the Management Agreement.
For all purposes of this Agreement, except as otherwise expressly provided, or
unless the context otherwise requires, (i) words in the plural include the
singular and vice versa, (ii) the words “herein,” hereof” and “hereunder” refer
to this Agreement as a whole and not to any particular Article or Section, and
(iii) the term “including” and words of similar import shall be deemed to be
followed by the phrase “without limitation.”
1.3    Licensor’s Other Licensees. The Parties agree that all licenses granted
hereunder are non-exclusive and that Licensor may grant to its Affiliates or any
other Persons the same or similar rights to those granted to Licensee hereunder.
ARTICLE II – OWNERSHIP
2.1    Ownership. Licensee acknowledges and agrees that, after the Effective
Date, as between Licensee, on the one hand, and Licensor on the other hand,
Licensor owns all right, title, and interest in and to the Technology Systems.
Licensee shall not contest, dispute, or challenge Licensor’s right, title, and
interest in and to the Technology Systems or seek any applications,
registrations or reservations thereof.
2.2    Retained Rights. For clarity, except as expressly set forth herein, no
assignment or license of intellectual property is made or granted by any Party
to the other Party, and each Party reserves all rights with respect thereto. For
the avoidance of doubt, this Agreement does not include Manager IP, FE
Proprietary Management Programs and Procedures, Standard Management Programs and
Procedures, Business Information or Customer Databases, which are governed
solely by the Management Agreement, and Technology Systems IP shall not be
deemed to include any such categories of property.
ARTICLE III – LICENSE
3.1    Technology Systems and Technology Systems IP License. Licensor hereby
grants to Licensee a non-exclusive, worldwide, fully paid-up, royalty-free,
perpetual (subject to Section 5.2), non-sublicensable license to: (i) load,
reproduce and use the Technology Systems IP and Assigned Technology Systems IP
on an unlimited number of servers, mainframe, and mid-range computers or client
workstations within Licensee’s organization; (ii) use the Technology Systems,
including, but not limited to, the servers, mainframe, and mid-range computers
or client workstations within Licensor’s operation; (iii) modify, enhance,
upgrade, create derivative works based upon and otherwise maintain and support
the Technology Systems IP; and (iv) reproduce the Technology Systems IP for
archival or back-up purposes, in each case, solely in connection with Licensee’s
management of the Property and any Other Manager Properties.
3.2    Technology Systems Upgrades License. If anyTechnology Systems Upgrades
created by Owner after termination of this Agreement would have the effect of
precluding Licensee’s ability to continue using the Technology Systems and
Technology Systems IP as they existed at the termination of this Agreement, then
Licensor hereby grants to Licensee a non-exclusive, worldwide, fully paid-up,
royalty-free, perpetual, non-assignable, non-sublicensable license to use such
Technology Systems Upgrades that are necessary for Licensee’s continued use of
the Technology Systems and Technology Systems IP as existed at the termination
of this Agreement.


    -2-    



--------------------------------------------------------------------------------




ARTICLE IV – DISCLAIMERS
4.1    Disclaimer by Licensor. LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE TECHNOLOGY SYSTEMS OR TECHNOLOGY
SYSTEMS IP.
ARTICLE V – TERM & TERMINATION
5.1    Term. The term of this Agreement shall commence on the Effective Date and
shall last in perpetuity, subject to Section 5.2.
5.2    Termination. The Parties may terminate this Agreement at any time upon
mutual agreement in their sole discretion. In addition, if the Management
Agreement is terminated in accordance with its terms, then this Agreement and
the rights of Licensee hereunder shall automatically terminate without the need
for any further action hereunder; provided, however, that after termination of
this Agreement for any reason, Licensee may continue to use any Technology
Systems IP licensed hereunder as of the date of termination with respect to any
of the Other Manager Properties. Subject to Section 3.2, such post-termination
license shall not, however, extend to any improvements, modifications,
enhancements, upgrades, derivative works or additions made to the Technology
Systems IP after the termination of this Agreement. All obligations of the
Parties under Section 2.1 and all obligations of the Licensee under Section 3.1
of this Agreement shall survive any such termination.
ARTICLE VI – MISCELLANEOUS
6.1    Submission to Jurisdiction; Consent to Service of Process. Without
limiting a Party’s right to appeal any order of the Bankruptcy Court, to the
extent required under the Plan (i) the bankruptcy court overseeing the
bankruptcy case of Station Casinos, Inc. and certain of its subsidiaries (the
“Bankruptcy Court”) shall retain exclusive jurisdiction to enforce the terms of
this Agreement and to decide any claims or disputes which may arise or result
from, or be connected with, this Agreement or any breach or default hereunder,
and (ii) any and all proceedings related to the foregoing shall be filed and
maintained only in the Bankruptcy Court, and the parties hereby consent to and
submit to the jurisdiction and venue of the Bankruptcy Court and shall receive
notices at such locations as indicated in Section 6.4; provided that if the
Bankruptcy Court closes the above-referenced case, the Parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the
state and federal courts sitting in Clark County, Nevada, and any appellate
court from any thereof, for the resolution of any such claim or dispute. The
Parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such dispute brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each Party agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Party consents to process being served
by the other Party in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 6.4. EACH PARTY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR PROCEEDING REGARDING THIS
AGREEMENT OR ANY PROVISION HEREOF.
6.2    Entire Agreement; Amendments and Waivers. This Agreement represents the
entire understanding and agreement between the Parties hereto with respect to
the subject matter hereof. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each Party. Any term or provision of this Agreement may be
waived by the Parties only if the waiver is authorized in writing by an
authorized representative of such Party. No action


    -3-    



--------------------------------------------------------------------------------




taken pursuant to this Agreement, including, any investigation by or on behalf
of any Party, shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by a Party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of a Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. Except as otherwise provided herein, all remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
6.3    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.
6.4    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (i) when delivered personally by hand
(with written confirmation of receipt); (ii) when sent by facsimile (with
written confirmation of transmission); or (iii) one business day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a Party may have specified by notice given to the other
Party pursuant to this provision):
If to Licensor, to: c/o Station Casinos LLC
1505 S. Pavilion Center Drive
Las Vegas, Nevada 89135
Attn: Thomas M. Friel
Fax No.: (702) 495-4245
E-mail: tom.friel@stationcasions.com
with a copy to:
German American Capital Corporation
60 Wall Street, 10th Fl.
New York, New York 10005
Attn: Robert W. Pettinato, Jr.
Fax No.: (212) 797-4489
E-mail: robert.pettinato@db.com

and to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attn: Charles E. Schrank
Fax No.: (312) 853-7036
E-mail: cschrank@sidley.com

If to Licensee, to: FE Landco Management, LLC
c/o Fertitta Entertainment, LLC
10801 W. Charleston Blvd.
Suite 600
Las Vegas, Nevada 89135
Attn: Frank J. Fertitta, III
Fax No.: (702) 362-5889
E-mail: ffertitta@fertitta.com


    -4-    



--------------------------------------------------------------------------------




With a copy to:
Fertitta Entertainment
10801 W. Charleston Blvd.
Suite 600
Las Vegas, Nevada 89135
Attn: Marc J. Falcone
Fax No.: (702) 362-5889
E-mail: mfalcone@fertitta.com

and to:
Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa St., 30th Fl.
Los Angeles, California 90017
Attn: Peter Benudiz
Fax No.: (213) 892-4714
E-mail: pbenudiz@milbank.com

6.5    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as its economic or legal substance is not affected
in any manner materially adverse to a Party. Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a reasonably
acceptable manner.
6.6    Binding Effect; Assignment; Sub-Licensing. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by a Party without the
prior written consent of the other Party in its sole discretion. For purposes of
this Section 6.6 and Section 6.7, a change in control, merger or reorganization
of a party shall constitute an “assignment” hereunder, regardless of whether the
Party hereto survives such transaction. In addition, Licensee may not
sublicense, encumber or pledge any or all of its rights hereunder to use the
Licensor Intellectual Property without the prior written consent of Licensor.
Notwithstanding the foregoing, Licensor may assign this Agreement, together with
all rights, interests, and obligations hereunder, without the prior written
consent of Licensee, if the assignment is to (a) an entity in which Licensor has
a majority ownership and right of control, (b) any successor entity to Licensor
in connection with a merger, reorganization, divestiture, consolidation, or
other corporate restructuring of Licensor, or (c) any purchaser of substantially
all of Licensor’s assets, provided that any such successor entity or purchaser
is not a Disqualified Institution as set forth in Exhibit A hereof
(collectively, a “Permitted Assignment”). In addition, Licensor may, in the
event of any foreclosure or other enforcement action under any documents
evidencing indebtedness of Licensor, assign its rights hereunder to any
transferee or representative of the holders of such indebtedness which acquires
all or substantially all the assets or equity interests in Licensor as a result
of such enforcement action and such foreclosure action shall also constitute a
Permitted Assignment. In the event of a Permitted Assignment, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns, and any permitted assignee must
assume the assigning Party’s obligations herein in writing. Any purported
transaction in violation of the foregoing will be void. For clarity, the
foregoing does not prevent either Party from granting a security interest in its
rights under this Agreement, provided that any assignment to any party under
such security agreement must comply with the foregoing.
6.7    Assumption. Notwithstanding any provision to the contrary, in the event
Licensee declares bankruptcy and elects to assume this Agreement in the
bankruptcy proceeding, Licensor hereby consents to such assumption by Licensee,
provided that Licensee agrees to comply with all of the terms and conditions


    -5-    



--------------------------------------------------------------------------------




of this Agreement. The provisions in Section 6.6 will continue to apply with
regards to any contemplated assignment to a third party.
6.8    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
6.9    Third-Party Beneficiaries. Nothing in this Agreement shall create or be
deemed to create any third-party beneficiary rights in any Person not a Party to
this Agreement, except as provided herein.
6.10    Further Assurances. Each Party shall take all further actions, at the
reasonable request and expense of the other Party, to further the intents and
purposes of this Agreement.
6.11    Section 365(n). The Parties agree that the licenses in Article IV are
intended to be licenses to “intellectual property” under Section 365(n) of the
Bankruptcy Code. If, Licensor enters into bankruptcy, the Parties agree that
Licensee shall have all rights of a licensee to “intellectual property” under 11
U.S.C. § 365(n) with respect to the licenses in Article IV.
[remainder of page intentionally left blank]


    -6-    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date.


LICENSOR:                     LICENSEE:


 

By:    
 
 
 
By:   
Name:
Title:
 
Name:
Title:

 




    -7-    

